Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 4

 

This AMENDMENT NO. 4, dated as of August 6, 2020 (this “Amendment”), by and
among Boyd Gaming Corporation, a Nevada corporation (the “Borrower”), each
Guarantor, each Lender party hereto, each Replacement Lender (as defined below)
party hereto, Wells Fargo Bank, National Association, as Swing Line Lender (the
“Swing Line Lender”), and Bank of America, N.A. (“Bank of America”), as L/C
Issuer and as administrative agent (in such capacity, the “Administrative
Agent”) for (and on behalf of) the Lenders under the Existing Credit Agreement
(as defined below) and, after giving effect to this Amendment, the Amended
Credit Agreement (as defined below). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Amended Credit Agreement.

 

RECITALS:

 

WHEREAS, reference is hereby made to that certain Third Amended and Restated
Credit Agreement, dated as of August 14, 2013 (as amended or modified by that
certain Amendment No. 1 and Joinder Agreement, dated as of September 15, 2016,
that certain Amendment No. 2 and Refinancing Amendment, dated as of March 29,
2017, that certain Joinder Agreement, dated as of August 2, 2018, and that
certain Amendment No. 3, dated as of May 8, 2020, and as it may be amended,
restated, replaced, supplemented or otherwise modified and in effect immediately
prior to giving effect to the amendments contemplated by this Amendment, the
“Existing Credit Agreement” and the Existing Credit Agreement as modified by
this Amendment, the “Amended Credit Agreement”), among the Borrower, the Lenders
party thereto from time to time, the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the other parties thereto;

 

WHEREAS, the Borrower has requested (a) an extension of the Maturity Date in
respect of the Revolving Commitments and the Revolving Loans of each Revolving
Lender, (b) an extension of the Maturity Date in respect of the Term A Loans of
each Term A Lender (the transactions described in clauses (a) and (b), the
“Maturity Extension Amendments”), (c) the reallocation of a portion of the Term
A Loans to Revolving Commitments and (d) certain other amendments to the
Existing Credit Agreement as set forth in Exhibit A hereto (the “Proposed
Amendments”);

 

WHEREAS, pursuant to Section 10.01 of the Existing Credit Agreement, the
Required Lenders and the Borrower may agree to amend the Existing Credit
Agreement to reflect the Proposed Amendments, with the acknowledgment of the
Administrative Agent;

 

WHEREAS, pursuant to Sections 10.01 of the Existing Credit Agreement, the
Administrative Agent and the Borrower may agree to amend the Existing Credit
Agreement to reflect the Maturity Extension Amendments (including any
Reallocation (as defined below) in connection with the Maturity Extension
Amendments) with the consent of the Required Lenders and each Lender directly
affected thereby and the acknowledgment of the Administrative Agent;

 

WHEREAS, (a) pursuant to Section 10.16 of the Existing Credit Agreement, the
Borrower may replace and/or terminate the Commitments and prepay the Loans of
any Amendment No. 4 Non-Consenting Lender (as defined below) upon notice to such
Amendment No. 4 Non-Consenting Lender and the Administrative Agent and require
such Amendment No. 4 Non-Consenting Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under the Existing Credit
Agreement and the related Loan Documents to an Eligible Assignee and (b) the
Borrower desires to replace the Amendment No. 4 Non-Consenting Lenders with the
Replacement Lender and to certain existing Lenders that are Consenting Lenders
and require each such Amendment No. 4 Non-Consenting Lender to assign all of its
Revolving Commitments, Revolving Loans and Term A Loans, as applicable, to such
Replacement Lender or existing Lender that is a Consenting Lender, as
applicable;

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS (a) the Administrative Agent and the Borrower have agreed to the
Maturity Extension Amendments, (b) the Required Lenders and the Replacement
Lender have agreed to the amendments to the Existing Credit Agreement
contemplated hereby (including the Proposed Amendments, the Maturity Extension
Amendments and the Reallocation in connection therewith), (c) each Lender
(including the Replacement Lender) that will be a Term A Lender or a Revolving
Lender after giving effect to the Proposed Amendments, the Maturity Extension
Amendments and the related Reallocation (each a “Consenting Lender”) has
executed and delivered a consenting lender agreement in substantially the form
attached as Annex A hereto (a “Consenting Lender Agreement”) (or in the case of
the Replacement Lender, a counterpart signature page hereto), pursuant to which
it has consented and agreed to the amendments to the Existing Credit Agreement
contemplated hereby (including the Maturity Extension Amendments and the
Reallocation) and (d) the Replacement Lender has agreed to replace the Amendment
No. 4 Non-Consenting Lenders, in each case, subject to the conditions and on the
terms set forth herein; and

 

WHEREAS, Bank of America, Deutsche Bank AG New York Branch, Wells Fargo Bank,
National Association, Fifth Third Bank, National Association, JPMorgan Chase
Bank, N.A., Truist Bank and Barclays Bank PLC have agreed to act as joint lead
arrangers and joint bookrunners in respect of this Amendment (the “Amendment No.
4 Joint Bookrunners”) and BNP Paribas, Capital One, National Association, U.S.
Bank National Association, Crédit Agricole Corporate and Investment Bank,
Citizens Bank, N.A. and KeyBank National Association have agreed to act as joint
lead arrangers in respect of this Amendment (together with the Amendment No. 4
Joint Bookrunners, each in its capacity in such roles and titles, collectively,
the “Amendment No. 4 Arrangers”);

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I     

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

SECTION 1.     Consent of Lenders.

 

(a)     Each Consenting Lender hereby irrevocably agrees and consents to the
amendments to the Existing Credit Agreement provided for herein and the other
amendments, modifications and/or supplements to the other Loan Documents
described herein, with respect to all of such Consenting Lender’s Loans and
Commitments.

 

(b)     Each Consenting Lender Agreement and executed counterpart signature page
hereto shall be subject to the terms and conditions of this Amendment and shall
be binding upon the Lender party thereto and any successor, participant or
assignee of such Lender and may not be revoked or terminated by the Lender party
thereto or any such successor, participant or assignee. Each Lender that
executes and delivers a Consenting Lender Agreement or a counterpart signature
page hereto and any permitted successor, participant or assignee of such Lender
shall be a party to this Amendment as if such Person executed and delivered a
counterpart hereof. Each Consenting Lender Agreement shall constitute a part of
this Amendment and each signature page thereto shall constitute a signature page
hereto.

 

(c)     Each Consenting Lender, by executing a Consenting Lender Agreement or a
counterpart signature page hereto, consents to, and authorizes the Borrower,
each Guarantor and the Administrative Agent to enter into such amendments,
restatements, amendment and restatements, supplements and modifications to the
exhibits and schedules to the Amended Credit Agreement and to the other Loan
Documents as the Administrative Agent deems reasonably necessary or desirable in
connection with this Amendment and the transactions contemplated hereby.

 

SECTION 2.     Amended Credit Agreement. Each of the parties hereto agrees that,
effective on the Amendment No. 4 Effective Date, the Existing Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example: added
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto. The schedules and exhibits to the
Existing Credit Agreement, in the forms thereof immediately prior to the
Amendment No. 4 Effective Date, will continue to be the schedules and exhibits
to the Amended Credit Agreement.

 

2

--------------------------------------------------------------------------------

 

 

ARTICLE II     

EXTENSIONS, REPLACEMENTS AND REALLOCATIONS

 

SECTION 1.     Replacement of Amendment No. 4 Non-Consenting Lenders and
Reallocation.

 

(a)      On the Amendment No. 4 Maturity Extension Amendment Effective Date,
immediately prior to the effectiveness of the Maturity Extension Amendments, (i)
the Borrower shall exercise its right to replace each Revolving Lender and each
Term A Lender that has not delivered a Consenting Lender Agreement (each an
“Amendment No. 4 Non-Consenting Lender”) in accordance with Section 10.16 of the
Amended Credit Agreement, (ii) each such Amendment No. 4 Non-Consenting Lender
shall be deemed to have assigned all of its rights and obligations under the
Amended Credit Agreement to Barclays Bank PLC (the “Replacement Lender”) and to
such of the Consenting Lenders as have agreed to increase their aggregate
principal amount of Revolving Commitments and Term A Loans on the Amendment No.
4 Maturity Extension Amendment Effective Date and (iii) the Revolving
Commitments and Term A Loans of the Consenting Lenders and the Replacement
Lender after giving effect to the immediately foregoing clause (ii) shall be
reallocated such that they equal the amounts set forth on Schedule A hereto. The
parties hereto agree that each Term A Loan that is either (i) reallocated to a
Revolving Commitment pursuant to this Section 1(a) or (ii) assigned by an
Amendment No. 4 Non-Consenting Lender to a Consenting Lender that will
reallocate such Term A Loan to a Revolving Commitment pursuant to this Section
1(a) shall be prepaid by the Borrower on the Amendment No. 4 Maturity Extension
Amendment Effective Date and each Consenting Lender hereby consents to such
non-pro rata payment.

 

(b)     The Replacement Lender and each Consenting Lender that is increasing its
aggregate principal amount of Revolving Commitments and Term A Loans on the
Amendment No. 4 Maturity Extension Amendment Effective Date hereby commits and
agrees effective as of the Amendment No. 4 Effective Date to provide such
Revolving Commitments and Term A Loans, or such increased amount of Revolving
Commitments and Term A Loans, as the case may be, on the Amendment No. 4
Maturity Extension Amendment Effective Date, subject solely to the satisfaction
or waiver of the conditions set forth in Article IV hereof.

 

(c)     Each of the parties hereto agrees that (i) the Existing Credit Agreement
shall be amended to reflect the assignments and reallocations consummated
pursuant to the foregoing Section 1(a), which agreement shall be binding upon
such party (and its successors and assigns) upon the Amendment No. 4 Effective
Date and which amendment shall be effective on the Amendment No. 4 Maturity
Extension Amendment Effective Date, and (ii) as of the Amendment No. 4 Maturity
Extension Amendment Effective Date, each of the Replacement Lender and the other
Consenting Lenders shall be deemed to hold Revolving Commitments and Term A
Loans (as applicable) as set forth on Schedule A hereto (as such Loans and
Commitments may be adjusted to reflect any assignments or prepayments between
the Amendment No. 4 Effective Date and the Amendment No. 4 Maturity Extension
Amendment Effective Date (it being understood that any assignee shall be bound
by the agreements and commitments of the applicable assignor in this Amendment))
(the provisions of this Section 1(c) are referred to herein as the
“Reallocation”).

 

(d)     On the Amendment No. 4 Maturity Extension Amendment Effective Date, the
Administrative Agent and the Revolving Lenders (after giving effect to the
Reallocation) shall effectuate such transfers, assignments and adjustments of
participation interests in all outstanding Revolving Loans and Letters of Credit
such that each Revolving Lender holds such participation interests and
outstanding Revolving Loans in accordance with its Pro Rata Share of the
Revolving Commitments.

 

(e)     The Administrative Agent is authorized and directed to execute and
deliver such assignments, instruments and entries into the Register, and to take
such other actions as it may determine to be reasonably necessary or appropriate
in order to effect the Reallocation.

 

3

--------------------------------------------------------------------------------

 

 

(f)     Each of the parties hereto agrees that the Replacement Lender is an
Eligible Assignee and upon the occurrence of the Amendment No. 4 Maturity
Extension Amendment Effective Date shall have all of the rights and obligations
of a Lender under the Amended Credit Agreement.

 

SECTION 2.     Extension of Revolving Commitments. Effective upon the Amendment
No. 4 Maturity Extension Amendment Effective Date, the Maturity Date of all of
the Revolving Commitments of all of the Revolving Lenders, after giving effect
to the Reallocation, shall automatically and without any further action or
consent by any Person be extended to the Amendment No. 4 Pro Rata Facilities
Maturity Date (as defined in the Amended Credit Agreement).

 

SECTION 3.     Extension of Term A Loans. Effective upon the Amendment No. 4
Maturity Extension Amendment Effective Date, the Maturity Date of all of the
Term A Loans of all of the Term A Lenders, after giving effect to the
Reallocation, shall automatically and without any further action or consent by
any Person be extended to the Amendment No. 4 Pro Rata Facilities Maturity Date.

 

ARTICLE III     

REPRESENTATION AND WARRANTIES

 

To induce each of the Lenders party hereto and the Replacement Lender to agree
to this Amendment, each of the Borrower and the Guarantors represents to the
Administrative Agent, such Lenders and the Replacement Lender that, as of the
Amendment No. 4 Effective Date:

 

SECTION 1.     Corporate Existence. Such Person (a) is (i) duly organized or
formed and validly existing and (ii) in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in subsections (a)(i) (other than with respect to the
Borrower), (a)(ii), (b)(i), or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 2.     Authorization; No Contravention. The execution, delivery and
performance by such Person of this Amendment have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b) except
where such conflict, breach or contravention or creation of a Lien may not
reasonably be expected to have a Material Adverse Effect, conflict with or
result in any breach or contravention of, or the creation of any Lien under, (i)
any Contractual Obligation to which such Person is a party, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) except where such
violation may not reasonably be expected to have a Material Adverse Effect,
violate any Law.

 

SECTION 3.     Binding Effect. This Amendment has been duly executed and
delivered by such Person. Each of this Amendment and each other Loan Document to
which such Person is a party, when so delivered will constitute, a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and general principles of equity.

 

SECTION 4.     No Default. No Default or Event of Default has occurred and is
continuing.

 

4

--------------------------------------------------------------------------------

 

 

ARTICLE IV     

CONDITIONS TO THE AMENDMENT NO. 4 EFFECTIVE DATE AND AMENDMENT NO. 4 MATURITY
EXTENSION AMENDMENT EFFECTIVE DATE

 

This Amendment and the Amended Credit Agreement (other than the Maturity
Extension Amendments) shall become effective on the date (the “Amendment No. 4
Effective Date”) on which each of the following conditions (other than Section
1(h)) is satisfied or waived. The Maturity Extension Amendments shall
automatically and without further action by any Person become effective on the
first day after the Amendment No. 4 Effective Date upon which the conditions
described in Section 1(h) and Section 6 are satisfied or waived (the “Amendment
No. 4 Maturity Extension Amendment Effective Date”); provided that, upon
satisfaction of the conditions set forth in Section 1(h) and Section 6, the
Administrative Agent shall deliver to the Borrower and the Lenders a notice
substantially in the form attached as Exhibit B to this Amendment (it being
understood that a failure by the Administrative Agent to deliver such notice
shall not result in the Maturity Extension Amendments failing to become
effective in accordance with the terms of this first paragraph of this Article
IV). It is understood and agreed that the Amendment No. 4 Effective Date
occurred on August 6, 2020.

 

SECTION 1.     The Administrative Agent’s receipt of the following, each
properly executed by a Responsible Officer of the signing Loan Party (as
applicable) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(a)     executed counterparts of this Amendment from the Borrower, each
Guarantor, the Administrative Agent, the Replacement Lender, each Revolving
Lender that will be a Revolving Lender after giving effect to the Maturity
Extension Amendments and the Reallocation, each Term A Lender that will be a
Term A Lender after giving effect to the Maturity Extension Amendments and the
Reallocation and such other Lenders as may be required so that the Required
Lenders shall have executed and delivered a counterpart of this Amendment;

 

(b)     a Note (or Notes) executed by the Borrower dated as of the Amendment No.
4 Effective Date in favor of any of the Revolving Lenders, Term A Lenders and
the Replacement Lender that has requested a Note (or Notes);

 

(c)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of certain Responsible Officers thereof
authorized to act as a Responsible Officer in connection with this Amendment and
the other Loan Documents to which such Loan Party is a party;

 

(d)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is organized;

 

(e)     a favorable opinion of each of (i) Latham & Watkins LLP, counsel to the
Loan Parties, (ii) McDonald Carano, LLP, special Nevada counsel to the Loan
Parties, (iii) Greenberg Traurig, LLP, special Illinois and Indiana counsel to
the Loan Parties, (iv) Stinson LLP, special Kansas counsel to the Loan Parties,
(v) Boles Law Firm-Baton Rouge, LLC, special Louisiana counsel to the Loan
Parties, (vi) Jones Walker LLP, special Mississippi counsel to the Loan Parties,
(vii) Lathrop Gage LLP, special Missouri counsel to the Loan Parties, (viii) Ice
Miller LLP, special Ohio counsel to the Loan Parties and (ix) Ballard Spahr LLP,
special Pennsylvania counsel to the Loan Parties, in each case, addressed to the
Administrative Agent and each Lender, which shall cover such matters as the
Administrative Agent may reasonably request;

 

(f)     all documentation and other information about the Loan Parties
reasonably requested in writing by the Administrative Agent or any Lender at
least five (5) Business Days prior to the Amendment No. 4 Effective Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, including, if the Borrower
qualifies as a “legal entity customer” under the requirements of 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”), a certification regarding
beneficial ownership in relation to the Borrower as required by the Beneficial
Ownership Regulation;

 

5

--------------------------------------------------------------------------------

 

 

(g)     a certificate in form reasonably satisfactory to the Administrative
Agent signed by a Responsible Officer of the Borrower certifying that, as of the
Amendment No. 4 Effective Date, the conditions set forth in Section 2 and 3 of
this Article IV have been satisfied; and

 

(h)     solely as a condition to the effectiveness of the Maturity Extension
Amendments, (i) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Pledged Property,
together with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party relating
thereto and such other flood diligence items and evidence of compliance with
flood insurance requirements set forth in the Existing Credit Agreement as the
Administrative Agent may reasonably request and (ii) at least two (2) Business
Days prior to the Amendment No. 4 Maturity Extension Amendment Effective Date, a
Committed Loan Notice with respect to the continuation or conversion, as
applicable, of Revolving Loans and Term A Loans, as applicable.

 

SECTION 2.     Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Existing Credit Agreement or any other Loan Document shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) on and as of the Amendment No. 4 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, with
respect to representations and warranties modified by a materiality or Material
Adverse Effect standard, in all respects) as of such earlier date; provided
that, for all purposes of this Amendment, neither clause (a) or (b) of the
definition of “Material Adverse Effect” shall include effects, events,
occurrences, facts, conditions or changes arising out of or resulting from or in
connection with the COVID-19 pandemic.

 

SECTION 3.     No Default or Event of Default. Both immediately prior to and
immediately after giving effect to this Amendment no Default or Event of Default
shall have occurred and be continuing.

 

SECTION 4.     Costs and Expenses. To the extent invoiced at least three (3)
Business Days prior to the Amendment No. 4 Effective Date, all of the reasonable
and documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and disbursements of Cahill, Gordon & Reindel LLP and one local counsel
in each applicable jurisdiction reasonably deemed necessary by Administrative
Agent) incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment shall have been paid.

 

SECTION 5.     Payment of Fees to Lenders. The Borrower shall have paid to the
Administrative Agent, for the account of each Revolving Lender that is a
Consenting Lender and each Term A Lender that is a Consenting Lender (in each
case, excluding the Replacement Lender) (i) a consent fee equal to 0.25% of the
lesser of (x) the aggregate outstanding principal amount of such Lender’s
Revolving Commitments and Term A Loans on the Amendment No. 4 Maturity Extension
Amendment Effective Date (as set forth on Schedule A hereto), in each case as
determined on the Amendment No. 4 Effective Date in accordance with Section 1(c)
of Article II hereof and (y) the aggregate principal amount of such Lender’s
Term A Loans and Revolving Commitments immediately prior to the Amendment No. 4
Effective Date and (ii) a consent fee equal to 0.50% of (x) the aggregate
principal amount of Revolving Commitments and/or Term A Loans, as the case may
be, provided by such Revolving Lender or such Term A Lender, as the case may be,
on the Amendment No. 4 Maturity Extension Amendment Effective Date (as set forth
on Schedule A hereto), in each case as determined on the Amendment No. 4
Effective Date in accordance with Section 1(c) of Article II hereof over (y) the
aggregate principal amount of such Lender’s Term A Loans and Revolving
Commitments immediately prior to the Amendment No. 4 Effective Date. The
Borrower shall have paid to the Administrative Agent, for the account of the
Replacement Lender a consent fee equal to 0.50% of the aggregate principal
amount of Revolving Commitments to be provided by such Replacement Lender on the
Amendment No. 4 Maturity Extension Amendment Effective Date as determined on the
Amendment No. 4 Effective Date in accordance with Section 1(c) of Article II
hereof.

 

6

--------------------------------------------------------------------------------

 

 

SECTION 6.     Interest and Fees. Solely as a condition to the effectiveness of
the Maturity Extension Amendments, the Borrower shall have paid to the
Administrative Agent (i) for the account of each Revolving Lender with respect
to all Revolving Loans and all Revolving Commitments (A) all accrued and unpaid
interest thereon to, but not including, the Amendment No. 4 Maturity Extension
Amendment Effective Date and (B) all accrued and unpaid unused fees to, but not
including, the Amendment No. 4 Maturity Extension Amendment Effective Date in
accordance with Section 2.09 of the Existing Credit Agreement and (ii) for the
account of each Term A Lender with respect to all Term A Loans, all accrued and
unpaid interest thereon to, but not including, the Amendment No. 4 Maturity
Extension Amendment Effective Date.

 

ARTICLE V     
VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 1.     Reaffirmation. Each of the Loan Parties party hereto
(a) acknowledges and agrees that all of such Loan Party’s obligations under the
Collateral Documents and the other Loan Documents (as amended hereby) to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis as amended by this Amendment, (b) reaffirms each Lien and security
interest granted by it to the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations and the Guarantees of the
Obligations made by it pursuant to the Existing Credit Agreement and
(c) acknowledges and agrees that the grants of Liens and security interests by
and the Guarantees of the Loan Parties contained in the Existing Credit
Agreement and the Collateral Documents are, and shall remain, in full force and
effect after giving effect to this Amendment and the transactions contemplated
hereby and thereby.

 

ARTICLE VI     
POST-CLOSING MATTERS

 

SECTION 1.     Kansas Star Casino, Sam’s Town Tunica and Imperial Palace Casino.
On or prior to the date that is 90 days after the Amendment No. 4 Maturity
Extension Amendment Effective Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Borrower shall deliver or
cause to be delivered to the Administrative Agent with respect to the Kansas
Star Casino, Sam’s Town Tunica and the Imperial Palace Casino Pledged
Properties, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(a)     executed counterparts of amendments to the Deeds of Trust in respect
thereof (each, a “Mortgage Amendment”), each in form and substance reasonably
satisfactory to the Administrative Agent and duly executed by the owner or
holder of the Kansas Star Casino, Sam’s Town Tunica and the Imperial Palace
Casino and in recordable form, in each case together with:

 

(i)     evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each Mortgage Amendment in each
relevant jurisdiction as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable, effectively to record the Mortgage Amendments
as valid, perfected Liens against each respective Pledged Property, which Liens
are subject to no outstanding monetary Liens (other than Permitted Liens)
recorded against the relevant Loan Party’s interest in the Pledged Properties;

 

(ii)     a modification endorsement to the applicable title policy issued in
connection with the applicable Deed of Trust (each, a “Existing Title Policy”
and collectively, the “Existing Title Policies”) in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(iii)     local counsel opinions with respect to such Mortgage Amendments, in
form and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 2. Par-A-Dice Hotel and Casino and Blue Chip Casino. On or prior to the
date that is 90 days after the Amendment No. 4 Maturity Extension Amendment
Effective Date (as such date may be extended by the Administrative Agent in its
sole discretion), the Borrower shall deliver or cause to be delivered to the
Administrative Agent with respect to the Par-A-Dice Hotel and Casino and Blue
Chip Casino Pledged Properties, each in form and substance reasonably
satisfactory to the Administrative Agent:

 

7

--------------------------------------------------------------------------------

 

 

EITHER

 

(a)     written confirmation (which confirmation may be provided in the form of
an electronic mail acknowledgment in form and substance reasonably satisfactory
to the Administrative Agent) from local counsel in the jurisdiction in which the
Pledged Property is located substantially to the effect that (or such other
confirmation reasonably satisfactory to the Administrative Agent): (x) the
recording of the existing Deed of Trust is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Deed of Trust as security for the Secured Obligations, including the
Secured Obligations evidenced by the Amended Credit Agreement; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary under applicable law in order to maintain
the continued enforceability, validity or priority of the lien created by such
Deed of Trust as security for the Secured Obligations, including the Secured
Obligations evidenced by the Amended Credit Agreement;

 

OR

 

(b)     executed counterparts of amendments to the Deeds of Trust in respect
thereof (each, a “Mortgage Amendment”), each in form and substance reasonably
satisfactory to the Administrative Agent and duly executed by the owner or
holder of such Pledged Property and in recordable form, in each case together
with:

 

(i)     evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each Mortgage Amendment in each
relevant jurisdiction as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable, effectively to record the Mortgage Amendments
as valid, perfected Liens against the Pledged Properties, which Liens are
subject to no outstanding monetary Liens (other than Permitted Liens) recorded
against the relevant Loan Party’s interest in the Pledged Properties;

 

(ii)     a modification endorsement to the applicable title policy issued in
connection with the applicable Deed of Trust (each, a “Existing Title Policy”
and collectively, the “Existing Title Policies”), in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(iii)     local counsel opinions with respect to such Mortgage Amendments, in
form and substance reasonably satisfactory to the Administrative Agent.

 

Section 3. First Preferred Ship Mortgages. On or prior to the date that is 90
days after the Amendment No. 4 Maturity Extension Amendment Effective Date (as
such date may be extended by the Administrative Agent in its sole discretion),
the Borrower shall deliver or cause to be delivered to the Administrative Agent
with respect to the First Preferred Ship Mortgages, each in form and substance
reasonably satisfactory to the Administrative Agent:

 

EITHER

 

(a)     written confirmation (which confirmation may be provided in the form of
an electronic mail acknowledgment in form and substance reasonably satisfactory
to the Administrative Agent) from maritime counsel substantially to the effect
that (or such other confirmation reasonably satisfactory to the Administrative
Agent): (x) the recording of the existing First Preferred Ship Mortgage is the
only filing or recording necessary to give constructive notice to third parties
of the lien created by such First Preferred Ship Mortgage as security for the
Secured Obligations, including the Secured Obligations evidenced by the Amended
Credit Agreement; and (y) no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions are necessary under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such First Preferred Ship Mortgage as security for the Secured
Obligations, including the Secured Obligations evidenced by the Amended Credit
Agreement;

 

OR

 

8

--------------------------------------------------------------------------------

 

 

(b)     executed counterparts of an amendment to each First Preferred Ship
Mortgage (each, a “Ship Mortgage Amendment”) duly executed by each of Boyd
Tunica, Inc., Par-A-Dice Gaming Corporation, Treasure Chest Casino, L.L.C., Blue
Chip Casino, LLC, Belle of Orleans, L.L.C. and Red River Entertainment of
Shreveport, L.L.C. (collectively, the “Boyd Ship Owners”), together with:

 

(i)     evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each such Ship Mortgage Amendment
as may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable effectively to record such Ship Mortgage Amendment as valid, perfected
Liens against the vessels described therein, which Liens are subject to no
outstanding monetary Liens (other than Permitted Liens) recorded against such
vessels (other than liens in favor of the Administrative Agent);

 

(ii)     an Abstract of Title issued by the National Vessel Documentation Center
showing each Boyd Ship Owner to be the sole owner of the applicable vessel no
earlier than 60 days prior to the effectiveness of such Ship Mortgage Amendment,
and that such vessel is free and clear of all liens of record other than
Permitted Liens, liens in favor of the Administrative Agent and liens to be
released substantially concurrently with the effectiveness of such Ship Mortgage
Amendment;

 

(iii)     if any such vessel is inspected, or required to be inspected, by the
United States Coast Guard, a copy of the current certificate of inspection
issued by the U. S. Coast Guard for such vessel, reflecting no outstanding
conditions affecting the operation of such vessel; and

 

(iv)     a vessel opinion with respect to such Ship Mortgage Amendments, in form
and substance reasonably satisfactory to the Administrative Agent.

 

 

 

ARTICLE VII     
MISCELLANEOUS

 

SECTION 1.     Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing,
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 10.01
of the Existing Credit Agreement or, after giving effect to the Amendment No. 4
Effective Date, the Amended Credit Agreement).

 

SECTION 2.     Entire Agreement. This Amendment, the other Loan Documents and
the Consenting Lender Agreements constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

 

SECTION 3.     Governing Law; Jurisdiction; Etc.; Waiver of Right to Trial by
Jury; Confidentiality; No Advisory or Fiduciary Responsibility. Each party
hereto agrees that Sections 10.17 (Governing Law; Jurisdiction; Etc.), 10.18
(Waiver of Right to Trial by Jury), 10.08 (Confidentiality) and 10.27 (No
Advisory or Fiduciary Responsibility) of the Existing Credit Agreement (or,
after giving effect to the Amendment No. 4 Effective Date, the Amended Credit
Agreement) shall apply to this Amendment mutatis mutandis.

 

SECTION 4.     Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment.

 

9

--------------------------------------------------------------------------------

 

 

SECTION 5.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Amendment and the transactions contemplated hereby
(including, without limitation, Consenting Lender Agreements) shall be deemed to
include electronic signatures and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary Administrative Agent
is under no obligation to agree to accept electronic signatures in any form or
in any format unless expressly agreed to by Administrative Agent pursuant to
procedures approved by it (it being understood and agreed that documents signed
manually but delivered in “.pdf” or “.tif” format (or other similar formats
specified by Administrative Agent) shall not constitute electronic signatures).

 

SECTION 6.     Loan Document. This Amendment shall constitute a “Loan Document”
as defined in the Existing Credit Agreement (or, after giving effect to the
Amendment No. 4 Effective Date, the Amended Credit Agreement).

 

SECTION 7.     No Novation. The parties hereto expressly acknowledge that it is
not their intention that this Amendment or any of the other Loan Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document, but rather constitute a modification thereof or
supplement thereto pursuant to the terms contained herein. The Existing Credit
Agreement and the Loan Documents, in each case as amended, modified or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Existing Credit
Agreement and the other Loan Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified or supplemented by this
Amendment), unless such document, instrument, or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Amendment or such document, instrument, or agreement or as otherwise agreed by
the required parties hereto or thereto, it being understood that from after the
occurrence of the Amendment No. 4 Effective Date, with effect from and after the
Effective Date, each reference in the Loan Documents to the “Credit Agreement,”
“thereunder,” “thereof” (and each reference in the Amended Credit Agreement to
“this Agreement,” “hereunder,” or “hereof”) or words of like import shall mean
and be a reference to the Amended Credit Agreement. Other than as specifically
provided herein, this Amendment (and the Consenting Lender Agreements) shall not
operate as a waiver or amendment of any right, power or privilege of any Lender
under the Existing Credit Agreement or any other Loan Document.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BOYD GAMING CORPORATION,
a Nevada corporation

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President, Treasurer and Chief Financial Officer

 

GUARANTORS:

 

BELLE OF ORLEANS, L.L.C.,
a Louisiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Chief Financial Officer, Senior Vice President and Treasurer

 

BLUE CHIP CASINO, LLC,
an Indiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer

 

BOYD ACQUISITION, LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Senior Vice President and Treasurer     

 

BOYD ACQUISITION I, LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Senior Vice President and Treasurer     

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

BOYD ACQUISITION II, LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Senior Vice President and Treasurer     

 

BOYD BILOXI, LLC,
a Mississippi limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

BOYD LOUISIANA RACING, L.L.C.,
a Louisiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

BOYD RACING, L.L.C.,
a Louisiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

BOYD TUNICA, INC.,
a Mississippi corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

CALIFORNIA HOTEL AND CASINO,
a Nevada corporation

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

CALIFORNIA HOTEL FINANCE CORPORATION,
a Nevada corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

COAST CASINOS, INC.,
a Nevada corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

COAST HOTELS AND CASINOS, INC.,
a Nevada corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

DIAMOND JO, LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Chief Financial Officer, Senior Vice President and Treasurer     

 

DIAMOND JO WORTH, LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Chief Financial Officer, Senior Vice President and Treasurer

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

KANSAS STAR CASINO, LLC,
a Kansas limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Chief Financial Officer, Senior Vice President
                           and Treasurer

 

M.S.W., INC.,
a Nevada corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

PAR-A-DICE GAMING CORPORATION,
an Illinois corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

PENINSULA GAMING, LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Chief Financial Officer, Senior Vice President
                           and Treasurer

 

RED RIVER ENTERTAINMENT OF SHREVEPORT, L.L.C.,
a Louisiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

SAM-WILL, INC.,
a Nevada corporation

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

THE OLD EVANGELINE DOWNS, L.L.C.,
a Louisiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Chief Financial Officer, Senior Vice President
                           and Treasurer     

 

TREASURE CHEST CASINO, L.L.C.,
a Louisiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Treasurer     

 

ALIANTE GAMING, LLC,
a Nevada limited liability company

 

By: ALST Casino Holdco LLC

its managing member

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

ALST CASINO HOLDCO LLC,
a Delaware limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

NEVADA PALACE, LLC,
a Nevada limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

THE CANNERY HOTEL AND CASINO, LLC,
a Nevada limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

AMERISTAR CASINO KANSAS CITY, LLC,
a Missouri limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

AMERISTAR CASINO ST. CHARLES, LLC,
a Missouri limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

BELTERRA RESORT INDIANA, LLC,
a Nevada limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

BOYD TCIV, LLC,
a Nevada limited liability company

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

OGLE HAUS, LLC,
an Indiana limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

PNK (OHIO), LLC,
an Ohio limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

PNK (OHIO) II, LLC,
an Ohio limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

PNK (OHIO) III, LLC,
an Ohio limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

VALLEY FORGE COLONIAL, LLC,
a Pennsylvania limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

VALLEY FORGE CONVENTION CENTER PARTNERS, LLC,
a Pennsylvania limited liability company

 

 

By:     /s/ Josh Hirsberg
     Name: Josh Hirsberg
     Title: Executive Vice President and Treasurer     

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

Consented to and Acknowledged by:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:     /s/ Brandon Bolio

Name: Brandon Bolio

Title: Director

 

 

Consented to by:

 

BANK OF AMERICA, N.A., as L/C Issuer

 

By:     /s/ Brandon Bolio

Name: Brandon Bolio

Title: Director

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

Consented to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender

 

By:     /s/ Donald Schubert

Name:     Donald Schubert

Title:     Managing Director

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

Consented to and agreed by:

 

BARCLAYS BANK PLC, as Replacement Lender

 

By:     /s/ Sean Duggan

Name:     Sean Duggan

Title:     Vice President

 

[Signature Page to Amendment No. 4]

--------------------------------------------------------------------------------

 

 

ANNEX A

 

 

LENDER AGREEMENT – CONSENTING LENDERS

 

Reference is hereby made to Amendment No. 4, dated as of August 6, 2020 (the
“Amendment”; capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Amendment), by and among
Boyd Gaming Corporation, a Nevada corporation, the Guarantors, Bank of America,
N.A., as the Administrative Agent and L/C Issuer, Wells Fargo Bank, National
Association, as Swing Line Lender and the Lenders party thereto. This Consenting
Lender Agreement forms a part of the Amendment, the signature page hereto
constitutes a signature page to the Amendment, and the undersigned, by its
signature hereto (and any permitted successor, participant or assignee thereof),
constitutes a party to the Amendment as if such Person executed and delivered a
counterpart thereof.

 

By its signature below, the undersigned hereby (a) consents and agrees to the
terms and conditions of the Amendment and the Proposed Amendments, (b) consents
to the extension of the Maturity Date of all of its Revolving Commitments and
Revolving Loans to the Amendment No. 4 Pro Rata Facilities Maturity Date (as
defined in the Amended Credit Agreement), (c) consents to the extension of the
Maturity Date all of its Term A Loans to the Amendment No. 4 Pro Rata Facilities
Maturity Date, (d) authorizes the Administrative Agent to execute the Amendment
and to execute any other amendments, modifications, supplements, instruments or
agreements entered into in accordance with Section 1(c) of Article I of the
Amendment, (e) if applicable, agrees and commits on the Amendment No. 4 Maturity
Extension Amendment Effective Date to increase, reduce, accept or waive
repayment of, terminate and/or reallocate its Revolving Commitments and/or Term
A Loans such that after giving effect to the Maturity Extension Amendments and
the Reallocation, on the Amendment No. 4 Maturity Extension Amendment Effective
Date it shall hold Revolving Commitments and Term A Loans in the amount set
forth on Schedule A to the Amendment and having the terms set forth in the
Amended Credit Agreement (including the extended Maturity Date as set forth
therein), (f) represents that it is a Revolving Lender and/or Term A Lender
under the Existing Credit Agreement and (g) agrees that it shall be a party to
the Amendment.

 

The undersigned hereby agrees that this Consenting Lender Agreement shall be
binding upon the undersigned and each of its successors and any participants and
assigns of its Loans or Commitments (it being understood that any such
participation or assignment shall be made in accordance with Section 10.07 of
the Amended Credit Agreement), and may not be revoked or withdrawn. The
undersigned agrees that it shall notify any potential successor or any
participant or assignee of any of its Loans or Commitments of the effectiveness
of this Consenting Lender Agreement prior to consummating any such transfer,
assignment or participation. This Consenting Lender Agreement shall be
irrevocable and remain in full force and effect until the Amendment No. 4
Effective Date shall have occurred.

 

[Remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

I. Election (Check Any That Apply):

 

A.REVOLVING LENDER:
By checking the box to the right, the undersigned Lender confirms that it is a
Revolving Lender.

□

B.TERM A LENDER:
By checking the box to the right, the undersigned Lender confirms that it is a
Term A Lender.

□

 

 

II. Signature:

 

 

 

Name of Institution: ____________________________________________________

 

 

By:

_______________________________  

Name:

 

Title:

 

For any institution requiring a second signature line:

By:

_______________________________  

Name:

 

Title:

 

 

[Signature Page to Lender Agreement - Consenting Lenders]

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE A

 

REVOLVING COMMITMENTS AND TERM A LOANS
AFTER GIVING EFFECT TO THE REALLOCATION

 

 

Lender

 

Revolving
Commitment

   

Term A Loan

 

Bank of America, N.A.

  $ 83,636,363.62     $ 19,133,387.63  

Deutsche Bank AG New York Branch

  $ 115,000,000.00       --  

Wells Fargo Bank, National Association

  $ 83,636,363.64     $ 19,133,387.28  

Fifth Third Bank, National Association

  $ 83,636,363.64     $ 19,133,387.28  

JPMorgan Chase Bank, N.A.

  $ 100,000,000.00       --  

Truist Bank (as successor by merger to SunTrust Bank)

  $ 88,682,824.46     $ 21,317,175.54  

Barclays Bank PLC

  $ 100,000,000.00       --  

BNP Paribas

  $ 85,000,000.00       --  

Capital One, National Association

  $ 85,000,000.00     $ 13,201,476.63  

U.S. Bank National Association

  $ 65,875,000.00     $ 14,142,068.81  

Crédit Agricole Corporate and Investment Bank

  $ 65,875,000.00     $ 5,884,801.87  

Citizens Bank, N.A.

  $ 61,818,181.82     $ 5,000,000.00  

KeyBank National Association

  $ 38,750,000.00     $ 7,765,574.50  

First Hawaiian Bank

    --     $ 6,100,500.29  

Franklin Investors Securities Trust – Franklin Floating Rate Daily Access Fund

    --     $ 4,096,633.00  

Franklin Floating Rate Mater Trust – Franklin Floating Rate Master Series

    --     $ 1,969,964.30  

Franklin Templeton Series II Funds Franklin Floating Rate II Fund

    --     $ 550,697.30  

Octagon Joint Credit Trust Series I

    --     $ 1,617,560.87  

Total:

  $ 1,033,728,279.00     $ 139,046,615.30  

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

Published Deal CUSIP: 10330JAH1

 

Published CUSIP for Revolving Credit Facility: 10330JAJ7

 

Published CUSIP for Term A Facility: 10330JAS7

 

Published CUSIP for Refinancing Term B Facility: 10330JAU2

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 14, 2013 and amended or modified by
Amendment No. 1 and Joinder Agreement, dated as of September 15, 2016,
Amendment No. 2 and Refinancing Amendment, dated as of March 29, 2017, Joinder
Agreement, dated as of August 2, 2018 and, Amendment No. 3, dated as of May 8,
2020 and Amendment No. 4, dated as of August 6, 2020

 

among

 

BOYD GAMING CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Swing Line Lender

 

and

 

The Other Lenders Party Hereto

 

BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES INC., FIFTH THIRD
BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES,
LLC, BNP PARIBAS SECURITIES CORP., CITIZENS BANK, N.A., TRUIST SECURITIES, INC.
(F/K/A SUNTRUST ROBINSON HUMPHREY, INC.), UBS SECURITIES LLC and U.S. BANK
NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

DEUTSCHE BANK AG NEW YORK BRANCH ag new york branch, FIFTH THIRD BANK, NATIONAL
ASSOCIATION, JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION

as Co-Syndication Agents

 

BNP PARIBAS, CITIZENS BANK, N.A., TRUIST SECURITIES, INC. (F/K/A SUNTRUST
ROBINSON HUMPHREY, INC.), UBS SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

      Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

         

1.01

Defined Terms 1   1.02 Other Interpretive Provisions 4759   1.03 Accounting
Terms 4760   1.04 Rounding 4861   1.05 References to Agreements and Laws 4861  
1.06 Times of Day; Rates 4861   1.07 Letter of Credit Amounts 4862   1.08
Certain Calculations and Tests 4862   1.09 Limited Condition Transactions 4963  
      ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 5064           2.01
Committed Loans 5064   2.02 Borrowings, Conversions and Continuations of
Committed Loans 5066   2.03 Letters of Credit 5268   2.04 Swing Line Loans 5876
  2.05 Prepayments 6079   2.06 Termination of Reduction of Commitments 6282  
2.07 Repayment of Loans 6283   2.08 Interest 6384   2.09 Fees 6485   2.10
Computation of Interest and Fess; Retroactive Adjustments of Applicable Rate
6485   2.11 Evidence of Debt 6586   2.12 Payments Generally 6586   2.13 Sharing
of Payments 6688   2.14 [Reserved] 6789   2.15 Incremental Facilities 6992  
2.16 Cash Collateral 6993   2.17 Defaulting Lenders 7195   2.18 Reverse Dutch
Auction Repurchases 7296   2.19 Refinancing Amendments 7398   2.20 Extension of
Loans and Commitments 76102         ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY 76102           3.01 Taxes 76102   3.02 Illegality 79106   3.03
Inability to Determine Rates 79107   3.04 Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurodollar Rate Loans and LIBOR Daily Floating
Rate Loans 80107

 

 

 

--------------------------------------------------------------------------------

 

 

  3.05 Compensation for Losses 81109   3.06 Matters Applicable to all Requests
for Compensation 82110   3.07 Survival 82110         ARTICLE IV CONDITIONS
PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS 82110           4.01 Conditions
of Effectiveness 82110   4.02 Conditions to all Credit Extensions 85114        
ARTICLE V REPRESENTATIONS AND WARRANTIES 86115           5.01 Existence,
Qualification and Power; Compliance with Laws 86115   5.02 Authorization; No
Contravention 86116   5.03 Governmental Authorization; Other Consents 86116  
5.04 Binding Effect 86116   5.05 Financial Statements; No Material Adverse
Effect 87116   5.06 Litigation 87117   5.07 No Default 87117   5.08 Ownership of
Property; Liens 87117   5.09 Environmental Compliance 87117   5.10 Insurance
87117   5.11 Taxes 87118   5.12 ERISA Compliance 88118   5.13 Subsidiaries 88119
  5.14 Margin Regulations; Investment Company Act 88119   5.15 Disclosure 89119
  5.16 Intellectual Property; Licenses, Etc 89119  

5.17

Collateral Documents 89120   5.18 OFAC 89120   5.19 Anti-Corruption Laws 89120  
5.20 EEA Financial Institutions 89120   5.21 Taxpayer Identification Numbers
90120   5.22 Beneficial Ownership Certification 120         ARTICLE VI
AFFIRMATIVE COVENANTS 90120           6.01 Financial Statements 90121   6.02
Certificates; Other Information 90121   6.03 Notices 92123   6.04 Preservation
of Existence, Etc 92124   6.05 Maintenance of Properties 92124   6.06
Maintenance of Insurance 93124   6.07 Compliance with Laws 93125   6.08 Books
and Records 93125   6.09 Inspection Rights 93125

 

 

--------------------------------------------------------------------------------

 

 

  6.10 Use of Proceeds 94126   6.11 Environmenatl Covenant 94126   6.12 Accuracy
of Information 94126   6.13 Additional Guarantors and Collateral 94127   6.14
Maintenance of Ratings 95128   6.15 Anti-Corruption Laws 95128   6.16 Holding
Company Election 96129         ARTICLE VII NEGATIVE COVENANTS 96129          

7.01

Liens 96129   7.02 Investments 98132   7.03 Indebtedness 99134   7.04
Fundamental Changes 102139   7.05 Dispositions 102139   7.06 Restricted Payments
103141   7.07 Change in Nature of Business 105143   7.08 Transactions with
Affiliates 105143   7.09 Negative Pledges and Other Contractual Restrictions
105143   7.10 Financial Covenants 105144   7.11 Use of Proceeds 108146   7.12
Certain Prepayments of Indebtedness 108146   7.13 Sanctions 109148   7.14
Anti-Corruption Laws 109148   7.15 Limitation on Activities of Holdings 109148  
      ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 111150           8.01 Events
of Default 111150   8.02 Remedies Upon Event of Default 113153   8.03
Application of Funds 113154         ARTICLEARTICLE IX ADMINISTRATIVE AGENT
114155           9.01 Appointment and Authority 114155   9.02 Rights as a Lender
115155   9.03 Exculpatory Provisions 115155   9.04 Reliance by the
Administrative Agent 116156   9.05 Delegation of Duties 116157   9.06
Resignation of the Administrative Agent 116157   9.07 Non-Reliance on
Administrative Agent and Other Lenders 117158   9.08 No Other Duties, Etc 117158
  9.09 Administrative Agent May File Proofs of Claim; Credit Bidding 117158  
9.10 Collateral and Guaranty Matters 118160   9.11 Secured Hedge Agreements and
Secured Cash Management Banks 119161         ARTICLE X MISCELLANEOUS 119161

 

 

--------------------------------------------------------------------------------

 

 

  10.01 Amendments, Etc 119161   10.02 Notices and Other Communications;
Facsimile Copies 121164   10.03 No Waiver; Cumulative Remedies 122165   10.04
Attorney Costs, Expenses and Taxes 122166   10.05 Indemnification by the
Borrower; Reimbursement by Lenders; Waiver 122166   10.06 Payments Set Aside
124168   10.07 Successors and Assigns 124169   10.08 Confidentiality 128174  
10.09 Set-off 129175   10.10 Interest Rate Limitation 129175   10.11
Counterparts 129176   10.12 Integration 129176   10.13 Survival of
Representations and Warranties 129176   10.14 Severability 130176   10.15
[Reserved] 130176   10.16 Replacement of Lenders 130176   10.17 Governing Law;
Jurisdiction; Etc 130177   10.18 Waiver of Right to Trial by Jury 131178   10.19
USA PATRIOT Act Notice 131179   10.20 OFAC 131179   10.21 Designation as Senior
Debt 132179   10.22 Gaming Boards 132179   10.23 Gaming Regulations 132179  
10.24 Electronic Execution of Assignments and Certain Other Documents 132180  
10.25 Entire Agreement 132180   10.26 Acknowledgement and Consent to Bail-In of
Affected Financial Institutions 132180   10.27 No Advisory or Fiduciary
Responsibility 133181   10.28 Statement to Creditors and Investors by Boyd
Gaming Regarding the Pledging of Kansas Star Casino Assets 133181   10.29
Acknowledgement Regarding Any Supported QFCs 133181   10.30 Certain ERISA
Matters 182

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

1.01     Significant Subsidiaries

1.03     Persons/Entities/Contracts in Accordance with GAAP
2.03     Existing Letters of Credit
2.18     Auction Procedures

5.06     Litigation
5.09     Environmental Matters
5.13     Subsidiaries and Other Equity Investments
5.16     Intellectual Property Matters

6.13     Post-Closing Covenants
7.01     Existing Liens
7.02     Identified Investments

7.03(a)     Existing Indebtedness

7.03(b)     Existing Unsecured Notes

10.02     Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

A     Committed Loan Notice
B     Swing Line Loan Notice
C-1     Form of Revolving Note

C-2     Form of Term A Note

C-3     Form of Refinancing Term B Note
C-4     Form of Swing Line Note

D     Compliance Certificate
E     Assignment and Assumption
F     Opinion Matters

G     Form of U.S. Tax Compliance Certificates

 

 

vi

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT entered into as of August 14,
2013 (as amended or modified by that certain Amendment No. 1 and Joinder
Agreement, dated as of September 15, 2016, that certain Amendment No. 2 and
Refinancing Amendment, dated as of March 29, 2017, that certain Joinder
Agreement, dated as of August 2, 2018 and, that certain Amendment No. 3, dated
as of May 8, 2020 and that certain Amendment No. 4, dated as of August 6, 2020,
and as may be further amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), among BOYD GAMING CORPORATION, a Nevada
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Swing Line Lender.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Prior Credit Agreement shall be amended and
restated in its entirety as follows:

 

Article I     

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Act” has the meaning specified in Section 10.19.

 

“Additional Lender” has the meaning specified in Section 2.15(b).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

 

--------------------------------------------------------------------------------

 

 

“Agent Parties” has the meaning specified in Section 10.02(b).

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Revolving Commitments” means, at any time, the Revolving Commitments
of all Revolving Lenders. As of the Amendment No. 14 Effective Date, the
Aggregate Revolving Commitments are in an amount equal to
$775,000,000.945,500,000 and as of the Amendment No. 4 Maturity Extension
Amendment Effective Date, after giving effect to the Amendment No. 4
Reallocation, the Aggregate Revolving Commitments shall be an amount equal to
$1,033,728,279.00.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Aliante” means the Aliante Hotel and Casino, which facility is owned by Aliante
Gaming, LLC, a Nevada limited liability company, and is located at 7300 Aliante
Parkway, Las Vegas, Nevada.

 

“All-In Yield” means, as to any Indebtedness, the interest margin applicable
thereto; provided that (a) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable for the
account of the holders of such Indebtedness in the primary syndication thereof
shall be included (with OID and upfront fees being equated to interest based on
an assumed four-year life to maturity), (b) customary arrangement or commitment
fees payable to any arrangers (or their affiliates) of such Indebtedness shall
be excluded, and (c) if such Indebtedness has a LIBOR floor or base rate floor
that is greater than any LIBOR floor or Base Rate floor, respectively, for the
Refinancing Term B Facility, the amount by which the All-In Yield for such
Indebtedness is greater than the All-In Yield for the Refinancing Term B
Facility, shall be deemed to be increased by the amount which such LIBOR or base
rate floor for such Indebtedness exceeds the LIBOR floor or Base Rate floor,
respectively, for the Refinancing Term B Facility.

 

“Amelia Belle” means Belle of Orleans, L.L.C., a Louisiana limited liability
company.

 

“Amelia Belle Casino” means the riverboat casino located in Amelia, Louisiana
known as the “Amelia Belle” and owned by Amelia Belle.

 

“Amendment No. 1” means that certain Amendment No. 1 and Joinder Agreement,
dated as of September 15, 2016, among the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

 

2

--------------------------------------------------------------------------------

 

 

“Amendment No. 1 Effective Date” has the meaning assigned to the term “Amendment
Effective Date” in Amendment No. 1.

 

“Amendment No. 2” means that certain Amendment No. 2 and Refinancing Amendment,
dated as of March 29, 2017, among the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 2 Effective Date” has the meaning assigned to the term
“Refinancing Effective Date” in Amendment No. 2.

 

“Amendment No. 3” means that certain Amendment No. 3, dated as of dated as of
May 8, 2020, among the Borrower, the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent.

 

“Amendment No. 3 Effective Date” has the meaning assigned to the term “Agreement
Effective Date” in Amendment No. 3.

 

“Amendment No. 4” means that certain Amendment No. 4 dated as of August 6, 2020,
among the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.

 

“Amendment No. 4 Arrangers” means (a) Bank of America, Deutsche Bank AG New York
Branch, Wells Fargo Bank, National Association, Fifth Third Bank, National
Association, JPMorgan Chase Bank, N.A., Truist Bank and Barclays Bank PLC in
their capacities as joint lead arrangers and joint bookrunners and (b) BNP
Paribas, Capital One, National Association, U.S. Bank National Association,
Crédit Agricole Corporate and Investment Bank, Citizens Bank, N.A. and KeyBank
National Association in their capacities as joint lead arrangers, in each case
in respect of Amendment No. 4.

 

“Amendment No. 4 Co-Documentation Agents” means BNP Paribas, Capital One,
National Association, U.S. Bank National Association, Crédit Agricole Corporate
and Investment Bank, Citizens Bank, N.A. and KeyBank National Association in
their capacities as co-documentation agents, in respect of Amendment No. 4.

 

“Amendment No. 4 Co-Syndication Agents” means Deutsche Bank AG New York Branch,
Wells Fargo Bank, National Association, Fifth Third Bank, National Association,
JPMorgan Chase Bank, N.A., Truist Bank and Barclays Bank PLC in their capacities
as co-syndication agents, in respect of Amendment No. 4.

 

“Amendment No. 4 Effective Date” has the meaning assigned to such term in
Amendment No. 4.

 

“Amendment No. 4 Maturity Extension Amendment Effective Date” has the meaning
assigned to such term in Amendment No. 4.

 

“Amendment No. 4 Pro Rata Facilities Maturity Date” means (a) prior to the
Amendment No. 4 Maturity Extension Amendment Effective Date, the fifth
anniversary of the Amendment No. 1 Effective Date and (b) from and after the
Amendment No. 4 Maturity Extension Amendment Effective Date, September 15, 2023;
provided that if any Refinancing Term B Loans are outstanding on the TLB
Springing Maturity Date and the scheduled maturity date thereof has not been
extended to a date that is at least 91 days after September 15, 2023
(disregarding any such extension if, in connection therewith, the scheduled
amortization of principal on such Refinancing Term B Loans is increased above 1%
per annum for any period prior to the date that is 91 days after September 15,
2023), the Amendment No. 4 Pro Rata Facilities Maturity Date shall be the TLB
Springing Maturity Date.

 

3

--------------------------------------------------------------------------------

 

 

“Amendment No. 4 Reallocation” has the meaning assigned to the term
“Reallocation” in Amendment No. 4.

 

“Applicable Rate” means:

 

(a)     with respect to any Term A Loan payable to Term A Lenders and with
respect to any Revolving Commitment, Revolving Loan and Letter of Credit Fee
payable to Lenders under the Initial Revolving Credit Facility, the following
rates per annum (expressed in basis points), based upon the Total Leverage Ratio
as set forth below:

 

Applicable Rate

Pricing Level

Total Leverage Ratio

Unused Fee

Eurodollar Rate Loans, LIBOR Daily Floating Rate Loans and Letters of Credit

Base Rate Loans

1

≤ 4.50x

25.0

175

75

2

4.50x < x ≤ 5.00x

30.0

200

100

3

5.00x < x ≤ 5.50x

35.0

225

125

4

5.50x < x ≤ 6.00x

40.0

250

150

5

> 6.00x

50.0

275

175;

 

 

(b)     with respect to any Refinancing Term B Loan, the following rates per
annum (expressed in basis points), based upon the Secured Leverage Ratio as set
forth below:

 

Pricing Level

Secured Leverage Ratio

Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans

Base Rate Loans

1

< 2.50x

225

125

2

≥ 2.50x

250

150




(c)     with respect to any Incremental Term Loan, as set forth in the
applicable Incremental Joinder;



 

(d)     with respect to any Other Revolving Loan or Other Term Loan, as set
forth in the applicable Refinancing Amendment; and

 

(e)     with respect to any Extended Revolving Loan or Extended Term Loan, as
set forth in the applicable Extension Amendment.

 

4

--------------------------------------------------------------------------------

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio or Secured Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then in the case of clause (a) above, Pricing Level 5 shall
apply, and in the case of clause (b) above, Pricing Level 2 shall apply, in each
case, as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day after the date such certificate is delivered, (ii)
for the period beginning on the Amendment No. 1 Effective Date and ending on the
first date thereafter on which a Compliance Certificate is delivered pursuant to
Section 6.02(b), Pricing Level 4 shall apply and (iii) during the period from
May 8, 2020 until the end of the Initial Covenant Relief Period (as defined in
Section 7.10(d)), Pricing Level 5 shall apply.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Bank of America, N.A. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc., Fifth Third Bank,
National Association, JP Morgan Chase Bank, N.A., Wells Fargo Securities, LLC,
BNP Paribas Securities Corp., Citizens Bank, N.A., Truist Securities, Inc.
(f/k/a SunTrust Robinson Humphrey, Inc.), UBS Securities LLC and U.S. Bank
National Association, in their capacities as joint lead arrangers and joint
bookrunners. From and after the Amendment No. 4 Effective Date, the term
“Arrangers” includes the Amendment No. 4 Arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Auction” has the meaning specified in Section 2.18(a).

 

“Auction Manager” has the meaning specified in Section 2.18(a).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31,
20152019, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Amendment No. 14
Effective Date to the earliest of (a) the latest then-effective Maturity Date
for any Revolving Credit Facility, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06 and (c) the date of termination
of the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Available Amount” means, on any date, an amount not less than zero, equal to:

 

5

--------------------------------------------------------------------------------

 

 

(a) the aggregate amount of Excess Cash Flow (to the extent positive) for all
fiscal years (or in the case of the fiscal year ending December 31, 2016, the
aggregate amount of Excess Cash Flow attributable to the period from and
including the first day of the first full fiscal quarter after the Amendment No.
1 Effective Date through December 31, 2016) ending after the Amendment No. 1
Effective Date minus the portion of such Excess Cash Flow that has been (or is,
or previously was, required to be) applied to prepay the Loans pursuant to
Section 2.05(f) minus, without duplication, any voluntary prepayments of Loans
referenced in Section 2.05(f) that previously reduced the amount of the required
prepayment pursuant to Section 2.05(f), minus, without duplication, any
voluntary prepayments of the Other First Lien Indebtedness referenced in Section
2.05(f) that previously reduced the amount of the required prepayment pursuant
to Section 2.05(f), in each case, in the aggregate for all fiscal years (or in
the case of the fiscal year ending December 31, 2016, for the period from the
first day of the first full fiscal quarter after the Amendment No. 1 Effective
Date through December 31, 2016) ending after the Amendment No. 1 Effective Date,
minus the aggregate amount of Investment Returns deducted from the definition of
“Investment” and included in Consolidated EBITDA for such period (to the extent
not required to be applied to prepay the Loans pursuant to Section 2.05(f));
plus

 

(a)     an amount (which amount shall not be less than zero) equal to the
Cumulative Retained Excess Cash Flow Amount at such time; plus

 

(b)     the amount of Investment Returns not deducted from the definition of
“Investment” received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Amendment No. 1 Effective Date to the
extent not included in Consolidated EBITDA; plus

 

(c)     the net cash proceeds of any issuance by the Borrower of common Capital
Stock (other than Disqualified Capital Stock) after the Amendment No. 1
Effective Date and prior to such date of determination; plus

 

(d)     upon the redesignation of a Subsidiary that was designated as an
Unrestricted Subsidiary as a Restricted Subsidiary, the aggregate amount of any
Investment in such Subsidiary that was made pursuant to Section 7.02 prior to
such redesignation and is outstanding at the time of such redesignation; minus

 

(e)     the aggregate amount of any (i) Investments made pursuant to
Section 7.02(j)(i)(z), (ii) Restricted Payments made pursuant to Section
7.06(f)(i)(y) and (iii) Junior Prepayments pursuant to Section 7.12(h)(i)(y) (in
each case, in reliance on the then-outstanding Available Amount) made since the
Amendment No. 1 Effective Date and on or prior to such date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

6

--------------------------------------------------------------------------------

 

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that, during the
period from May 8, 2020 until the end of the Initial Covenant Relief Period, in
no event shall the Base Rate with respect to the Initial Revolving Credit
Facility and the Term A Facility be less than 1.50% per annum. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Blue Chip Casino” means the Blue Chip riverboat casino gaming complex which is
owned by Blue Chip Casino LLC and located at 777 Blue Chip Drive, Michigan City,
Indiana.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower’s Liquidity” has the meaning specified in clause (a) of the definition
of “Covenant Relief Period Conditions.”

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Boyd Family” means (a) William S. Boyd, (b) any direct descendant or spouse of
such person, or any direct descendant of such spouse, and (including in each
case and for the avoidance of doubt, any children, grandchildren, great
grandchildren, etc.), (c) any trust or other estate in which each person who has
a beneficial interest, directly or indirectly through one or more
intermediaries, in any Capital Stock of the Borrower is one of the foregoing
persons and (d) any majority (or more) owned Subsidiary or partner or member of
any of the foregoing.

 

7

--------------------------------------------------------------------------------

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada or the State of New York and, if such day relates
to any Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan, means any such
day that is also a London Banking Day.

 

“California Hotel and Casino” means the California Hotel and Casino which is
owned by CH&C and is located at 12 East Ogden Avenue, Las Vegas, Nevada.

 

“Cannery Hotel and Casino” means the Cannery Hotel and Casino which is owned by
The Cannery Hotel and Casino, LLC, a Nevada limited liability company and
located at 2121 East Craig Road, Las Vegas, Nevada.

 

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
in such Person, but excluding any debt security convertible or exchangeable into
such equity interest.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Revolving Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, for any Person: (a) direct obligations of the United
States, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States, or by any agency thereof or issued by FNMA, FHLMC
or FFCB, in either case maturing not more than one year from the date of
acquisition thereof by such Person; (b) time deposits, certificates of deposit
or bankers’ acceptances (including eurodollar deposits) issued by (i) any bank
or trust company organized under the laws of the United States or any state
thereof and having capital, surplus and undivided profits of at least
$500,000,000 that is assigned at least a “B” rating by Thomson Financial Bank
Watch or (ii) any Lender or bank holding company owning any Lender (in each
case, at the time of acquisition); (c) commercial paper maturing not more than
one year from the date of acquisition thereof by such Person and (i) issued by
any Lender or bank holding company owning any Lender or (ii) rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, respectively, (in each case, at the time of acquisition);
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in subsections (a) above or (e)
below entered into with a bank meeting the qualifications described in
subsection (b) above (in each case, at the time of acquisition); (e) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, or by
any political subdivision or taxing authority thereof or by any foreign
government, and rated at least “A” by S&P or “A” by Moody’s (in each case, at
the time of acquisition); (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of subsection (b)
above (in each case, at the time of acquisition); (g) money market mutual funds
that invest primarily in the foregoing items (determined at the time such
investment in such fund is made); (h) corporate notes issued by domestic
corporations that are rated at least “A” by S&P or “A” by Moody’s, in each case
maturing within one year from the date of acquisition; (i) auction rate
securities including taxable municipals, taxable auction notes, and money market
preferred; provided that the credit quality is consistent with subsection (h) of
this definition; or (j) solely with respect to any Foreign Subsidiary, (i)
marketable direct obligations issued by, or unconditionally guaranteed by, the
country in which such Foreign Subsidiary maintains its chief executive office or
principal place of business, or issued by any agency of such country and backed
by the full faith and credit of such country, and rated at least “A” or the
equivalent thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each
case, at the time of acquisition), (ii) time deposits, certificates of deposit
or bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office or principal place of business, or payable
to such Foreign Subsidiary promptly following demand and maturing within one
year of the date of acquisition and (iii) other customarily utilized
high-quality or cash equivalent-type Investments in the country where such
Foreign Subsidiary maintains its chief executive office or principal place of
business.

 

8

--------------------------------------------------------------------------------

 

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent or of a Lender, in its capacity as a party to such Cash
Management Agreement.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CH&C” means California Hotel and Casino, a Nevada corporation and wholly-owned
Subsidiary of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (a) the
consummation of any transaction, the result of which any “person” or “group”
(within the meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any
successor provision to either of the foregoing, including any group acting for
the purpose of acquiring, holding or disposing of securities within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), other than the Boyd FamilyPermitted
Holders and other than Holdings or a Restricted Subsidiary, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except that
a Person shall be deemed to have “beneficial ownership” of all shares that any
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time) of 50% or more of the total
voting power of all classes of the Voting Stock of the Borrower or Holdings
and/or warrants or options to acquire such Voting Stock, calculated on a fully
diluted basis; provided that for purposes of this subsection (a), the members of
the Boyd Family shall be deemed to beneficially own any Voting Stock of a
corporation held by any other corporation (the “parent corporation”) so long as
the members of the Boyd Family beneficially own (as so defined), directly or
indirectly through one or more intermediaries, in the aggregate 50% or more of
the total voting power of the Voting Stock of the parent corporation; (b) the
sale, lease, conveyance or other transfer of all or substantially all of the
property of the Borrower (other than to any Restricted Subsidiary), determined
on a consolidated basis; (c) the approval of any plan of liquidation or
dissolution of the Borrower or Holdings by the stockholders of the Borrower or
Holdings, respectively;

 

9

--------------------------------------------------------------------------------

 

 

(d) the Borrower or Holdings consolidates with or merges into another Person or
any Person consolidates with or merges into the Borrower or Holdings in any such
event pursuant to a transaction in which the outstanding Voting Stock of the
Borrower or Holdings is reclassified into or exchanged for cash, securities or
other property, other than any such transaction where (i) the outstanding Voting
Stock of the Borrower or Holdings is reclassified into or exchanged for Voting
Stock of the surviving corporation that is Capital Stock and (ii) the holders of
the Voting Stock of the Borrower or Holdings immediately prior to such
transaction own, directly or indirectly, not less than a majority of the Voting
Stock of the surviving corporation immediately after such transaction in
substantially the same proportion as before the transaction; or (e) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors (together with any new directors whose
election or appointment by such board or whose nomination for election by the
stockholders of the Borrower or Holdings was approved by a vote of either (i)
50% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, or (ii) members of the Boyd Family who beneficially own
(as defined for purposes of subsection (a) above), directly or indirectly
through one or more intermediaries, in the aggregate 50% or more of the total
voting power of the Voting Stock of the Borrower or Holdings), cease for any
reason to constitute a majority of the Board of Directors then in office; (f)
any change in control (or similar event, however denominated) with respect to
the Borrower or Holdings shall occur under and as defined in any indenture or
agreement to which the Borrower or Holdings, respectively, is a party with an
outstanding principal amount equal or greater than $100,000,000; or (g) if a
Holding Company Election has been made, Holdings shall cease to own, directly or
indirectly, 100% of the Capital Stock of the Borrower.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, the Pledged Properties, the vessels subject to
First Preferred Ship Mortgages, the Property described in the Security Agreement
and any additional Property pledged to the Administrative Agent pursuant to
Section 6.13. The Collateral shall not include any Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, the Deeds of
Trust, the Hazardous Materials Indemnity, the First Preferred Ship Mortgages and
any intellectual property security agreement delivered pursuant to the Security
Agreement, and each of the mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods that is determined to be a commercial letter of credit by the
L/C Issuer.

 

“Commitment” means for each Lender, such Lender’s Revolving Commitment, Term A
Commitment, Refinancing Term B Commitment, Other Term Commitment, Extended Term
Commitment or Incremental Term Loan Commitment.

 

10

--------------------------------------------------------------------------------

 

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made or otherwise held by each of the Lenders under any
Facility pursuant to Section 2.01(b) or (c) or 2.15 or by each of the Revolving
Lenders pursuant to Section 2.01(a).

 

“Committed Loan” means a Revolving Loan or a Term Loan.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the Borrower and its Restricted
Subsidiaries’ consolidated earnings (including net earnings attributable to
noncontrolling interests held by third parties in Restricted Subsidiaries)
before interest expense, taxes, depreciation, amortization, non-cash rent
expense, preopening expenses, share-based compensation expense, non-cash change
in value of derivative instruments, interest costs associated with derivative
instruments not otherwise included in interest expense, non-cash litigation
accruals, charges or expenses relating to the modification or early retirement
of debt, non-recurring losses (or gains) (provided, that for purposes of
determining Consolidated EBITDA for any period which includes the fiscal quarter
ended September 30, 2016, solely for purposes of determining the Applicable
Rate, the Borrower’s gain in the amount of $308,197,783.85 in connection with
its sale of its and its Subsidiaries’ interest in the Borgata Hotel Casino & Spa
shall not be deducted),including, without limitation, gains or losses realized
on the sale or disposition of any assets (other than sales or dispositions in
the ordinary course of business)), non-cash losses (or gains), acquisition and
merger related charges, all as determined in accordance with GAAP (“EBITDA”),
plus (a) cash dividends and distributions paid to the Borrower and its
Restricted Subsidiaries from any Person that is not a Restricted Subsidiary,
provided that the cumulative amount of such cash dividends and distributions
included in Consolidated EBITDA shall not exceed the cumulative amount of the
Borrower’s and its Restricted Subsidiaries’ share of the Consolidated EBITDA of
such Person, plus (or minus) (b) any loss (or gain) arising from a change in
GAAP, plus (or minus) (c) any non-cash loss, costs or expenses (or non-cash gain
or income) resulting from adjustments to any earn out obligation or other
contingent consideration and any loss or income resulting from an earn out
obligation or other contingent consideration being paid or no longer being
contingent, plus

 

11

--------------------------------------------------------------------------------

 

 

(d) the Estimated Business Interruption Insurance for such period
(notwithstanding any classification of the affected operations as discontinued
operations or any disposal of such operations), plus (e) at the election of the
Borrower, the amount of “run rate” cost savings, operating expense reductions,
other operating improvements and synergies projected by the Borrower in good
faith to be realized as a result of specified actions taken or with respect to
which steps (x) have been initiated (in the good faith determination of the
Borrower) during such period or (y) as of the Amendment No. 1 Effective Date or
the date of any Specified Transaction, restructuring or implementation of an
initiative that is expected to result in such cost savings, operating expense
reductions, other operating improvements or synergies, are reasonably expected
to be initiated within twelve (12) months of the Amendment No. 1 Effective Date
or the date of the Specified Transaction, restructuring or implementation of an
initiative that is expected to result in such cost savings, operating expense
reductions, other operating improvements or synergies, as applicable, in each
case calculated on a Pro Forma Basis as though such cost savings, operating
expense reductions, other operating improvements and synergies had been realized
during the entirety of such period and net of the amount of actual benefits
realized during such period from such actions; provided that (i) a duly
completed certificate of a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent together with the applicable financial
statements, providing reasonable detail with respect to such cost savings,
operating expense reductions, other operating improvements and synergies and
certifying that such cost savings and, operating expense reductions, other
operating improvements and synergies are reasonably expected to be realized
within twelve (12) months of the earlier of the taking of such specified actions
and the closing date of theafter the consummation of such Specified Transaction
(or, in the case of steps reasonably expected to be initiated within twelve (12)
months of the Amendment No. 1 Effective Date, are reasonably expected to be
realized within eighteen (18) months of the Amendment No. 1 Effective Date),
restructuring or implementation of an initiative that is expected to result in
such cost savings, operating expense reductions, other operating improvements or
synergies and are factually supportable in the good faith judgment of the
Borrower, (ii) no cost savings or, operating expense reductions, other operating
improvements and synergies shall be added pursuant to this clause (e) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
and (iii) projected cost savings, operating expense reductions, other operating
improvements and synergies not yet realized for any period of time may no longer
be added in calculating Consolidated EBITDA pursuant to this clause (e) more
than twelve (12) months after the earlier of the taking of such specified
actions and the closing date of theconsummation of such Specified Transaction
(or, in the case of steps reasonably expected to be initiated within twelve (12)
months of the Amendment No. 1 Effective Date, more than eighteen (18) months
after the Amendment No. 1 Effective Date), restructuring or implementation of an
initiative that is expected to result in such cost savings, operating expense
reductions, other operating improvements or synergies; provided, further, that
the aggregate amount of additions made to Consolidated EBITDA for any period
pursuant to this clause (e) shall not (i) exceed 10.015.0% of Consolidated
EBITDA for anysuch Test Period (after giving effect to this clause (e)) or (ii)
be duplicative of one another, plus

 

12

--------------------------------------------------------------------------------

 

 

(f) non-recurring charges and expenses relating to any Specified Transaction,
non-recurring restructuring or implementation of an initiative that is expected
to result in such cost savings, operating expense reductions, other operating
improvements or synergies, in each case, whether or not consummated, including
without limitation, measurement period adjustments, the effects of adjustments
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) in any line item in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, fair value adjustments,
integration costs, personnel restructuring, relocation or integration costs,
one-time compensation charges and the amount of any signing, retention and
completion bonuses and any cost, charge, fee or expense (including, without
limitation, all legal, accounting, advisory or other transaction-related fees,
discounts, commissions, charges, prepayment penalties or premiums, costs and
expenses and any bonuses or success fee payments and charges incurred in respect
of letters of credit or bankers’ acceptance financings) (or any amortization or
write off of any of the foregoing), or any gain or loss realized in connection
or associated with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction or any acquisition, Investment or disposition (or any
such proposed issuance, transaction, acquisition, Investment or disposition) or
any amendment, supplement, consent, waiver or other modification of any debt
instrument or any acquisition, disposition or financing, minus (g) any business
interruption insurance received or expected to be received and included in the
calculation of consolidated earnings of the Borrower and its Restricted
Subsidiaries for such period, in each case without duplication. “Consolidated
EBITDA” shall exclude the Consolidated EBITDA of each Unrestricted Subsidiary
and all Subsidiaries of any Unrestricted Subsidiary. If and to the extent that
any non-cash litigation accruals have not been included in the computation of
Consolidated EBITDA, the amount of any non-appealable judgment or the cash
payment in respect of any settlement or judgment in respect thereof (net of any
assets acquired in connection with such settlement or judgment) in any future
period shall be subtracted from Consolidated EBITDA. In the event that any New
Project was opened for business during any applicable Test Period, Consolidated
EBITDA for such Test Period shall be adjusted by multiplying the Consolidated
EBITDA attributable to such New Project (as determined by Borrower) by: (x) 4
(if such New Project has been open for one full fiscal quarter), (y) 2 (if such
New Project has been open for two full fiscal quarters), and (z) 4/3 (if such
New Project has been open for 3 full fiscal quarters) and, for the avoidance of
doubt, excluding Consolidated EBITDA attributable to such New Project during the
fiscal quarter in which such New Project opened (unless such business opened on
the first day of a fiscal quarter).

 

Notwithstanding anything to the contrary in this definition of “Consolidated
EBITDA”, if the Initial Covenant Relief Period is terminated in accordance with
clause (i) of the definition thereof, Consolidated EBITDA for the Test Period
ending June 30, 2021 shall be deemed to be Consolidated EBITDA for the fiscal
quarters ending March 31, 2021 and June 30, 2021 multiplied by 2, and (ii)
Consolidated EBITDA for the Test Period ending September 30, 2021 shall be
deemed to be Consolidated EBITDA for the fiscal quarters ending March 31, 2021,
June 30, 2021 and September 30, 2021 multiplied by 4/3.

 

13

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this definition of “Consolidated
EBITDA”, if the Initial Covenant Relief Period is terminated in accordance with
clauses (ii) or (iii) of the definition thereof, (i) Consolidated EBITDA for the
Test Period ending on the last day of the Qualifying Quarter, shall be deemed to
be, at the Borrower’s election, (1) Consolidated EBITDA for the Qualifying
Quarter multiplied by 4, (ii) Consolidated EBITDA for the Test Period ending on
the last day of the fiscal quarter immediately following the Qualifying Quarter
shall be deemed to be Consolidated EBITDA for the Qualifying Quarter and the
immediately following fiscal quarter multiplied by 2 and (iii) Consolidated
EBITDA for the Test Period ending on the last day of the second fiscal quarter
following the Qualifying Quarter shall be deemed to be Consolidated EBITDA for
the Qualifying Quarter and the two fiscal quarters following the Qualifying
Quarter multiplied by 4/3.

 

“Consolidated Gross Revenue” means, as of the end of any fiscal quarter of the
Borrower, the gross revenue of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date, excluding the Consolidated
Gross Revenue of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.

 

“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Restricted Subsidiaries on a consolidated basis
(exclusive of any Indebtedness of the Borrower’s Restricted Subsidiaries to the
Borrower or another Restricted Subsidiary or any Indebtedness of the Borrower to
any Restricted Subsidiary), (I) the sum (without duplication) of (a) the
outstanding principal amount of all Indebtedness for borrowed money minus the
amount of any cash borrowed by the Borrower and pledged or deposited by the
Borrower pursuant to Section 2.03(a)(iii) or Section 2.16 as cash collateral,
(b) the aggregate amount of all capital lease obligations, (c) all Guarantees
with respect to outstanding Indebtedness of the types specified in subsections
(a) and (b) above of Persons other than the Borrower or any Restricted
Subsidiary, and (d) all liabilities under any non-appealable judgment rendered
against the Borrower or any Restricted Subsidiary minus (II) the amount of
Unrestricted Cash, in each case on such date. Notwithstanding the foregoing,
Consolidated Net Funded Indebtedness shall not include any Defeased Indebtedness
or Escrowed Indebtedness. The amount of Consolidated Net Funded Indebtedness
shall be deemed to be zero with respect to (i) any letter of credit, unless and
until a drawing is made with respect thereto and (ii) any Guarantee, unless and
until demand for payment is made with respect thereto. “Consolidated Net Funded
Indebtedness” shall exclude the Consolidated Net Funded Indebtedness of each
Unrestricted Subsidiary and all Subsidiaries of any Unrestricted Subsidiary. For
the avoidance of doubt, Indebtedness under the Minimum Assessment Agreement and
the Developer’s Agreement described in subsection (ii) of the definition of
“Indebtedness” and any similar contractual obligations shall not constitute
“Consolidated Net Funded Indebtedness.”

 

“Consolidated Total Assets” means, as of the end of any fiscal quarter of the
Borrower, the total assets of the Borrower and its Restricted Subsidiaries
calculated on a consolidated basis at such date excluding the Consolidated Total
Assets of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Covenant Facility” means each Revolving Credit Facility, the Term A Facility,
each Incremental Term Facility designated as a “Covenant Facility” pursuant to
the Incremental Joinder for such Incremental Term Facility, each Other Term
Facility designated as a “Covenant Facility” pursuant to the Refinancing
Amendment for such Other Term Facility and each Extended Term Facility
designated as a “Covenant Facility” pursuant to the Refinancing Amendment for
such Extended Term Facility.

 

“Covenant Facility Acceleration” means that (x) the Commitments under each
Covenant Facility have been terminated and (y) the principal amount of all Loans
under each Covenant Facility have been declared to be due and payable by the
Lenders under such Facility pursuant to Section 8.02.

 

14

--------------------------------------------------------------------------------

 

 

“Covenant Lender” means a Lender under a Covenant Facility.

 

“Covenant Relief Period” means the period commencing on the Covenant Relief
Period Commencement Date and ending on the later of (i) the Initial Covenant
Relief Period Termination Date and (ii) the Extended Covenant Relief Period
Termination Date.

 

“Covenant Relief Period Commencement Date” means March 30, 2020.

 

“Covenant Relief Period Conditions” means the Borrower complies with each of the
following requirements:

 

(a)     The Borrower shall not permit the sum of (i) the sum of (x) unrestricted
cash and Cash Equivalents of Borrower and its Restricted Subsidiaries free and
clear of all Liens other than Permitted Liens, plus (y) cash and Cash
Equivalents of Borrower and its Restricted Subsidiaries that are restricted in
favor of the Obligations (which may include cash and Cash Equivalents securing
other Indebtedness secured by a Lien on the Collateral), plus (ii) the amount by
which the Aggregate Revolving Commitments exceed the sum of (x) the Outstanding
Amount of Revolving Loans, (y) the Outstanding Amount of Swing Line Loans and
(z) the Outstanding Amount of L/C Obligations (the “Borrower’s Liquidity”), at
any time during the Initial Covenant Relief Period to be less than $250,000,000.

 

(b)     During the Initial Covenant Relief Period, the Borrower shall furnish to
the Administrative Agent (which will promptly furnish such certificate to the
Covenant Lenders) (commencing with the calendar month ending May 31, 2020 and
ending with (i) the calendar month ending July 31, 2021 or (ii) if the Initial
Covenant Relief Period terminates in accordance with clauses (ii) or (iii) of
the definition thereof prior to June 30, 2021, the last calendar month ending
before the Initial Covenant Relief Period Termination Date) a certificate of a
Responsible Officer of the Borrower (each, a “Minimum Liquidity Certificate”)
setting forth in reasonable detail the computations necessary (as determined in
good faith by the Borrower) to determine whether the Borrower and the Restricted
Subsidiaries are in compliance with clause (a) above as of the end of each such
calendar month within five (5) Business Days after the last day of each such
calendar month; provided that if during any week during such period the
Borrower’s Liquidity is less than $400,000,000, the Borrower shall furnish to
the Administrative Agent (which will promptly furnish such certificate to the
Covenant Lenders) a Minimum Liquidity Certificate as of the Friday of such week
(and each succeeding week until the Borrower’s Liquidity as certified in any
Minimum Liquidity Certificate delivered pursuant to this clause (b) is greater
than or equal to $400,000,000) no later than Wednesday of the following week.

 

15

--------------------------------------------------------------------------------

 

 

(c)     During the Covenant Relief Period, the Borrower shall not incur, or
permit any Restricted Subsidiary to incur, any Incremental Equivalent Debt,
Incremental Term Loan Commitment, Increased Term Loan Commitment or Increased
Revolving Commitment, in each case, in reliance on the Incremental Loan Amount,
in an aggregate amount at any time outstanding in excess of the sum of (i)
$650,000,000 plus (ii) in the case of any such Indebtedness that is secured by a
junior lien or is unsecured, an additional amount equal to the sum of (A)
$350,000,000 plus (B) any additional amount if, after giving effect thereto, the
First Lien Leverage Ratio would not exceed 2.70 to 1.00 on a Pro Forma Basis
(the “Incremental Threshold”) (with the Incremental Loan Amount to be determined
as if any Incremental Equivalent Debt is secured by Liens on a pari passu basis
with the Liens securing the Secured Obligations even if such Incremental
Equivalent Debt is unsecured or secured on a junior basis to the Liens securing
the Secured Obligations and without netting any cash proceeds from the
incurrence of such Increased Revolving Commitment, Increased Term Loan
Commitment, Incremental Term Facility or Incremental Equivalent Debt and
calculated as though any such Increased Revolving Commitment, Increased Term
Loan Commitment, Incremental Term Facility or Incremental Equivalent Debt were
fully drawn). In connection with any incurrence of Indebtedness in reliance on
the foregoing, the Borrower may elect which of subsections (i), (ii)(A) and/or
(ii)(B) above it has opted to rely upon to incur such Indebtedness and Borrower
shall notify Administrative Agent of such election. For the avoidance of doubt,
Section 1.08(d) shall apply with respect to this clause (c).

 

(d)     During the Covenant Relief Period, the Borrower shall, and shall cause
its Restricted Subsidiaries to prepay Loans pursuant to Section 2.05(e) if the
amount of Net Cash Proceeds the Borrower is required to use to prepay Loans
pursuant to such subsection (e) is equal to or greater than $25,000,000 (rather
than $50,000,000) (and at such time, the Borrower shall prepay the Loans using
all such Net Cash Proceeds).

 

(e)     The Borrower shall not incur, or permit any Restricted Subsidiary to
incur, Liens under Section 7.01(v) securing obligations in an amount in excess
of $25,000,000 at any one time outstanding during the Covenant Relief Period.

 

(f)     The Borrower shall not make, or permit any Restricted Subsidiary to
make, any Permitted Acquisition under Section 7.02(i) during the Initial
Covenant Relief Period.

 

(g)     The Borrower shall not make, or permit any Restricted Subsidiary to
make, any Investments pursuant to Sections 7.02(j)(i)(y), 7.02(j)(i)(z) or
7.02(k) during the Covenant Relief Period.

 

(h)     The Borrower shall not incur, or permit any Restricted Subsidiary to
incur any Indebtedness under Section 7.03(g) during the Covenant Relief Period.

 

(i)     The Borrower shall not incur, or permit any Restricted Subsidiary to
incur any Indebtedness under Section 7.03(k) in excess of $50,000,000 in the
aggregate at any one time outstanding during the Covenant Relief Period.

 

(j)     The Borrower shall not make, or permit any Restricted Subsidiary to
make, Dispositions pursuant to Section 7.05(n) of property having a fair market
value in excess $5,000,000 in any single transaction or series of related
transactions during the Covenant Relief Period.

 

16

--------------------------------------------------------------------------------

 

 

(k)     The Borrower shall not make, and shall not permit any Restricted
Subsidiary to make, any Restricted Payments pursuant to Sections 7.06(f) and
7.06(g) during the Covenant Relief Period.

 

(l)     The Borrower shall not make, and shall not permit any Restricted
Subsidiary to make, any Junior Prepayments pursuant to Sections 7.12(h) and
7.12(i) during the Covenant Relief Period.

 

“Covenant Relief Period Termination Notice” means a certificate of a Responsible
Officer of the Borrower that is delivered to the Administrative Agent (x)
stating that the Borrower irrevocably elects to terminate the Covenant Relief
Period effective as of the date on which the Administrative Agent receives such
Covenant Relief Period Termination Notice and that commencing with the first
fiscal quarter ending after the Qualifying Quarter, the financial covenants in
Section 7.10 shall be governed by clauses (a)(i), (b)(i) and (c)(i) thereof
(instead of clauses (a)(ii), (b)(ii) and (c)(ii) thereof) and (y) certifying
that the Borrower would have been in compliance with the financial covenants in
Section 7.10(a)(i), (b)(i) and (c)(i) as of the most recent Test Period if such
financial covenants had been applicable, and setting forth in reasonable detail
the computations necessary to determine such compliance.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned thereto in Section 10.29.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt and (d) Indebtedness issued, incurred or obtained pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans as well as any extension or renewal of any then Existing Term
Loans and Revolving Commitments), in each case, in exchange for, or to extend,
renew, replace or refinance, in whole or part, then Existing Term Loans or
Revolving Commitments, or any then existing Credit Agreement Refinancing
Indebtedness (any of the foregoing, “Refinanced Debt”); provided that (i) other
than with respect to Customary Bridge Loans, such Indebtedness has aan equal or
later maturity and a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt and, in the case of any notes constituting Credit Agreement
Refinancing Indebtedness, does not have mandatory prepayment provisions (other
than customary asset sale, event of loss, or similar events and change of
control offers and acceleration upon an event of default) that would result in a
mandatory prepayment of such Credit Agreement Refinancing Indebtedness prior to
the refinancing in full of the then outstanding Refinancing Term B Loans, (ii)
such Indebtedness shall not have a greater principal amount than the outstanding
principal amount and undrawn commitments of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, (iii) such Refinanced Debt shall be repaid,
satisfied and discharged or constitute Defeased Indebtedness on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained and,

 

17

--------------------------------------------------------------------------------

 

 

(iv) the aggregate unused Revolving Commitments under such Credit Agreement
Refinancing Indebtedness shall not exceed the unusedbe Guaranteed by any Person
other than a Loan Party and, to the extent secured, shall not be secured by any
lien on any assets or property other than the Collateral and (v) the other terms
of such Credit Agreement Refinancing Indebtedness (other than pricing,
amortization, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) shall be substantially similar to, or
(taken as a whole and as determined by the Borrower) no more favorable to the
lenders providing such Credit Agreement Refinancing Indebtedness than, those
applicable to the Loans or Revolving Commitments being replacedrefinanced or
replaced (except for covenants and other provisions applicable only to the
periods after the latest Maturity Date then in effect with respect to any Loan
or Commitment hereunder).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount
determined on a cumulative basis equal to the aggregate cumulative sum of the
Retained Percentage of Excess Cash Flow for all Excess Cash Flow Periods (which
shall not be less than zero for any Excess Cash Flow Period) ending after the
Amendment No. 1 Effective Date (or in the case of the fiscal year ending
December 31, 2016, the aggregate amount of Excess Cash Flow attributable to the
period from and including the first day of the first full fiscal quarter after
the Amendment No. 1 Effective Date through December 31, 2016) and prior to such
date minus the aggregate amount of Investment Returns deducted from the
definition of “Investment” and included in Consolidated EBITDA for such period
(to the extent not required to be applied to prepay the Loans pursuant to
Section 2.05(f)).

 

“Customary Bridge Loans” means bridge loans with an initial maturity date of no
longer than one year; provided that (a) the Weighted Average Life to Maturity of
any loans, notes, securities or other Indebtedness that are converted into or
exchanged for or otherwise replace or extend such bridge loans is not shorter
than the applicable Weighted Average Life to Maturity requirement and (b) the
final maturity date of any loans, notes, securities or other Indebtedness which
are converted into or exchanged for or otherwise replace or extend such bridge
loans is no earlier than the applicable maturity date requirement.

 

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with any incurrence of Indebtedness secured by Liens on the
Collateral that are intended to rank equal in priority to the Liens on the
Collateral securing the Secured Obligations, a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent and the
Borrower, which agreement shall provide, inter alia, that the Liens on the
Collateral securing such other Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Secured Obligations (but without regard to
the control of remedies) and (b) to the extent executed in connection with the
incurrence of Indebtedness secured by Liens on the Collateral which are intended
to rank junior to the Liens on the Collateral securing the Secured Obligations,
a customary intercreditor agreement in form and substance reasonably acceptable
to the Administrative Agent and the Borrower, which agreement shall provide that
the Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Secured Obligations.

 

18

--------------------------------------------------------------------------------

 

 

“Declined Proceeds” has the meaning specified in Section 2.05(j).

 

“Debt Issuance” means the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness after the Amendment No. 1 Effective Date (other
than asIndebtedness permitted by Section 7.03 (other than Permitted Pari Passu
Refinancing Debt, Permitted Junior Refinancing Debt and Permitted Unsecured
Refinancing Debt)).

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Deed of Trust” means each Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Financing Statement, executed andmortgage, leasehold
mortgage, deed of trust, leasehold deed of trust, assignment of leases and
rents, security agreement, financing statement and other security document
delivered (a) in connection with or pursuant to the Prior Credit Agreement or
this Agreement prior to the Amendment No. 1 Effective Date, as amended by the
amendments to the Deeds of Trust delivered pursuant to Amendment No. 1, (b) in
connection with or pursuant to Amendment No. 1 or (c) pursuant to Section 6.13,
as the same shall be amended, supplemented, restated or otherwise modified from
time to time.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means a fluctuating interest rate per annum at all times equal to
the interest rate otherwise applicable to such Obligation plus 2% per annum, and
when used with respect to Obligations with respect to which no interest rate or
per annum fees are specified, means an interest rate equal to (a) the Base Rate
plus (b) the Applicable Rate applicable to Base Rate Loans plus 2% per annum, in
each case to the fullest extent permitted by applicable laws.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),

 

19

--------------------------------------------------------------------------------

 

 

(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this subsection (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of subsections (a) through (d) above,
and of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set aside in a separate account by the
Borrower, (c) for which amounts are set aside in trust or are held by a
representative of the holders of such Indebtedness or any third party escrow
agent pending satisfaction or waiver of the conditions for the release of such
funds, or (d) that has otherwise been defeased or discharged to the satisfaction
of the Administrative Agent.

 

“Delta Downs Racetrack and Casino” means the horse racing, pari-mutuel and
gaming business including the hotel, food and beverage, simulcast and related
operations known as Delta Downs Racetrack and Casino, owned by Boyd Racing,
L.L.C. and located at 2717 Delta Downs Drive, Calcasieu Parish, Louisiana.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanctions.

 

“Diamond Jo” means Diamond Jo, LLC, a Delaware limited liability company.

 

“Diamond Jo Casino” means the Diamond Jo Casino, which facility is owned by
Diamond Jo and is located at 301 Bell Street in Dubuque, Iowa.

 

20

--------------------------------------------------------------------------------

 

 

“Diamond Jo Worth” means Diamond Jo Worth, LLC, a Delaware limited liability
company.

 

“Diamond Jo Worth Casino” means the Diamond Jo Worth Casino, which facility is
owned by Diamond Jo Worth and is located at 777 Diamond Jo Lane in Northwood,
Iowa.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leasebackin one transaction or in a series
of transactions and whether effected pursuant to a Division or otherwise) of any
Property by the Borrower or any Guarantor (including any sale and leaseback
transaction), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Capital Stock
that is not Disqualified Capital Stock or upon a sale of assets, casualty event
or a change of control, in each case, subject to the prior payment in full of
the Obligations, (y) as a result of a redemption required by Gaming Law or (z)
as a result of a redemption that by the terms of such Capital Stock is
contingent upon such redemption not being prohibited by this Agreement),
pursuant to a sinking fund obligation or otherwise (other than solely for
Capital Stock that is not Disqualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the latest Maturity Date then in effect at the time of issuance thereof.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, any state thereof or the
District of Columbia.

 

“Eastside Cannery” means the Eastside Cannery Hotel and Casino, which facility
is held by Nevada Palace, LLC, a Nevada limited liability company and is located
at 5255 Boulder Highway, Las Vegas, Nevada.

 

“EBITDA” has the meaning specified in the definition of Consolidated EBITDA.

 

“ECF Percentage” means, for any fiscal year, commencing with the fiscal year
ended December 31, 2016, (a) 50% if the Total Leverage Ratio as of the last day
of such fiscal year is greater than 5.00 to 1.00, (b) 25% if the Total Leverage
Ratio as of the last day of such fiscal year is equal to or less than 5.00 to
1.00 and greater than 4.50 to 1.00 and (c) 0% if the Total Leverage Ratio as of
the last day of such fiscal year is equal to or less than 4.50 to 1.00.

 

21

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subsection (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in subsections (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” means any member of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means August 14, 2013, which was the date on which the
conditions precedent in Section 4.01 were satisfied or waived in accordance with
Section 10.01.

 

“Eldorado Casino” means the Eldorado Casino which is owned by Eldorado, Inc. and
is located in Henderson, Nevada.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) or (iv) (as applicable) and Section
10.07(b)(v) (subject to such consents, if any, as may be required under Section
10.07(b)(iii) or (iv) (as applicable)).

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including the common law), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to human health and safety,
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.Environment, including
the Release or threat of Release of Hazardous Materials into the Environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, or treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the releaseRelease or threatened
releaseRelease of any Hazardous Materials into the environmentEnvironment or (e)
any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

22

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 

“Escrowed Indebtedness” means (a) any Indebtedness issued in escrow pursuant to
customary escrow arrangements pending the release thereof and (b) without
duplication of clause (a), any Indebtedness, the cash proceeds of which are
included in the balance sheets of the Borrower and its Restricted Subsidiaries,
pending the application thereof to a specified application, as designated by the
Borrower.

 

“Estimated Business Interruption Insurance” means an estimate of the amount
(determined in good faith by senior management of the Borrower, notwithstanding
the failure of any designation by applicable insurance carriers as to how much
of any expected recovery is attributable to business interruption coverage as
opposed to other types of coverage) of business interruption insurance the
Borrower expects to collect with respect to any applicable period; provided that
such amount (a) shall not be taken in account for any period after two years
following the date of the event giving rise to the claim under the relevant
business interruption insurance, and (b) shall not exceed the sum of (i) the
excess of (A) such property’s historical quarterly Consolidated EBITDA for the
four fiscal quartersTest Period most recently ended prior to such date for which
internal financial reports are available for that property ending prior to the
date of the business interruption (or annualized if such property has less than
four full quarters of operations) over (B) the actual Consolidated EBITDA
generated by such property for such four fiscal quarter periodTest Period, and
(ii) the amount of insurance proceeds not reflected in subsection (i) that the
Borrower expects to collect as a reimbursement in respect of expenses incurred
at that property with respect to such period (provided that the amount included
pursuant to this subsection (ii) shall not exceed the amount of the other
expenses incurred at that property that are actually included in calculating the
Borrower and its Restricted Subsidiaries’ consolidated earnings for such fiscal
quarterapplicable period).

 

23

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b)     for any interest calculation with respect to a Base Rate Loan or a LIBOR
Daily Floating Rate Loan on any date, the rate per annum equal to LIBOR, at or
about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that in no event shall the Eurodollar Rate be less than (i) with respect to the
Initial Revolving Credit Facility and the Term A Facility, (A) during the period
from May 8, 2020 until the end of the Initial Covenant Relief Period, 0.50% per
annum and (B) at any other time, 0.0% per annum and (ii) with respect to any
other Facility, 0.00% per annum.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Evangeline Downs Racetrack and Casino” means the Evangeline Downs Racetrack and
Casino, which facility is owned by EVD and is located at 2235 Creswell Lane
Extension in Opelousas, Louisiana.

 

“EVD” means The Old Evangeline Downs, L.L.C., a Louisiana limited liability
company.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower (a) Consolidated
EBITDA for such fiscal year (but without giving effect to any portion of
Consolidated EBITDA determined pursuant to clause (e) of the definition thereof)
less (b) the sum (without duplication) of (i) consolidated interest expense (as
defined in GAAP) actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year, plus (ii) scheduled and mandatory
principal repayments of Loans that are Term Loans made during such fiscal year
pursuant to Section 2.07(a), (b), (c), (f), (g) and (h) and scheduled and
mandatory principal repayments of Other First Lien Indebtedness, plus
(iii) income taxes actually paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year, plus (iv) capital expenditures actually
made in cash by the Borrower and its Restricted Subsidiaries during such fiscal
year, plus (v) expenses relating to issuance, modification or early retirement
of debt and issuance, modification or redemption of equity interests actually
paid in cash by the Borrower and its Restricted Subsidiaries during such fiscal
year, plus (vi) project development, preopening, acquisition and, investment,
merger and disposition related costs and expenses actually paid in cash by the
Borrower and its Restricted Subsidiaries during such fiscal year, plus (vii)
non-recurring charges and expenses relating to any Specified Transaction
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such fiscal year.

 

24

--------------------------------------------------------------------------------

 

 

“Excess Cash Flow Period” means each fiscal year of the Borrower (or in the case
of the fiscal year ending December 31, 2016, the aggregate amount of Excess Cash
Flow attributable to the period from and including the first day of the first
full fiscal quarter after the Amendment No. 1 Effective Date through December
31, 2016), commencing with the fiscal year of the Borrower ending on December
31, 2016.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Property” means (a) each of the Eldorado Casino and the Jokers Wild
Casino, unless and until either such Property or the applicable Subsidiary shall
satisfy the criteria in subsections (a) or (b) of the definition of the term
“Significant Subsidiary,”, (b) the real property used by the Borrower as its
corporate offices on Rainbow Road in Las Vegas, Nevada, (c) the real and
personal property located in Las Vegas, Nevada and owned by Boyd Shared
Services, Inc. and used as of the Amendment No. 1 Effective Date as laundry
facilities, (d) real property that is not necessary to the casino and hotel
business of the Borrower and its Subsidiaries, except to the extent such
Property is otherwise included in the definition of the term “Pledged
Properties”, (e) any real and personal property that secures Indebtedness
permitted to be incurred pursuant to Section 7.03(e) or (q), (f) (i) motor
vehicles and (g) aircraft.ii) other assets subject to a certificate of title to
the extent a Lien on such other assets cannot be perfected by filing a UCC-1
financing statement, (g) aircraft, (h) Wilton Investments sold to any Person or
otherwise pledged, factored, participated or transferred, in each case, in
connection with a Permitted Wilton Financing permitted pursuant to Section
7.02(q)(ii), (i) segregated cash and Cash Equivalents (and any related escrow
accounts or similar segregated accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under any Gaming Lease and deposited or
maintained in an escrow, reserve, impound or similar segregated account, in each
case, pending application of such proceeds in accordance with the applicable
Gaming Lease, (j) all amounts that are prepaid or deposited in a segregated
account in respect of Defeased Indebtedness so long such Indebtedness
constitutes Defeased Indebtedness permitted hereunder and to the extent the
related discharge or defeasance is permitted hereunder, (k) the proceeds of any
Escrowed Indebtedness deposited in a segregated account until the release of
such Indebtedness from escrow, (l) property the grant of a security interest
thereon to secure the Obligations is (1) prohibited by applicable law (including
Gaming Laws), rule or regulation (in each case, except to the extent such
prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code) or (2)
which could require governmental (including Gaming Board) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received and the Borrower shall be under no obligation
to seek such consent (other than commercially reasonable efforts to obtain such
consent in respect of Gaming Laws)), (m) any lease, license or other agreement
to the extent that a grant of a security interest therein to secure the
Obligations would violate or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto (other than
the Borrower, any other Loan Party or any Wholly-Owned Subsidiary) after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (n) any governmental licenses (including gaming licenses) or
state or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby or require the consent of any Governmental
Authority (to the extent such consent has not been obtained) after giving effect
to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, (o) pending United States “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (p) those assets or Capital Stock as to which the Administrative Agent
and the Borrower reasonably agree that the costs or other consequence (including
any adverse tax consequence) of obtaining or perfecting such a security interest
or perfection thereof are excessive in relation to the value of the security to
be afforded thereby and (q) Excluded Securities.

 

25

--------------------------------------------------------------------------------

 

 

“Excluded Securities” means (a) voting Capital Stock of any Foreign Subsidiary
or any FSHCO in excess of 65% of the outstanding voting Capital Stock of such
Subsidiary, (b) any Capital Stock or Indebtedness to the extent and for so long
as the pledge thereof would be prohibited by any applicable law (including any
Gaming Laws) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (c) any Capital Stock in any person
that is not a Wholly-Owned Subsidiary to the extent (A) that a pledge thereof to
secure the Obligations is prohibited by (i) any applicable organizational
documents, joint venture agreement or shareholder agreement or (ii) any other
contractual obligation with an unaffiliated third party not in violation of this
Agreement (other than, in this subclause (c)(A)(ii), non-assignment provisions
which are ineffective under Article 9 of the Uniform Commercial Code or other
applicable law), (B) any organizational documents, joint venture agreement or
shareholder agreement (or other contractual obligation referred to in subclause
(c)(A)(ii) above) prohibits such a pledge without the consent of any other
party; provided, that this clause (c)(B) shall not apply if (1) such other party
is a Loan Party or a Wholly-Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Restricted Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly-Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Capital Stock (or other contractual obligation referred to in
subclause (c)(A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (c)(A)(ii), non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable law), and (d) any
Capital Stock in any Unrestricted Subsidiary.

 

“Excluded Subsidiary” means (a) each Subsidiary that is not a direct or indirect
wholly-owned Subsidiary of the Borrower, (b) each Foreign Subsidiary, (c) each
FSHCO, (d) each Subsidiary that is not a Significant Subsidiary, (e) each
Unrestricted Subsidiary and (f) each Subsidiary as to which the Administrative
Agent and the Borrower reasonably agree that the costs or other consequence
(including any adverse tax consequence) of obtaining a guaranty therefrom are
excessive in relation to the value to be afforded thereby.

 

26

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.16) or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(d) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means letters of credit issued and outstanding
under this Agreement or under the Peninsula Credit Agreement as of the Amendment
No. 1 Effective Date as set forth in Schedule 2.03, which shall be deemed
outstanding as Letters of Credit hereunder as of the Amendment No. 1 Effective
Date pursuant to Section 2.03(a).

 

“Existing Unsecured Notes” means the Indebtedness of the Borrower existing as of
the Amendment No. 1 Effective Date and described on Schedule 7.03(b).

 

“Existing Revolving Facility” has the meaning specified in Section 2.20(b).

 

“Existing Revolving Loans” has the meaning specified in Section 2.20(b).

 

“Existing Term Facility” has the meaning specified in Section 2.20(a).

 

“Existing Term Loans” has the meaning specified in Section 2.20(a).

 

27

--------------------------------------------------------------------------------

 

 

“Extended Covenant Relief Period” means the period commencing on the date on
which the Administrative Agent receives from the Borrower the Compliance
Certificate in respect of the fiscal quarter ending June 30, 2021 and ending on
the earliest of (i) the first date on which the Total Leverage Ratio is equal to
or less than 6.00 to 1.00 (the “Extended Relief Period Threshold”), (ii) the
date that the Administrative Agent receives a Covenant Relief Period Termination
Notice from Borrower and (iii) the date upon which the Borrower fails to satisfy
the Covenant Relief Period Conditions. The date on which the Extended Covenant
Relief Period ends is referred to as the “Extended Covenant Relief Period
Termination Date”.

 

“Extended Covenant Relief Period Termination Date” has the meaning specified in
the definition of “Extended Covenant Relief Period.”

 

“Extended Loans” means Extended Revolving Loans and/or Extended Term Loans.

 

“Extended Relief Period Threshold” has the meaning specified in the definition
of “Extended Covenant Relief Period.”

 

“Extended Revolving Commitments” has the meaning specified in Section 2.20(b).

 

“Extended Revolving Facility” has the meaning specified in Section 2.20(b).

 

“Extended Revolving Loans” has the meaning specified in Section 2.20(b).

 

“Extended Term Commitments” means Term Loan Commitments under anthe commitment
of any Extending Lender to make Extended Term FacilityLoans pursuant to an
Extension Amendment.

 

“Extended Term Facility” has the meaning specified in Section 2.20(a).

 

“Extended Term Loans” has the meaning specified in Section 2.20(a).

 

“Extended Term Note” means a promissory note evidencing any Extended Term Loan
issued by the Borrower to an Extending Lender.

 

“Extending Lender” has the meaning specified in Section 2.20(c).

 

“Extension Amendment” has the meaning specified in Section 2.20(d).

 

“Extension Election” has the meaning specified in Section 2.20(c).

 

“Extension Request” means a Revolving Extension Request or a Term Loan Extension
Request, as applicable.

 

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Borrower or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

 

“Facility” means any Term Facility or any Revolving Credit Facility, as the case
may be.

 

28

--------------------------------------------------------------------------------

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment No. 1
Effective Datedate of this Agreement (or any amended or successor version that
is substantially comparable and not materially more onerous to comply with) and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) in no event shall the Federal
Funds Rate be less than 0.00% per annum.

 

“First Lien Leverage Ratio” means, as of any date of determination the ratio of
(a) First Lien Net Indebtedness on such date to (b) twelve months trailing
Consolidated EBITDA for the period ending on the last day of the applicable
fiscal quarterTest Period then most recently ended.

 

“First Lien Net Indebtedness” means, at any time, (a) the aggregate outstanding
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
which is secured by any of the Collateral pursuant to Liens having the same
priority as the Liens securing the Secured Obligations minus (b) the amount of
Unrestricted Cash at such time. Notwithstanding the foregoing, First Lien Net
Indebtedness shall not include any Defeased Indebtedness or Escrowed
Indebtedness.

 

“First Preferred Ship Mortgages” means (a) those certain Amended and Restated
First Preferred Ship Mortgages on (i) the Whole of Patco 400, Official Number
545101 (relating to Sam’s Town Tunica), (ii) the Whole of Treasure Chest Casino,
Official Number 1025416, (iii) the Whole of Par-A-Dice, Official Number 1020343,
(iv) the Whole of Blue Chip Casino, Official Number 1178299, (v) the Whole of
the Shreve Star, Official Number 1028290 and (vi) the Whole of the Belle of
Orleans, Official Number 1033140 (relating to the Amelia Belle), and (b) any
other First Preferred Ship Mortgage delivered by the Borrower or any Subsidiary
pursuant to Section 6.13.

 

“Fixed Amounts” has the meaning specified in Section 1.08(d).

 

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

29

--------------------------------------------------------------------------------

 

 

“Fremont Hotel and Casino” means the Fremont Hotel and Casino which is owned by
Sam-Will, Inc. and is located at 200 and 235 Fremont Street, Las Vegas, Nevada.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Capital Stock (including for this purpose any debt or other instrument treated
as equity for U.S. federal income tax purposes) in one or more Foreign
Subsidiaries that are CFCs and/or of one or more FSHCOs.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as set forth in the Accounting Standards Codification of the Financial
Accounting Standards Board. from time to time; provided that if any contract
that would have been accounted for as an operating lease as of June 25, 2018
based on GAAP as applied by the Borrower as of such date but would no longer be
deemed to be an operating lease based on GAAP as in effect on a later date, the
resulting accounting impact, if any, of such contract no longer being deemed to
be an operating lease shall be excluded for purposes of this Agreement;
provided, further, that at any date after the Amendment No. 4 Effective Date,
the Borrower may make one irrevocable election to establish that “GAAP” shall
mean, except as otherwise specified herein, GAAP as in effect on a date that is
on or prior to the date of such election.

 

“Gaming Board” means any Governmental Authority that holds regulatory, licensing
or permit authority over gambling, gaming or casino activities conducted by the
Borrower or any of its Subsidiaries within its jurisdiction.

 

“Gaming Facility” means any gaming establishments, casinos, hotels, resorts,
convention centers, meeting centers, spas, race tracks, off-track wagering
sites, video lottery, historical horse racing, video gaming, theaters, parking
facilities, recreational vehicle parks, timeshare operations, retail shops,
restaurants, other buildings, land, golf courses and other recreation and
entertainment facilities, marinas, vessels, barges, ships and related equipment
and including any internet, interactive, online, virtual or social
gaming-related assets, operations, technology or platforms, and other property
and assets ancillary thereto or used in connection therewith.

 

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.

 

30

--------------------------------------------------------------------------------

 

 

“Gaming Lease” means any lease entered into for the purpose of the Borrower or
any of its Restricted Subsidiaries to acquire (including pursuant to a sale and
leaseback transaction) the right to occupy and use real property, vessels or
similar assets for, or in connection with, the construction, development or
operation of Gaming Facilities, including, without limitation, the Master Lease.

 

“Gaming License” means any license, permit, franchise, approval, ruling,
consent, order, directive, or other authorization from any Governmental
Authority required to own, lease, operate or otherwise conduct the gambling,
gaming or casino activities business of the Borrower or any of its Subsidiaries,
including all licenses permits, franchises, approvals, rulings, consents,
orders, directives and other authorizations granted under Gaming Laws.

 

“Gold Coast Hotel and Casino” means the hotel, casino and entertainment complex
owned by Coast Hotels and Casinos and located at 4000 West Flamingo Road, Las
Vegas, Nevada.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Group Investors” has the meaning assigned to it in the definition of “Permitted
Holders.”

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (other than Liens granted on Capital
Stock of an Excluded Subsidiary to secure obligations of such Excluded
Subsidiary and its Subsidiaries). The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means those Persons identified as a Guarantor on Schedule 5.13, any
other Subsidiary that executes a Guaranty and, upon the completion of a Holding
Company Election, Holdings; provided that (i) any Guarantor that is not
identified on Schedule 5.13 as a Guarantor and that is not a Significant
Subsidiary, (ii) any Guarantor that is sold or otherwise transferred in a
Disposition permitted by Section 7.05, and (iii) Boyd Atlantic City, Inc., a New
Jersey corporation, may be released from the Guaranty in accordance with Section
9.10 and thereafter such Person shall no longer be a “Guarantor” or a “Loan
Party” for purposes of any Loan Document.

 

31

--------------------------------------------------------------------------------

 

 

“Guaranty” means the Third Amended and Restated Guaranty, dated as of the
Amendment No. 1 Effective Date and executed and delivered by the Guarantors
pursuant to Amendment No. 1, and any amendment to guaranty executed and
delivered by a Subsidiary pursuant to Section 6.13 hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, toxic mold, radon gas, infectious or medical wastes
and all other substances, materials or wastes of any nature regulated pursuant
to any Environmental Law.

 

“Hazardous Materials Indemnity” means the Second Amended and Restated Hazardous
Materials Indemnity, dated as of the Amendment No. 1 Effective Date and executed
and delivered pursuant to Amendment No. 1.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted hereunder, is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or of a Lender, in its capacity as a party
to such Swap Contract.

 

“Holding Company Election” means any election by the Borrower, made in writing
and delivered to the Administrative Agent, to impose a direct parent holding
company for the shares of the Borrower (which imposition may be effected via a
newly-formed Subsidiary of the Borrower becoming such holding company via a
share exchange or in any other manner), subject to Sections 6.16 and 7.15 and
Holdings’ execution and delivery of the documentation required thereby.

 

“Holdings” means, any direct parent holding company of the Borrower that has
become a Guarantor upon the completion of a Holding Company Election pursuant to
Section 6.16 and any successor thereto pursuant to Section 7.15.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Imperial Palace Casino” means the IP Casino Resort Spa, which is owned by Boyd
Biloxi, LLC and is located inat 850 Bayview Ave, Biloxi, Mississippi.

 

“Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Increased Revolving Commitment” has the meaning specified in Section 2.15(a).

 

“Increased Term Loan” means each loan made to the Borrower pursuant to any
Increased Term Loan Commitment.

 

32

--------------------------------------------------------------------------------

 

 

“Increased Term Loan Commitment” has the meaning specified in Section 2.15(a).

 

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(f).

 

“Incremental Joinder” has the meaning specified in Section 2.15(d).

 

“Incremental Loan Amount” means an amount equal to the sum of (a) the sum of
(i) $550,000,000 plus (ii) the amount of any voluntary prepayments of the Term
Loans and voluntary permanent reductions of the Revolving Commitments effected
after the Amendment No. 1 Effective Date (it being understood that (1) any
prepayment of Term Loans with the proceeds of substantially concurrent
borrowings of new Loans hereunder or any reduction of Revolving Commitments in
connection with a substantially concurrent issuance of new revolving commitments
hereunder and (2) any prepayment of Term Loans or any reduction of Revolving
Commitments funded with proceeds from Increased Revolving Commitments, Increased
Term Loan Commitments or Incremental Term Facilities incurred pursuant to
subsection (b) below, in the case of each of (1) and (2) shall not increase the
calculation of the amount under this subsection (ii)), plus (iii) the cash
amount paid in respect of any reduction in the outstanding principal amount of
the outstanding Loans or any Incremental Facility resulting from purchase by the
Borrower of any Term Loans pursuant to an Auction or Permitted Open Market
Purchase, excluding any reduction funded with proceeds from any Increased
Revolving Commitment, any Increased Term Loan Commitment or any Incremental
FacilitiesTerm Facility incurred pursuant to subsection (b) below, plus (b) any
additional amount if, after giving effect thereto and subject to Sections 1.08
and 1.09, the First Lien Leverage Ratio would not exceed 4.25 to 1.00 on a Pro
Forma Basis (without netting any cash proceeds from the incurrence of such
Increased Revolving Commitment, Increased Term Loan Commitment, Incremental Term
Facility or Incremental Equivalent Debt and calculated as though any such
Increased Revolving Commitment, Increased Term Loan Commitment, Incremental Term
Facility or Incremental Equivalent Debt were fully drawn). In connection with
any incurrence of Increased Revolving Commitments, Increased Term Loan
Commitments, Incremental Term Facility and Incremental Equivalent Debt, the
Borrower may elect which of subsections (a) and/or (b) above it has opted to
rely upon to incur such Indebtedness and Borrower shall notify Administrative
Agent of such election.

 

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

 

“Incremental Term Lender” means each Lender that holds an Incremental Term Loan.

 

“Incremental Term Loan” means each loan made to the Borrower pursuant to any
Incremental Term Facility, including each Incremental Term Loan made pursuant to
such Incremental Term Facility.

 

“Incremental Term Loan Commitment” means the commitment of any Incremental Term
Lender to make Incremental Term Loans pursuant to an Incremental Term Facility
on the Increase Effective Date therefor.

 

“Incremental Term Note” means a promissory note evidencing any Incremental Term
Loan issued by the Borrower to an Incremental Term Lender.

 

33

--------------------------------------------------------------------------------

 

 

“Incremental Threshold” has the meaning specified in clause (c) of the
definition of “Covenant Relief Period Conditions.”

 

“Incurrence-Based Amounts” has the meaning specified in Section 1.08(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments and all Guarantees of any such Indebtedness;

 

(b)     all direct or contingent obligations of such Person arising under
Standby Letters of Credit unpaid at draw, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Swap Contract in respect of
interest rate hedging;

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (other than Liens granted on Capital Stock of an Excluded Subsidiary to
secure obligations of such Excluded Subsidiary and its Subsidiaries); and

 

(f)     capital leases.

 

For all purposes hereof, (i) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (ii) any Guarantees (x) by Diamond Jo under
that certain Minimum Assessment Agreement, dated as of October 1, 2007, by and
among the City of Dubuque, Iowa, Diamond Jo and the City Assessor of the City of
Dubuque, Iowa, and (y) by Kansas Star under that certain Developer’s Agreement,
dated as of March 7, 2011, by and between Kansas Star and the City of Mulvane,
Kansas, shall not be “Indebtedness” of Diamond Jo and of Kansas Star,
respectively. The amount of any capital lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.
Indebtedness shall not include any Defeased Indebtedness or Escrowed
Indebtedness. At any time up to $300,000,000 in Guarantees by Loan Parties of
outstanding Indebtedness of Persons other than Loan Parties shall be deemed not
to be Indebtedness so long as no demand for payment shall have been made
thereunder. For the avoidance of doubt, Indebtedness excludes all leases
classified as operating leases in accordance with GAAP.

 

34

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Boyd Ship Owners” has the meaning specified in Section 4.01(a)(vii).

 

“Initial Covenant Relief Period” means the period commencing on the Covenant
Relief Period Commencement Date and ending on the earliest of (i) the date on
which the Administrative Agent receives from the Borrower the Compliance
Certificate in respect of the fiscal quarter ending June 30, 2021, (ii) the date
that the Administrative Agent receives a Covenant Relief Period Termination
Notice from Borrower and (iii) the date upon which the Borrower fails to satisfy
the Covenant Relief Period Conditions. The date on which the Initial Covenant
Relief Period ends is referred to as the “Initial Covenant Relief Period
Termination Date”.

 

“Initial Covenant Relief Period Termination Date” has the meaning specified in
the definition of “Initial Covenant Relief Period.”

 

“Initial Restricted Payment Base Amount” means as of any date of determination,
$250,000,000 minus (x) the amount of Investments made under Section
7.02(j)(i)(y) on or prior to such date, (y) the amount of Restricted Payments
made under Section 7.06(f)(i)(x) on or prior to such date and (z) the amount of
Junior Prepayments made under Section 7.12(h)(i)(x) on or prior to such date.

 

“Initial Revolving Credit Facility” means the Revolving Commitments provided by
the Revolving Lenders on the Amendment No. 1 Effective Date.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) twelve month
trailing Consolidated EBITDA for the Test Period then most recently ended to
(b) the sum of (i) consolidated interest expense (as defined in GAAP) excluding
(1) interest accrued in connection with fair value adjustments and (2) interest
expense in respect of Defeased Indebtedness and Escrowed Indebtedness plus
(ii) interest costs associated with derivative instruments not otherwise
included in interest expense, but excluding any non-cash change in value of
derivative instruments and non-cash derivative instruments fair value
adjustments, in each case, of the Borrower and its Restricted Subsidiaries for
such period. Gains and losses arising out of the termination of derivative
instruments shall not constitute interest expense or interest costs.
Consolidated interest expense shall exclude the interest expense and any such
interest costs of each Unrestricted Subsidiary and all Subsidiaries of
Unrestricted Subsidiaries.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan) and each LIBOR Daily
Floating Rate Loan, the last Business Day of each March, June, September and
December and the applicable Maturity Date.

 

35

--------------------------------------------------------------------------------

 

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice or such other period that is requested
by the Borrower and determined by the Administrative Agent to be available in
the eurodollar market and acceptable to each Lender under the applicable
Facility; provided that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)     no Interest Period shall extend beyond the applicable Maturity Date.

 

“Investment” means any direct or indirect acquisition or investment by the
Borrower or any Guarantor in any other Person that is not a Guarantor prior to
or substantially concurrently with such acquisition or investment, whether by
means of (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but, except to the extent the Borrower shall otherwise elect,
deducted by the amount of any repayment, interest, return, profit, distribution,
income or similar amount in respect of such Investment which has actually been
received in cash or Cash Equivalents or has been converted into cash or Cash
Equivalents (collectively, “Investment Returns”). The amount of any Investment
consisting of a Guarantee shall be deemed to be zero, unless and until demand
for payment is made under such Guarantee.

 

“Investment Returns” has the meaning specified in the definition of Investment.

 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

36

--------------------------------------------------------------------------------

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in favor the
L/C Issuer and relating to any such Letter of Credit.

 

“Jokers Wild Casino” means the Jokers Wild Casino which is owned by Eldorado,
Inc. and is located in Henderson, Nevada.

 

“Junior Prepayments” has the meaning specified in Section 7.12.

 

“Kansas Star” means Kansas Star Casino, LLC, a Kansas limited liability company.

 

“Kansas Star Casino” means the Kansas Star Casino, Hotel and Event Center, which
facility is owned by Kansas Star and is located at 777 Kansas Star Drive in,
Mulvane, Kansas.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and in its capacity as issuer of the Existing Letters of
Credit, any other Lender approved by the Borrower and the Administrative Agent
or any successor issuer of Letters of Credit hereunder that agrees to become a
party hereto as an L/C Issuer in its sole discretion pursuant to Section 9.06.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

37

--------------------------------------------------------------------------------

 

 

“LCT Election” has the meaning specified in Section 1.09.

 

“LCT Test Date” has the meaning specified in Section 1.09.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit issued hereunder and shall include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means, subject to the last sentence of
Section 2.20(b), the fifth Business Day prior to the earliestRevolving Maturity
Date then in effect for any Revolving Credit Facility (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means, at any time, an amount equal to $100,000,000;
provided, that such amount may be increased by the Borrower with the approval of
the Administrative Agent and the L/C Issuer in their sole discretion to an
amount not to exceed $350,000,000. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Credit Facilities.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Daily Floating Rate Loan” means a Committed Loan (other than a Base Rate
Loan) that bears interest at a rate based on clause (b) of the definition of
“Eurodollar Rate.”.

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing). In no event
shall an operating lease, the Master Lease, a Gaming Lease or an agreement to
sell be deemed to constitute a Lien.

 

38

--------------------------------------------------------------------------------

 

 

“Limited Condition Transaction” means any Investment permitted hereunder and any
related incurrence of Indebtedness by the Borrower or one or more Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Guaranty and each Customary Intercreditor Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Main Street Station” means the Main Street Station Hotel, Casino and Brewery,
which facility is owned by M.S.W., Inc., a Nevada corporation, and is located at
100, 200, 300, 416 and 430 North Main Street, Las Vegas, Nevada.

 

“Management Agreement” means any agreement pursuant to which the Borrower or any
of its Restricted Subsidiaries will receive management fees.

 

“Mandatory Prepayment Date” has the meaning specified in Section 2.05(j).

 

“Master Agreement” has the meaning specified in the definition of Swap Contract.

 

“Master Lease” means that certain Master Lease, dated as of October 15, 2018, by
and between Gold Merger Sub, LLC, a Delaware limited liability company, as
landlord, and Boyd TCIV, LLC, a Nevada limited liability company, as tenant, as
it may be amended, restated, replaced or otherwise modified from time to time.

 

“Material Adverse Effect” means (a) a material adverse change in the business,
assets, financial condition or results of operation of the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under any Loan Document; or (c) a material adverse effect upon the
rights and remedies, taken as a whole, of the Administrative Agent and the
Lenders under the Loan Documents; provided that, for purposes of making
representations and warranties in connection with, and determining compliance
with, Section 4.02 in connection with any Credit Extension to be made under the
Revolving Facility during the Initial Covenant Relief Period, neither clause (a)
or (b) above shall not include effects, events, occurrences, facts, conditions
or changes arising out of or resulting from or in connection with the COVID-19
pandemic.

 

“Maturity Date” means (a) with respect to the Initial Revolving Credit Facility
and the Term A Facility, the fifth anniversary of the Amendment No. 1 Effective4
Pro Rata Facilities Maturity Date, (b) with respect to the Refinancing Term B
Facility, September 15, 2023, (c) with respect to any Incremental Term Facility,
as set forth in the applicable Incremental Joinder, (d) with respect to any
Other Term Facility or Other Revolving Facility, as set forth in the applicable
Refinancing Amendment and (e) with respect to any Extended Term Facility or
Extended Revolving Facility, as set forth in the applicable Extension Amendment.

 

39

--------------------------------------------------------------------------------

 

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Minimum Liquidity Certificate” has the meaning specified in clause (b) of the
definition of “Covenant Relief Period Conditions.”

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means:

 

(a)     with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the cash proceeds received in
connection with such transaction, net of underwriting or placement agents’ fees,
discounts and commissions and other reasonable and customary out-of-pocket
expenses incurred by the Borrower or such Subsidiary in connection therewith;
and

 

(b)     with respect to any Disposition or any Extraordinary Loss, the excess,
if any, of (i) the sum of cash and cash equivalents received in connection with
such transaction (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and excluding business interruption and delay in completion
insurance proceeds) over (ii) the sum of (A) the amount of any Indebtedness that
is secured by such asset and that is required to be repaid in connection with
such transaction (other than Indebtedness under the Loan Documents), including
Indebtedness repaid in order to obtain a necessary consent to such Disposition
or Extraordinary Loss or required to be repaid by applicable law, (B) the
reasonable out-of-pocket expenses incurred by the Borrower or any Subsidiary in
connection with such transaction and (C) all Federal, state, provincial, foreign
and local taxes arising in connection with such Disposition or Extraordinary
Loss that are paid or required to be accrued as a liability under GAAP by such
Person or its Restricted Subsidiaries, and (D) all contractually required
distributions and other payments made to minority interest holders (but
excluding distributions and payments to Affiliates of such Person) in Restricted
Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.; provided that, in the
case of an Extraordinary Loss with respect to property that is subject to any
Gaming Lease or a similar lease entered into for the purpose of, or with respect
to, operating or managing Gaming Facilities and related assets, such cash
proceeds shall not constitute Net Cash Proceeds to the extent, and for so long
as, such cash proceeds are required, by the terms of such lease, (x) to be paid
to the holder of any mortgage, deed of trust or other security agreement
securing indebtedness of the lessor, (y) to be paid to, or for the account of,
the lessor or deposited in an escrow account to fund rent and other amounts due
with respect to such property and costs to preserve, stabilize, repair, replace
or restore such property (in accordance with the provisions of the applicable
lease) or (z) to be applied to rent and other amounts due under such lease or to
fund costs and expenses of repair, replacement or restoration of such Property,
or the preservation or stabilization of such Property (in accordance with the
provisions of the applicable lease or of any indebtedness of the lessor).

 

40

--------------------------------------------------------------------------------

 

 

“New Project” means each capital project which is either a new project or a new
feature at an existing project owned, operated, developed or managed by the
Borrower or its Restricted Subsidiaries which receives a certificate of
completion or occupancy and all relevant licenses, and in fact commences
operations.

 

“Non-Consenting Lender” means any Lender that (a) does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in(or all Lenders or all affected Lenders under a particular
Facility) in accordance with the terms of Section 10.01 and (ii) (x) in the case
of an amendment affecting only the Lenders under any Revolving Credit Facility
(or all Revolving Credit Facilities), has been approved by the Required
Revolving Lenders with respect to such Revolving Credit Facility (or with
respect to all Revolving Credit Facilities, as applicable), (y) in the case of
an amendment affecting only the Lenders under a Term Facility, has been approved
by the Required Term Lenders in respect of such Term Facility and (z) in the
case of any other amendment, has been approved by the Required Lenders or (b)
does not consent to an extension of Lender’s Loans or Commitments requested by
the Borrower pursuant to Section 2.20.

 

“Non-Covenant Facility” means the Refinancing Term B Facility, each Incremental
Term Facility designated as a “Non-Covenant Facility” pursuant to the
Incremental Joinder for such Incremental Term Facility, each Other Term Facility
designated as a “Non-Covenant Facility” pursuant to the Refinancing Amendment
for such Other Term Facility and each Extended Term Facility designated as a
“Non-Covenant Facility” pursuant to the Extension Amendment for such Extended
Term Facility.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Revolving Note, a Term A Note, a Refinancing Term B Note, an
Incremental Term Note, an Other Term Note, an Extended Term Note or a Swing Line
Note.

 

41

--------------------------------------------------------------------------------

 

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Orleans Hotel and Casino” means the hotel, casino and entertainment complex
ownedheld by Coast Hotels and Casinos and located at the intersection of4500 W
Tropicana Avenue and Arville Street in, Las Vegas, Nevada.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other First Lien Indebtedness” means outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Secured Obligations and (b) is permitted under Section
7.03(f), (g), (i) or, (k) or (u).

 

“Other Revolving Commitments” means Revolving Commitments that result from a
Refinancing Amendment.

 

“Other Revolving Facility” means any Revolving Credit Facility consisting of
Other Revolving Commitments and/or Other Revolving Loans, if any.

 

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

 

“Other Revolving Loans” means one or more tranches of Revolving Loans that
result from a Refinancing Amendment.

 

42

--------------------------------------------------------------------------------

 

 

“Other Junior Indebtedness” means the Existing Unsecured Notes (and any
Permitted Refinancing thereof) and Indebtedness incurred pursuant to Section
7.03(f), (g), (i) or (k) that is secured by a Lien on Collateral junior to the
Liens securing the Secured Obligations or that is unsecured.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Other Term Commitments” means one or more tranches of Term Loan Commitments
that result from a Refinancing Amendment.

 

“Other Term Facility” means any Term Facility consisting of Other Term
Commitments and/or Other Term Loans, if any.

 

“Other Term Lender” means a Lender in respect of Other Term Commitments and/or
Other Term Loans.

 

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

 

“Other Term Note” means a promissory note evidencing any Other Term Loan issued
by the Borrower to an Other Term Lender.

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

“Par-A-Dice Hotel Casino” means the Par-A-Dice riverboat casino and nearby
hotel, which facility is owned by Par-A-Dice Gaming Corporation and is located
at 21 Blackjack Boulevard, East Peoria, Illinois.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Peninsula Credit Agreement” has the meaning specified in Amendment No. 1.

 

43

--------------------------------------------------------------------------------

 

 

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Borrower or any ERISA
Affiliate, or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Borrower or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

 

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Restricted Subsidiary of all
or substantially all the business, property or assets of, or Equity
InterestsCapital Stock in, a Person or any division or line of business of a
Person or any Venture, or which results in the Borrower owning (directly or
indirectly) more than 50% of the Equity InterestsCapital Stock in a Person;
provided, each Person acquired or formed in connection with, or holding the
assets to be acquired pursuant to, such acquisitions shall become a Guarantor to
the extent required by, and in accordance with, Section 6.13.

 

“Permitted Holders” means (a) the Boyd Family, (b) Holdings or (c) any Person
with which one or more of the foregoing Persons set forth in clauses (a) and (b)
(such Persons described in clauses (a) and (b), the “Group Investors”) form a
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) so long as, in the case of this clause
(c), the relevant Group Investors (taken as a whole) directly or indirectly
beneficially own more than 50% of the relevant voting power of the issued and
outstanding Voting Stock of the Borrower owned by such group.

 

“Permitted Junior Debt Conditions” means, in respect of any Indebtedness, that
such Indebtedness (i) other than Customary Bridge Loans, does not have a
scheduled maturity date prior to the date that is 91 days after the latest
Maturity Date then in effect at the time of issuance for any then-existing
Facility, (ii) other than Customary Bridge Loans, does not have a Weighted
Average Life to Maturity that is shorter than that of any outstanding Term
Loans, (iii) shall not have any scheduled principal payments or be subject to
any mandatory redemption, prepayment, or sinking fund (except for customary
change of control (and, in the case of convertible or exchangeable debt
instruments, delisting) provisions and customary asset sale or event of loss
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Indebtedness) due prior to the date
that is ninety-one (91) days after the latest Maturity Date then in effect at
the time of issuance for any then-existing Facility, (iv) is not at any time
guaranteed by any Person other than GuarantorsLoan Parties and (v) has terms
(excluding pricing, fees, original issue discount, rate floors, premiums,
optional prepayment or optional redemption provisions) that are (as determined
by the Borrower in good faith), taken as a whole, no more restrictive in any
material respect to the Borrower and its Restricted Subsidiaries than the terms
set forth in this Agreement. For the avoidance of doubt, the terms of the
Existing Unsecured Notes and the usual and customary terms of convertible or
exchangeable debt instruments issued in a registered offering or under Rule 144A
of the Securities Act shall be deemed to be no more restrictive in any material
respect to the Borrower and its Restricted Subsidiaries than the terms set forth
in this Agreement.

 

44

--------------------------------------------------------------------------------

 

 

“Permitted Junior Refinancing Debt” shall mean secured Indebtedness incurred by
the Borrower or any other Loan Party and guarantees with respect thereto by any
Loan Party in the form of one or more series of second lien (or lower priority)
secured notes or loans; provided, that (i) such Indebtedness is secured by the
Collateral on a second lien or other junior lien basis to the Secured
Obligations, in each case pursuant to the applicable Customary Intercreditor
Agreement, and is not secured by any property or assets of the Borrower and its
Restricted Subsidiaries other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Revolving Loans or Revolving Commitments or other Credit Agreement Refinancing
Indebtedness, (iii) the security agreements relating to such Indebtedness are,
taken as a whole and as determined by the Borrower, substantially the same as
(or not materially more restrictive than) the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(iv) such Indebtedness is not guaranteed by any person other than the Loan
Parties, and (v) the holders of such Indebtedness (or their representative)
shall have become party to the applicable Customary Intercreditor Agreement.
Permitted Junior Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Liens” means the Liens permitted under Section 7.01.

 

“Permitted Open Market Purchase” means the purchase by the Borrower of Term
Loans in a consensual transaction with a Term Lender; provided that (i) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
so purchased shall not exceed 1525% of the original aggregate principal amount
of all Term Facilities and (ii) the aggregate principal amount (calculated on
the face amount thereof) of all Term Loans so purchased by the Borrower shall
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold).

 

“Permitted Pari Passu Refinancing Debt” means secured Indebtedness incurred by
the Borrower or any other Loan Party and guarantees with respect thereto by any
Loan Party; provided, that (i) such Indebtedness is secured by the Collateral on
a pari passu basis (but without regard to the control of remedies) with the
Secured Obligations and is not secured by any property or assets of the Borrower
or its Restricted Subsidiaries other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Revolving Loans or Revolving Commitments or other Credit Agreement Refinancing
Indebtedness, (iii) the security agreements relating to such Indebtedness are,
taken as a whole and as determined by the Borrower, substantially the same as
(or not materially more restrictive than) the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(iv) such Indebtedness is not guaranteed by any Person other than the Loan
Parties and (v) the holders of such Indebtedness (or their representative) shall
have become party to an applicable Customary Intercreditor Agreement. Permitted
Pari Passu Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof so long as (a) no Event of Default shall have occurred and be continuing
or would arise therefrom; (b) any such refinancing Indebtedness shall (i) other
than Customary Bridge Loans, not have a stated maturity or, other than in the
case of a revolving credit facility, a Weighted Average Life to Maturity that is
shorter than that of the Indebtedness being refinanced, (ii) if the Indebtedness
being refinanced (or the Liens securing such Indebtedness) is subordinated to
the Obligations (or to the Liens securing the Secured Obligations, if
applicable) by its terms or by the terms of any agreement or instrument relating
to such Indebtedness, be (and be secured by Liens, if applicable) at least as
subordinate to the Obligations (or to the Liens securing the Secured
Obligations) as the Indebtedness being refinanced (and unsecured if the
refinanced Indebtedness is unsecured) and (iii) be in a principal amount that
does not exceed the principal amount so refinanced, plus, accrued interest,
plus, any customary premium or other payment required to be paid in connection
with such refinancing, plus, the amount of customary fees and expenses of the
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced; provided, that (i) the borrower of the refinancing
indebtedness shall be the Borrower or the borrower of the Indebtedness being
refinanced and (ii) any Loan Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Loan Party.

 

45

--------------------------------------------------------------------------------

 

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any other Loan Party and guarantees with respect thereto by any
Loan Party; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, Revolving Loans or Revolving
Commitments or other Credit Agreement Refinancing Indebtedness, (ii) such
Indebtedness is not guaranteed by any Person other than the Loan Parties; and
(iii) such Indebtedness is not secured by any Lien on any property or assets of
Holdings or its Restricted Subsidiaries. Permitted Unsecured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Wilton Financing” means one or more transactions pursuant to which
the Borrower or any Restricted Subsidiary sells, factors, participates, pledges,
or otherwise transfers, or obtains financing secured by, any Wilton Investments;
provided that any Lien incurred by the Borrower or any Restricted Subsidiary in
connection with such transaction shall not encumber any assets of the Borrower
or any Restricted Subsidiary other than the Wilton Investments.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Properties” means all real property interests underlying (a) Par-A-Dice
Hotel Casino, (b) Sam’s Town Tunica, (c) Sam’s Town Las Vegas, (d) the
California Hotel and Casino, (e) the Fremont Hotel and Casino, (f) the Treasure
Chest Casino, (g) the Main Street Station, (h) the Blue Chip Casino, (i) Delta
Downs Racetrack and Casino, (j) the Sam’s Town Shreveport, (k) the Gold Coast
Hotel and Casino, (l) the Orleans Hotel and Casino, (m) the Suncoast Hotel and
Casino, (n) the Imperial Palace Casino, (o) the Diamond Jo Casino, (p) the
Evangeline Downs Racetrack and Casino, (q) the Diamond Jo Worth Casino, (r) the
Amelia Belle Casino, (s) the Kansas Star Casino, (t) the Cannery Hotel and
Casino, (u) the Eastside Cannery, (v) the Aliante, (w) the Valley Forge Casino,
(x) any Ventures pledged pursuant to Section 6.13, and (uy) all property subject
to the Liens of the First Preferred Ship Mortgages, together in each case with
all fixtures, personal property and other improvements now existing or to be
constructed on any of such properties (exclusive of any Gaming Licenses or
equipment to the extent the pledge thereof is prohibited by Gaming Laws, local
law or contract and exclusive of all other Excluded Property).

 

46

--------------------------------------------------------------------------------

 

 

“Prior Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of December 17, 2010, among the Borrower, the lenders party
thereto, the Administrative Agent and the Swing Line Lender.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.08.

 

“Pro Rata Share” means:

 

(a)     with respect to any Commitment of a Lender (i) under any Revolving
Credit Facility at any time or (ii) under any Term Facility at any time prior to
the making of Term Loans under such Facility, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the respective Commitment of such Lender under such Facility at
such time and the denominator of which is the amount of the aggregate amount of
Commitments under such Facility at such time; provided that, with respect to
subsection (i) above, if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, then the Pro Rata
Share of each Revolving Lender shall be determined based on the Pro Rata Share
of such Revolving Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof; and

 

(b)     in the case of any Term Lender under any Facility at any time after the
making of the Term Loans thereunder, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
Term Loans and unused Term Loan Commitments under such Facility of such Term
Lender and the denominator of which is the Outstanding Amount of all Term Loans
and the aggregate unused Term Loan Commitments under such Facility.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

47

--------------------------------------------------------------------------------

 

 

“QFC Credit Support” has the meaning assigned thereto in Section 10.29.

 

“Qualifying Quarter” means the last fiscal quarter of the most recent Test
Period ended prior to the termination of the Initial Covenant Relief Period.

 

“Recipient” means the Administrative Agent, any Lender, or the L/C Issuer as
applicable.

 

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.”

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
additional Lender and each existing Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.19 and, in the case of any Other Term Facility,
which shall specify whether such Other Term Facility is a Covenant Facility or a
Non-Covenant Facility.

 

“Refinancing Term B Commitment” has the meaning specified in Amendment No. 2. As
of the Amendment No. 2 Effective Date, the aggregate amount of the Refinancing
Term B Commitments is $1,000,000,000.

 

“Refinancing Term B Facility” means (a) on or prior to the Amendment No. 2
Effective Date, the aggregate amount of the Refinancing Term B Commitments at
such time, and (b) thereafter, the aggregate principal amount of the Refinancing
Term B Loans of all Refinancing Term B Lenders outstanding at such time, in each
case as such amount may be increased pursuant to Section 2.15.

 

As of “Refinancing Term B Lender” means (a) on or prior to the Amendment No. 24
Effective Date, any Lender that has athe aggregate amount of the Refinancing
Term B Commitment at such time and (b) at any time after the Amendment No. 2
Effective Date,Facility is $768,711,651.72.

 

“Refinancing Term B Lender” means any Lender that holds Refinancing Term B Loans
at such time.

 

“Refinancing Term B Loan” means each term loan made to the Borrower pursuant to
Article II of Amendment No. 2 and each Increased Term Loan made pursuant to the
Refinancing Term B Facility.

 

“Refinancing Term B Note” means a promissory note of the Borrower payable to the
order of any Refinancing Term B Lender, substantially in the form of
Exhibit C-3, evidencing the indebtedness of the Borrower to such Refinancing
Term B Lender resulting from the Refinancing Term B Loans made by such Lender.

 

“Register” has the meaning specified in Section 10.07(c).

 

48

--------------------------------------------------------------------------------

 

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantee obligations) issued in
a dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reinvest” means the application of funds for any of the following purposes: (a)
to reinvest in Property (other than cash, cash equivalents or securities) to be
owned by the Borrower or a Restricted Subsidiary and used in a business
permitted by Section 7.07, (b) to pay the costs of improving, restoring,
replacing or developing any Property owned (or, in the case of any Property
subject to a Gaming Lease, leased) by the Borrower or a Restricted Subsidiary
which is used in a business permitted by Section 7.07 (it being understood that
if the Property is subject to a Gaming Lease, such improvement, restoration,
replacement or development shall be done in accordance with such Gaming Lease)
or (c) to fund one or more investments in any other Person engaged primarily in
a business permitted by Section 7.07 (including the acquisition from third
parties of Capital Stock of such Person) as a result of which such other Person
becomes a Restricted Subsidiary. For the avoidance of doubt, funds expended by
the Borrower or any of its Subsidiaries for any of the foregoing purposes after
the applicable Disposition or the Extraordinary Loss, regardless of the timing
of receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

 

“Rejection Notice” has the meaning specified in Section 2.05(j).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

 

“Released Parties” has the meaning specified in Section 10.05.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Covenant Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of (a) Total Revolving Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition), (b) the aggregate unused
Revolving Commitments, and (c) the aggregate Outstanding Amount of all Term
Loans under each Term Facility that is a Covenant Facility; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Covenant Lenders.

 

49

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Revolving Commitments; provided that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Revolving Lender for purposes of this definition) and (b) the aggregate
unused Revolving Commitments; provided that the Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

 

“Required Term Lenders” means, with respect to any Term Facility as of any date
of determination, Term Lenders holding more than 50% of such Term Facility on
such date; provided that the portion of any such Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

 

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. The Borrower may at any time designate an Unrestricted
Subsidiary as a Restricted Subsidiary in a written notice from the Borrower to
the Administrative Agent so long as (a) no Event of Default shall have occurred
and be continuing at the time and immediately after giving effect to such
designation, and (b) after giving effect to such designation, the Borrower would
be in compliance with Section 7.10 on a Pro Forma Basis as of the last day of
the fiscal quarterTest Period most recently ended (regardless of whether any
Covenant Facility is then outstanding).

 

50

--------------------------------------------------------------------------------

 

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

 

“Reverse Triggering Event” means the transfer of shares of Capital Stock of any
Restricted Subsidiary or any Gaming Facility from a trust or other similar
arrangement to the Borrower or any of its Restricted Subsidiaries from time to
time.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01(a) (including any
Extended Revolving Commitments and any Other Revolving Commitments), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate amount not to exceed the amount set forth
opposite such Revolving Lender’s name in the column labeled “. Effective upon
the Amendment No. 4 Maturity Extension Amendment Effective Date, the Revolving
Commitment” of each Revolving Lender is set forth on Schedule A to Amendment No.
1, in any subsequent Assignment and Assumption or in any Refinancing Amendment
or Extension Amendment, as applicable4, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Revolving Credit Facility” means the Initial Revolving Credit Facility, any
Other Revolving Facility and any Extended Revolving Facility, as the case may
be.

 

“Revolving Extension Request” has the meaning specified in Section 2.20(b).

 

“Revolving Lender” means each Lender that holds a Revolving Commitment or a
Revolving Loan.

 

“Revolving Loan” means each Loan made by a Revolving Lender under any Revolving
Credit Facility.

 

“Revolving Note” means a promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Pro Rata Share of the Aggregate Revolving
Commitments, substantially in the form of Exhibit C-1, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplanted.

 

“Sam’s Town Las Vegas” means Sam’s Town Hotel, Gambling Hall and Bowling Center,
which facility is owned by CH&C and is located at 5111 Boulder Highway, Las
Vegas, Nevada.

 

“Sam’s Town Shreveport” means Sam’s Town Shreveport, which facility is ownedheld
by Red River Entertainment of Shreveport, L.L.C. and is located at 315 Clyde
Fant Parkway, Caddo Parish, Louisiana.

 

51

--------------------------------------------------------------------------------

 

 

“Sam’s Town Tunica” means Sam’s Town Hotel and Gambling Hall, which facility is
owned by Boyd Tunica, Inc. and is located at 1477 Casino Strip Resorts
Boulevard, Tunica, Mississippi.

 

“Sanction(s)” means any sanction (including economic or trade sanctions)
enacted, imposed, administered or enforced by the United States Government
(including without limitation, OFAC and the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”), the French Republic or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(d) that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Leverage Ratio” means, on any date of determination, the ratio of
(a) Secured Net Indebtedness on such date to (b) twelve months trailing
Consolidated EBITDA for the period ending on the last day of the applicable
fiscal quarterTest Period then most recently ended.

 

“Secured Net Indebtedness” means, at any time, (a) the aggregate outstanding
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
which is secured by any of the Collateral minus (b) the amount of Unrestricted
Cash at such time. Notwithstanding the foregoing, Secured Net Indebtedness shall
not include any Defeased Indebtedness or Escrowed Indebtedness.

 

“Secured Obligations” means, collectively, the Obligations and all obligations
of any Loan Party under any Secured Hedge Agreement (other than any Excluded
Swap Obligations) and any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Lenders, the Hedge Banks, the Cash
Management Banks and the Administrative Agent.

 

“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of the Amendment No. 1 Effective Date and executed and delivered
pursuant to Amendment No. 1.

 

“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Borrower that:

 

(a)     accounted for at least 5% of Consolidated Gross Revenue of the Borrower
and its Restricted Subsidiaries or 5% of Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries, in each case for the most recentrecently ended Test
Period immediately preceding the date as of which any such determination is
made; or

 

52

--------------------------------------------------------------------------------

 

 

(b)     has assets which represent at least 5% of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries as of the last day of the most
recentrecently ended Test Period immediately preceding the date as of which any
such determination is made; or

 

(c)     owns any real property or vessel used in the casino or hotel business
(other than Eldorado, Inc., which owns Eldorado Casino and Jokers Wild Casino)
having a fair market value of at least $50,000,000 individually or $100,000,000
in the aggregate; or

 

(d)     owns Pledged Property or any other Property that is required to be
Pledged Property pursuant to Section 6.13;

 

all of which, with respect to subsections (a) and (b), shall be as reflected on
the financial statements of the Borrower for the period, or as of the date, in
question, adjusted for the pro forma effect of any Restricted Subsidiary
acquired (or disposed of) by the Borrower during such period or concurrently
with the date as of which such determination is made; provided that (i) for
purposes of this Agreement, at no time shall (x) the total assets of all
Restricted Subsidiaries that are not Significant Subsidiaries at the last day of
the most recentrecently ended Test Period equal or exceed 10% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date, (y) the aggregate gross revenues for such Test Period of all
Restricted Subsidiaries that are not Significant Subsidiaries equal or exceed
10% of the Consolidated Gross Revenue of the Borrower and the Restricted
Subsidiaries for such period, or (z) the portion of Consolidated EBITDA
attributed to all Restricted Subsidiaries that are not Significant Subsidiaries
equals or exceeds 10% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, (ii) the Borrower shall not designate any Subsidiary as
being not a Significant Subsidiary if such designation would not comply with the
provisions set forth in subsection (i) above, and (iii) if the total assets,
portion of Consolidated EBITDA or gross revenues of all Restricted Subsidiaries
so designated by the Borrower as not being “Significant Subsidiaries” (and not
redesignated as “Significant Subsidiaries”) shall at any time exceed the limits
set forth in subsection (i) above, then all such Restricted Subsidiaries shall
be deemed to be Significant Subsidiaries unless and until the Borrower shall
redesignate one or more additional Restricted Subsidiaries as Significant
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the total assets, portion of Consolidated EBITDA, and gross
revenues of all Restricted Subsidiaries still designated as not being
“Significant Subsidiaries” do not exceed such limits; and provided, further,
that the Borrower may designate and re-designate a Restricted Subsidiary as a
Significant Subsidiary at any time, subject to the terms set forth in this
definition. Notwithstanding the foregoing, the term Significant Subsidiary shall
exclude (i) any Subsidiary that would not be a Significant Subsidiary other than
as a result of its ownership of Capital Stock of one or more Persons that are
not Subsidiaries or that are Unrestricted Subsidiaries, and (ii) so long as any
such Subsidiary does not own a hotel or casino property, any Subsidiary
established by the Borrower or any Restricted Subsidiary in order to engage in
internet and online gaming businesses. The Significant Subsidiaries as of the
Amendment No. 14 Effective Date are as set forth on Schedule 1.01.

 

“SPC” has the meaning specified in Section 10.07(g).

 

53

--------------------------------------------------------------------------------

 

 

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness of
the Borrower or a Restricted Subsidiary, (b) any Investment that results in a
Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, (c) any
Disposition, designation or redesignation of a Subsidiary that results in a
Restricted Subsidiary ceasing to be a Restricted Subsidiary or an Unrestricted
Subsidiary becoming a Restricted Subsidiary, (d) the establishment, acquisition
or creation of any new Venture of the Borrower or any Restricted Subsidiary, (e)
the execution, modification or termination of any Management Agreement or Gaming
Lease, or (f) any acquisition or Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person, in each case under this subsection (f), with a fair market value of at
least $10,000,000 or constituting all or substantially all of the assets of a
Person.

 

“Standby Letter of Credit” means each Letter of Credit that is not a Commercial
Letter of Credit.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Successor Holdings” has the meaning specified in Section 7.15.

 

“Suncoast Hotel and Casino” means the hotel, casino and entertainment complex
ownedheld by Coast Hotels and Casinos, Inc. and located at the intersection of
Rampart and9090 Alta inDrive, Las Vegas, Nevada.

 

“Supported QFC” has the meaning assigned thereto in Section 10.29.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

54

--------------------------------------------------------------------------------

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in subsection (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-5, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or supplemented.

 

“Swing Line Sublimit” means, at any time, an amount equal to $100,000,000. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

55

--------------------------------------------------------------------------------

 

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name in the column labeled “Term A Commitment” on Schedule
A to Amendment No. 1 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. As of the Amendment No. 1
Effective Date, the aggregate amount of the Term A Commitments is $225,000,000.

 

“Term A Facility” means (a) on or prior to the Amendment No. 1 Effective Date,
the aggregate amount of the Term A Commitments at such time, and (b) thereafter,
the aggregate principal amount of the Term A Loans of all Term A Lenders
outstanding at such time, in each case as such amount may be increased pursuant
to Section 2.15.

 

“Term A Lender” means (a) on or prior to the Amendment No. 1 Effective Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Amendment No. 1 Effective Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means each term loan made to the Borrower pursuant to Section
2.01(b) and each Increased Term Loan made pursuant to the Term A Facility. The
aggregate outstanding principal amount of the Term A Loans on the Amendment No.
4 Maturity Extension Amendment Effective Date after giving effect to Amendment
No. 4 and the Amendment No. 4 Reallocation is $139,046,615.30(as such amount may
be reduced by any prepayments made between the Amendment No. 4 Effective Date
and the Amendment No. 4 Maturity Extension Amendment Effective Date).

 

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, substantially in the form of Exhibit C-23, evidencing the
indebtedness of the Borrower to such Term A Lender resulting from the Term A
Loans made by such Lender.

 

“Term Facility” means the Term A Facility, the Refinancing Term B Facility, any
Incremental Term Facility, any Other Term Facility or any Extended Term
Facility, as the case may be.

 

“Term Loan” means a Term A Loan, a Refinancing Term B Loan, an Increased Term
Loan, an Incremental Term Loan, an Extended Term Loan or an Other Term Loan, as
the case may be.

 

“Term Loan Commitment” means a Term A Commitment, a Refinancing Term B
Commitment, an, an Increased Term Loan Commitment, an Incremental Term Loan
Commitment, an Other Term Commitment or an Extended Term Commitment, as the case
may be.

 

“Term Loan Extension Request” has the meaning specified in Section 2.20(a).

 

“Test Period” means, for any date of determination, the period of the four most
recently ended consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries for which financial statements are availablehave been or were
required to be delivered pursuant to Section 6.01(a) or (b).

 

56

--------------------------------------------------------------------------------

 

 

“Threshold Amount” means, as of any date, an amount equal to the greater of (x)
3% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the last day of the last fiscal quarter of the Borrower for
which financial statements are availablemost recently ended Test Period and
(y) $120,000,000.

 

“Title Company” means Fidelity National Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

 

“Title Policies” has the meaning specified in Section 4.01(a)(v)(B).

 

“TLB Springing Maturity Date” means the date that is 91 days prior to the
Maturity Date with respect to the Refinancing Term B Facility.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Net Funded Indebtedness as of such date to (b) twelve-month
trailing Consolidated EBITDA for the period ending on the last day of the
applicable fiscal quarterTest Period then most recently ended.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

 

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Board from time to time with respect to the Capital Stock of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Transformational Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Borrower and the Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

 

“Treasure Chest Casino” means Treasure Chest Casino, which facility is ownedheld
by Treasure Chest Casino, L.L.C. and is located at 5050 Williams Boulevard,
Kenner, Louisiana.

 

“Triggering Event” means the transfer of shares of Capital Stock of any
Restricted Subsidiary or any Gaming Facility into trusts or other similar
arrangements required by any Gaming Board from time to time.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Eurodollar Rate Loan or a LIBOR Daily Floating Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

57

--------------------------------------------------------------------------------

 

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended formfrom time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” means, as of any date of determination, the lesser of (a)
all cash and Cash Equivalents included in the balance sheets of any Loan Party
as of such date that, in each case, are free and clear of all Liens, other than
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties and Liens securing any other Indebtedness that is permitted to be
secured on a pari passu or junior lien basis with the Obligations, but excluding
all cash and Cash Equivalents held in casino cages, and (b) $300,000,000.

 

“Unrestricted Subsidiary” means each Subsidiary of the Borrower that is so
designated in a written notice from the Borrower to the Administrative Agent and
any Subsidiary of an Unrestricted Subsidiary so long as after giving effect to
any such designation (i) no Event of Default would exist and (ii) the Borrower
would be in compliance with Section 7.10 on a Pro Forma Basis as of the last day
of the fiscal quarterTest Period most recently ended (regardless of whether any
Covenant Facility is then outstanding).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning assigned thereto in Section
10.29.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(d)(ii)(B)(III).

 

“Valley Forge Casino” means Valley Forge Casino Resort, which facility is owned
by Valley Forge Convention Center Partners, LLC and is located at 1160 1st
Avenue, King of Prussia, Pennsylvania.

 

“Venture” means any casino, hotel, casino/hotel, resort, resort/hotel, retail,
residential, riverboat, riverboat/dockside casino, horse racing track,
entertainment center or similar facility (or any site or proposed site for any
of the foregoing), and any and all reasonably related businesses necessary for,
in support, furtherance or anticipation of and/or ancillary to or in preparation
for, any such business, including off-track betting facilities and golf courses.

 

58

--------------------------------------------------------------------------------

 

 

“Voting Stock” means securities of any class or classes of any a Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for corporate directors (or Persons performing equivalent functions).

 

“Weighted Average Life to Maturity” means, on any date and with respect to any
Indebtedness (or any applicable portion thereof), an amount equal to (a) the
scheduled repayments of such Indebtedness to be made after such date, multiplied
by the number of days from such date to the date of such scheduled repayments
divided by (b) the aggregate outstanding principal amount of such Indebtedness;
provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness being refinanced or any Indebtedness that is being modified,
refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization or prepayments made on such
Applicable Indebtedness vis-à-vis the amortization schedule prior to the date of
the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

 

“Wells” means Wells Fargo Bank, National Association.

 

“Wilton Investment” means any Investment consisting of (a) the acquisition of
property for the benefit of, (ii) the transfer of property to, and/or (iii)
loans and advances in, or to, in each case, Wilton Rancheria, a federally
recognized Indian tribe, and/or in or to the Wilton Rancheria Gaming Authority,
a governmental instrumentality of Wilton Rancheria.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b)     The words “herein”,” “hereto”,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii)     Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)     The term “including” is by way of example and not limitation.

 

59

--------------------------------------------------------------------------------

 

 

(iv)     The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(e)     Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

1.03     Accounting Terms.

 

(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.

 

(b)     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c)     Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other than its direct or indirect majority
equity ownership, such person or entity shall be deconsolidated for purposes of
calculating compliance with the financial covenants in Section 7.10, and (ii) if
any contract listed on Schedule 1.03 is, in accordance with GAAP, deemed to be a
lease, the resulting accounting impact, if any, of such contract being deemed to
be a lease shall be excluded for purposes of calculating compliance with the
financial covenants in Section 7.10.

 

60

--------------------------------------------------------------------------------

 

 

(d)     The term “capital lease” shall be deemed changed to “financing lease”
following adoption by the Borrower of ASU 2016-02.

 

(e)     Notwithstanding anything herein to the contrary, for all purposes of
this Agreement and the other Loan Documents, (i) each Gaming Lease shall not
constitute Liens, Indebtedness, Attributable Indebtedness, a “capital lease” or
a “financing lease” (or terms of similar effect) regardless of how such Gaming
Lease may be treated under GAAP, (ii) any interest portion of payments in
connection with such Gaming Lease shall not constitute “consolidated interest
expense” (or terms of similar effect) and (iii) Consolidated EBITDA and
“consolidated earnings” (and terms of similar effect) shall be calculated by
deducting, without duplication of amounts otherwise deducted, rent, insurance,
property taxes and other amounts and expenses actually paid in cash under each
Gaming Lease in the applicable period and no deductions in calculating
“consolidated earnings” (and terms of similar effect) shall occur as a result of
imputed interest, amounts under any Gaming Lease not paid in cash during the
relevant period or other non-cash amounts incurred in respect of any Gaming
Lease; provided that any “true-up” of rent paid in cash pursuant to any Gaming
Lease shall be accounted for in the fiscal quarter to which such payment relates
as if such payment were originally made in such fiscal quarter.

 

1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06     Times of Day; Rates.

 

(a)     Unless otherwise specified, all references herein to times of day shall
be references to Pacific time (daylight or standard, as applicable).

 

(b)     The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

 

61

--------------------------------------------------------------------------------

 

 

1.07     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.08     Certain Calculations and Tests.

 

(a)     Notwithstanding anything to the contrary herein, the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the contrary in
subsections (b) or (c) of this Section 1.08 when calculating the Total Leverage
Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio, as
applicable, for purposes of determining actual compliance (and not pro forma
compliance or compliance on a Pro Forma Basis) with any financial covenant
pursuant to Section 7.10, the events described in this Section 1.08 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

 

(b)     For purposes of calculating the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a Pro Forma Basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.08, then the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio shall
be calculated to give pro forma effect thereto in accordance with this Section
1.08.

 

(c)     In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange, extinguishment or satisfaction and
discharge) any Indebtedness included in the calculations of the Total Leverage
Ratio, the First Lien Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Total Leverage Ratio, the First
Lien Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on (A) the
last day of the applicable Test Period in the case of the Total Leverage Ratio,
the First Lien Leverage Ratio and the Secured Leverage Ratio and (B) the first
day of the applicable Test Period in the case of the Interest Coverage Ratio. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided that, in the case of repayment of any Indebtedness, to the extent
actual interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a capital lease shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
capital lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower may designate.

 

62

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding anything to the contrary herein, unless the Borrower
otherwise notifies the Administrative Agent, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including any First Lien Leverage Ratio test) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or test (including any
First Lien Leverage Ratio test) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence-Based Amounts in connection with such substantially concurrent
incurrence; provided that this subsection (d) shall apply solely with respect to
the incurrence of Increased Revolving Commitments, Increased Term Loan
Commitments and Incremental Term Facilities and Indebtedness incurred pursuant
to Section 7.03(f), (g), (i) or (k) and shall not apply to any amounts incurred
or transactions entered into (or consummated) in reliance on any provision of
Article VII (other than Section 7.03(f), (g), (i) and (k)).

 

1.09     Limited Condition Transactions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when determining compliance with
any applicable conditions to the consummation of any Limited Condition
Transaction and any related transactions (including, without limitation, any
Default or Event of Default condition and compliance with any Total Leverage
Ratio, Secured Leverage Ratio, First Lien Leverage Ratio or Interest Coverage
Ratio), the date of determination of such applicable conditions shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), be deemed
to be the date the definitive agreements for such Limited Condition Transaction
are entered into (the “LCT Test Date”). If on a Pro Forma Basis after giving
effect to such Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) such applicable conditions are calculated as if
such Limited Condition Transaction and other related transactions had occurred
at the beginning of the most recent Test Period ending prior to the LCT Test
Date for which financial statements are available to the Administrative Agent,
the Borrower or Restricted Subsidiary could have taken such action on the
relevant LCT Test Date in compliance with the applicable conditions thereto,
such applicable conditions shall be deemed to have been complied with, unless an
Event of Default pursuant to Section 8.01(a), (f) or (j) shall be continuing on
the date such Limited Condition Transaction is actually consummated. For the
avoidance of doubt, if an LCT Election is made, the applicable conditions
thereto shall not be tested at the time of consummation of such Limited
Condition Transaction.

 

63

--------------------------------------------------------------------------------

 

 

If the Borrower has made an LCT Election for any Limited Condition Transaction,
then in connection with any subsequent calculation of any ratio or basket
availability with respect to any other Specified Transaction on or following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be calculated both (x) in the case of any Restricted Payment or
Junior Prepayment, both (i) on a Pro Forma Basis assuming such Limited Condition
Transaction and other related transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (yii) on a Pro Forma Basis assuming such Limited Condition
Transaction and other related transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated, and the applicable action shall only be permitted if there is
sufficient availability under the applicable ratio or basket under both of the
calculations pursuant to subsection (xi) and (ii) and (y). in the case of any
other Specified Transaction, on a Pro Forma Basis assuming such Limited
Condition Transaction and other related transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

 

Article II     

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Committed Loans.

 

(a)     Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make Revolving Loans to the Borrower
from time to time, on any Business Day during the Availability Period for the
applicable Revolving Credit Facility, in an aggregate amount not to exceed at
any time outstanding the amount of such Revolving Lender’s Revolving Commitment
under the applicable Revolving Credit Facility;

 

64

--------------------------------------------------------------------------------

 

 

provided, however, that after giving effect to any Borrowing of Revolving Loans,
(ix) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (iiy) the aggregate Outstanding Amount of the Revolving Loans
of any Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment. For the avoidance of doubt, the Borrower may
elect the Revolving Credit Facility under which any Borrowing of Revolving Loans
shall be made (for the avoidance of doubt, the Borrower shall be permitted to
borrow Revolving Loans on a non pro rata basis between the any Revolving Credit
Facility and any other Revolving Credit Facility). Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving Loans may
be Base Rate Loans, Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as
further provided herein.

 

(b)     Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to makeon the Amendment No. 1 Effective Date made
a Term A Loan to the Borrower on the Amendment No. 1 Effective Date in an
aggregate amount not to exceed the amount of such Term A Lender’s Term A
Commitment. The Borrowing under the Term A Facility shall consist of Term A
Loans made simultaneously by the Term A Lenders in accordance with their
respective Term A Commitments. Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed. Term A Loans may be Base Rate Loans,
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as further provided
herein.

 

65

--------------------------------------------------------------------------------

 

 

2.02     Borrowings, Conversions and Continuations of Committed Loans.

 

(a)     Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans, of any Borrowing of or conversion into
LIBOR Daily Floating Rate Loans, or of any conversion of Eurodollar Rate Loans
or LIBOR Daily Floating Rate Loans to Base Rate Committed Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans; provided, however,
that if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one week or one, two, three or six months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the applicable
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans and Borrowing of or conversion to LIBOR Daily Floating
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or such other amount as corresponds to any Term
Loan amortization payment. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or such other amount as corresponds to any Term Loan amortization payment. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to another,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) the Facility pursuant to
which the Borrowing is being requested, and (vi) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion from Eurodollar Rate Loans to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

66

--------------------------------------------------------------------------------

 

 

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender that holds a Commitment (or, in the case of
any Term Facility after the making of the applicable Term Loans, each Lender
that holds any Term Loans) under the applicable Facility of the amount of its
Pro Rata Share of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender that holds a Commitment under the applicable
Facility shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is a part of the initial
Credit Extensions on the Amendment No. 1 Effective Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

 

(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Term Loans under any
Term Facility may be requested as, converted to or continued as Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans without the consent of the Required
Term Lenders under the applicable Term Facility and no Revolving Loans may be
requested as, converted to or continued as Eurodollar Rate Loans or LIBOR Daily
Floating Rate Loans without the consent of the Required Revolving Lenders.

 

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders funding such Loans of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders holding such Loans of any change in the Base Rate promptly following
such change.

 

(e)     After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twenty-five Interest
Periods in effect with respect to Committed Loans.

 

67

--------------------------------------------------------------------------------

 

 

(f)     Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

 

2.03     Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Amendment No. 1 Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Amendment No. 1 Effective Date
shall be subject to and governed by the terms and conditions hereof.

 

(ii)     The L/C Issuer shall not issue any Letter of Credit, if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all of the Revolving Lenders have approved such expiry
date.

 

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Amendment No. 1 Effective Date, or shall impose upon the
L/C Issuer any unreimbursed loss, cost or expense which was not applicable on
the Amendment No. 1 Effective Date and which the L/C Issuer in good faith deems
material to it;

 

68

--------------------------------------------------------------------------------

 

 

(B)     the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;

 

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $25,000;

 

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)     such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)     The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Sections 9.03, 9.04 and 9.05 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in such Sections included the L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuer.

 

(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

69

--------------------------------------------------------------------------------

 

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share of all Revolving Credit Facilities times the amount of such Letter of
Credit.

 

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve¬monthtwelve-month
period to be agreed upon at the time such Letter of Credit is issued.

 

70

--------------------------------------------------------------------------------

 

 

Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of subsection (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or any Loan Party that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans under the
Revolving Commitment to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

71

--------------------------------------------------------------------------------

 

 

(ii)     Each Revolving Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)     Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

 

(v)     Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this subsection (vi) shall be conclusive absent manifest error.

 

72

--------------------------------------------------------------------------------

 

 

(d)     Repayment of Participations.

 

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect.

 

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

73

--------------------------------------------------------------------------------

 

 

(v)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(vi)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vii)     any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Restricted Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)     Role of L/C Issuer. Each Revolving Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in subsections
(i) through (v) of Section 2.03(e); provided, however, that anything in such
subsections to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.

 

74

--------------------------------------------------------------------------------

 

 

In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

 

(g)     Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.  Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or expressly permitted under any
law, order, or practice that is required or expressly permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Pro Rata
Share a Letter of Credit fee (the “Letter of Credit Fee”) equal to (i) the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit for each Standby Letter of Credit and (ii) 50% of the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit for each Commercial Letter of Credit. Letter of Credit Fees
shall be computed on a quarterly basis in arrears and shall be due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(i)     Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the L/C Issuer for its own account a fronting fee with
respect to each Standby Letter of Credit in such amounts and at such times as
agreed from time to time by the Borrower and the L/C Issuer. The Borrower shall
pay directly to the L/C Issuer for its own account fees with respect to
Commercial Letters of Credit in such amounts and at such times as agreed from
time to time by the Borrower and the L/C Issuer.

 

75

--------------------------------------------------------------------------------

 

 

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, any Person other than the Borrower, the Borrower shall
be obligated to reimburse the L/C Issuer hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby represents and warrants that
the issuance of any Letters of Credit at the Borrower’s request for the account
of any other Person will inure to the benefit of the Borrower.

 

2.04     Swing Line Loans.

 

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.

 

76

--------------------------------------------------------------------------------

 

 

Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds.

 

(c)     Refinancing of Swing Line Loans.

 

(i)     Either of the Swing Line Lender or the Administrative Agent at any time
in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender and the
Administrative Agent to so request on its behalf), that each Revolving Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender or the Administrative Agent, as applicable,
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Revolving Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

 

(iii)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this subsection (iii) shall be
conclusive absent manifest error.

 

77

--------------------------------------------------------------------------------

 

 

(iv)     Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)     Repayment of Participations.

 

(i)     At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender through the Administrative Agent its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

78

--------------------------------------------------------------------------------

 

 

2.05     Prepayments.

 

(a)     The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty (other than any premium or penalty described in
Section 2.05(k) or that may be agreed between the Borrower and any Term Lenders
pursuant to the applicable Incremental Joinder, Refinancing Amendment or
Extension Amendment); provided that (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case,
such other amount equal to the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, whether
the Loans to be prepaid are Term Loans or Revolving Loans and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders under the applicable Facility in
accordance with their respective Pro Rata Shares. Once prepaid, Term Loans may
not be reborrowed.

 

(b)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 4:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)     If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect, the Borrower shall
immediately prepay Revolving Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.

 

(d)     Within five Business Days after any Debt Issuance by the Borrower or any
Restricted Subsidiary, the Borrower shall repay Loans in an aggregate principal
amount equal to 100% of the Net Cash Proceeds from such incurrence or issuance.

 

79

--------------------------------------------------------------------------------

 

 

(e)     Within five Business Days after the receipt by the Borrower or any of
its Restricted Subsidiaries of Net Cash Proceeds of any Disposition (other than
Dispositions expressly permitted under Section 7.05(a)-(ln)) or from any
Extraordinary Loss from and after the Amendment No. 1 Effective Date the
Borrower shall repay Loans in an aggregate principal amount equal to 100% of
such Net Cash Proceeds; provided, that if the Borrower shall certify at the time
of such receipt that it intends to Reinvest such Net Cash Proceeds, the Borrower
may use such Net Cash Proceeds for such purposes; provided, further, that to the
extent the Borrower shall not have Reinvested 100% of such Net Cash Proceeds by
not later than 360 days after the receipt thereof, the Borrower shall use any
such remaining Net Cash Proceeds to repay Loans on such date; and provided,
further, that the Borrower shall not be required to repay Loans pursuant to this
subsection (e) unless and until the aggregate amount of Net Cash Proceeds the
Borrower is required to use to prepay Loans pursuant to this subsection (e) is
equal to or greater than $50,000,000 (and at such time, the Borrower shall
prepay the Loans using all such Net Cash Proceeds).

 

(f)     Beginning with the fiscal year ending December 31, 2016, within five
Business Days after the delivery of each Compliance Certificate pursuant to
Section 6.02(b) that relates to financial statements delivered pursuant to
Section 6.01(a), the Borrower shall prepay an aggregate principal amount of Term
Loans equal to (i) the ECF Percentage of Excess Cash Flow for the fiscal year
covered by such financial statements (or in the case of the fiscal year
endingended December 31, 2016, the aggregate amount of Excess Cash Flow
attributable to the period from and including the first day of the first full
fiscal quarter after the Amendment No. 1 Effective Date through December 31,
2016), minus, at the election of the Borrower, (ii) the aggregate amount of
voluntary prepayments of Term Loans and Revolving Loans (to the extent
accompanied by a corresponding reduction in Revolving Commitments) made during
such fiscal year (without duplication of any voluntary prepayments of Term Loans
or Revolving Loans deducted from the Excess Cash Flow payment for the prior
fiscal year) and since January 1 of the current fiscal year pursuant to Section
2.05(a), minus, at the election of the Borrower, (iii) the aggregate amount paid
by the Borrower in connection with purchases of Term Loans pursuant to Auctions
in accordance with Section 2.18 and pursuant to Permitted Open Market Purchases
during such fiscal year (without duplication of any amounts paid by the Borrower
in connection with purchases of Term Loans pursuant to Auctions and Permitted
Open Market Purchases and deducted from the Excess Cash Flow payment for the
prior fiscal year) and since January 1 of the current fiscal year, with such
prepayments to be applied ratably to the Term Loans, minus, at the election of
the Borrower, (iv) the aggregate amount of voluntary prepayments of Other First
Lien Indebtedness made during such fiscal year (without duplication of any
voluntary prepayments of Other First Lien Indebtedness deducted from the Excess
Cash Flow payment for the prior fiscal year) and since January 1 of the current
fiscal year, with such prepayments to be applied ratably to the Term Loans.

 

(g)     All prepayment of Loans made pursuant to subsections (d) or (e) of this
Section 2.05 shall be applied first, ratably to the Term Loans and second, once
the Term Loans have been repaid in full, ratably to repay the Revolving Loans
and reduce the Revolving Commitments.

 

(h)     All prepayments of Term Loans made pursuant to Sections 2.05(d), (e) or
(f) shall be applied ratably to the Term Loans under each Term Facility and,
within each Term Facility, ratably to the remaining scheduled principal payments
in respect of such Term Facility. All prepayments of Term Loans made pursuant to
Section 2.05(a) shall be applied to the applicable Term Facility as the Borrower
may direct and, ratably within such Term Facility, to the remaining scheduled
principal payments of the applicable Term Loans as the Borrower may direct.

 

80

--------------------------------------------------------------------------------

 

 

(i)     Notwithstanding the foregoing provisions of this Section 2.05, any Net
Cash Proceeds from any such Extraordinary Loss, Debt Issuance or Disposition and
any such Excess Cash Flow otherwise required to be applied to prepay the Loans
may, at the Borrower’s option, be applied to prepay the principal amount of
Other First Lien Indebtedness only to (and not in excess of) the extent to which
a mandatory prepayment in respect of such Extraordinary Loss, Debt Issuance or
Disposition or Excess Cash Flow is required under the terms of such Other First
Lien Indebtedness (with any remaining Net Cash Proceeds or Excess Cash Flow, as
applicable, applied to prepay outstanding Loans in accordance with the terms
hereof), unless such application would result in the holders of Other First Lien
Indebtedness receiving in excess of their pro rata share (determined on the
basis of the aggregate outstanding principal amount of Term Loans and Other
First Lien Indebtedness at such time) of such Net Cash Proceeds or Excess Cash
Flow, as applicable, relative to Lenders, in which case such Net Cash Proceeds
or Excess Cash Flow, as applicable, may only be applied to prepay the principal
amount of Other First Lien Indebtedness on a pro rata basis with outstanding
Term Loans. To the extent the holders of Other First Lien Indebtedness decline
to have such indebtedness repurchased, repaid or prepaid with any such Net Cash
Proceeds or Excess Cash Flow, as applicable, the declined amount of such Net
Cash Proceeds or Excess Cash Flow, as applicable, shall promptly (and, in any
event, within ten (10) Business Days after the date of such rejection) be
applied to prepay Loans in accordance with the terms hereof (to the extent such
Net Cash Proceeds or Excess Cash Flow, as applicable, would otherwise have been
required to be applied if such Other First Lien Indebtedness was not then
outstanding). Any such application to Other First Lien Indebtedness shall reduce
any prepayments otherwise required hereunder by an equivalent amount.

 

(j)     The Borrower shall deliver to the Administrative Agent (who will notify
each Lender) notice of each prepayment required under Section 2.05(d), (e) or
(f) not less than three Business Days prior to the date such prepayment shall be
made (each such date, a “Mandatory Prepayment Date”). Such notice shall set
forth (i) the Mandatory Prepayment Date, (ii) the principal amount of each Loan
(or portion thereof) to be prepaid and (iii) the Type of each Loan being
prepaid. The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under Sections 2.05(d), (e) or (f), a certificate
signed by a Responsible Officer setting forth in reasonable detail the
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender holding Term Loans of the contents of the Borrower’s
repayment notice and of such Lender’s pro rata share of any repayment. Each such
Lender may reject all or a portion of its pro rata share of any mandatory
repayment of Term Loans required to be made pursuant to Section 2.05(d), (e) or
(f) (such declined amounts, the “Declined Proceeds”) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. (New York City time) on the Business Day after the date of
such Lender’s receipt of notice from Administrative Agent regarding such
repayment. Each Rejection Notice shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver such Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans to which such Lender is otherwise entitled. Any Declined Proceeds
remaining thereafter shall be applied to repay the Loans of Lenders that did not
deliver a Rejection Notice in respect of such mandatory prepayment in the order
set forth in Section 2.05(f) or (g), as applicable.

 

81

--------------------------------------------------------------------------------

 

 

(k)     In the event of a full or partial prepayment of Refinancing Term B Loans
(other than as required by Sections 2.05(e) and 2.05(f) and other than in
connection with a Change of Control or Transformational Acquisition) effected
prior to the six-month anniversary of the Amendment No. 2 Effective Date through
the issuance of any Indebtedness (which, for the avoidance of doubt, shall
exclude any drawing under any Revolving Credit Facility) having a lower All-In
Yield than the All-In Yield then in effect in respect of the Refinancing Term B
Loans being repaid, such prepayment shall include a premium in an amount equal
to 1.00% of the principal amount so prepaid. In the event that any amendment to
Amendment No. 2, this Agreement or any other Loan Document that has the effect
of decreasing the interest rate payable in respect of the Refinancing Term B
Loans (other than any such amendment in connection with a Change of Control or
Transformational Acquisition) is effected prior to the six-month anniversary of
the Amendment No. 2 Effective Date, the Borrower shall pay an amendment fee (x)
to any Lender approving such amendment (other than any replacement Lender
replacing a Lender pursuant to Section 10.16 in connection with such amendment)
in an amount equal to 1.00% of the principal amount of Refinancing Term B Loans,
as applicable, for which such interest rate is decreased and (y) to any Lender
replaced pursuant to Section 10.16 in connection with such amendment in an
amount equal to 1.00% of the principal amount of such Lender’s Refinancing Term
B Loans, as applicable, being assigned pursuant to such replacement.

 

2.06     Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Revolving Commitments, or
from time to time permanently reduce the Aggregate Revolving Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
and (iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Commitments. All fees accrued until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination. Notwithstanding anything to the contrary
in this Agreement, the Borrower may terminate Revolving Commitments of any
Revolving Credit Facility on a non-pro rata basis with, and without terminating
Revolving Commitments under, any other Revolving Credit Facility and may repay
Revolving Loans under any Revolving Credit Facility on a non-pro rata basis
with, and without repaying the Revolving Loans under, any other Revolving Credit
Facility.

 

82

--------------------------------------------------------------------------------

 

 

2.07     Repayment of Loans.

 

(a)     The Borrower shall make repayments of the Term A Loans on or before the
last Business Day of each fiscal quarter of the Borrower commencing with the
first full fiscal quarter of the Borrower after the Amendment No. 1 Effective
Datethe following fiscal quarters in an amount equal to (x) 1.25% of the
aggregate principal amount of the Term A Loans made on the Amendment No. 1
Effective Date plus (y) 1.25% of the aggregate principal amount of any increased
Term A Loans made pursuant to Section 2.15. The Borrower shall repay the
outstanding principal amount of all Term A Loans on the Maturity Date for the
Term A Facility.the amount set forth opposite such fiscal quarter:

 

Fiscal Quarter Ending

Repayment Amount

September 30, 2020

$1,738,082.69

December 31, 2020

$1,738,082.69

March 31, 2021

$1,738,082.69

June 30, 2021

$3,476,165.38

September 30, 2021

$3,476,165.38

December 31, 2021

$6,952,330.77

March 31, 2022

$6,952,330.77

June 30, 2022

$6,952,330.77

September 30, 2022

$6,952,330.77

December 31, 2022

$6,952,330.77

March 31, 2023

$6,952,330.77

June 30, 2023

$6,952,330.77

Maturity Date

All outstanding principal amounts of the Term A Loans

 

(b)     The Borrower shall make repayments of the Refinancing Term B Loans on or
before the last Business Day of each fiscal quarter of the Borrower commencing
with the first full fiscal quarter of the Borrower after the Amendment No. 2
Effective Date in an amount equal to (x) 0.25% of the aggregate principal amount
of the Refinancing Term B Loans made on the Amendment No. 2 Effective Date plus
(y) 0.25% of the aggregate principal amount of any increased Refinancing Term B
Loans made pursuant to Section 2.15. The Borrower shall repay the outstanding
principal amount of all Refinancing Term B Loans on the Maturity Date for the
Refinancing Term B Facility.

 

(c)     [reserved].

 

(d)     The Borrower shall repay in full to each Revolving Lender on the
Maturity Date for any Revolving Credit Facility the aggregate principal amount
of Revolving Loans outstanding under such Facility on such date.

 

(e)     The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the request of the Swing Line Lender or the Administrative Agent pursuant to
Section 2.04(c), and (ii) the latest Maturity Date for any then-effective
Revolving Credit Facility.

 

(f)     The Borrower shall repay any Incremental Term Loans on the dates and in
the amounts set forth in the Incremental Joinder for the applicable Incremental
Term Facility.

 

(g)     The Borrower shall repay any Other Term Loans on the dates and in the
amounts set forth in the Refinancing Amendment for the applicable Other Term
Facility.

 

83

--------------------------------------------------------------------------------

 

 

(h)     The Borrower shall repay any Extended Term Loans on the dates and in the
amounts set forth in the Extension Amendment for the applicable Extended Term
Facility.

 

2.08     Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Revolving
Loan under the Initial Revolving Credit Facility, Term A Loan and Refinancing
Term B Loan that is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Revolving Loan under the Initial Revolving Credit Facility, Term
A Loan and Refinancing Term B Loan that is a Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Revolving Loan under the Initial Revolving Credit
Facility, Term A Loan and Refinancing Term B Loan that is a LIBOR Daily Floating
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing or conversion date at a rate per annum equal to the
Eurodollar Rate for LIBOR Daily Floating Rate Loans plus the Applicable Rate;
(iv) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Overnight Eurodollar Rate (as defined in the Swing Line Note) or any other
rate as the Borrower and the Swing Line Lender may agree; (v) each Incremental
Term Loan shall bear interest on the outstanding principal amount thereof at the
rate per annum set forth in the Incremental Joinder for the applicable
Incremental Term Facility; (vi) each Other Term Loan and Other Revolving Loan
shall bear interest on the outstanding principal amount thereof at the rate per
annum set forth in the Refinancing Amendment for the applicable Facility; and
(vii) each Extended Term Loan and Extended Revolving Loan shall bear interest on
the outstanding principal amount thereof at the rate per annum set forth in the
Extension Amendment for the applicable Facility.

 

(b)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

84

--------------------------------------------------------------------------------

 

 

2.09     Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

 

(a)     Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share of each
Revolving Credit Facility, an unused fee equal to the Applicable Rate for such
Revolving Credit Facility times the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. For the avoidance of
doubt, the Outstanding Amount of Swing Line Loans shall not be counted towards
or considered usage of the Aggregate Revolving Commitments for purposes of
determining the unused fee. The unused fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Amendment No. 1 Effective
Date, and on the Maturity Date for any Revolving Credit Facility. The unused fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)     Other Fees. The Borrower shall pay to the Lenders, the Arrangers and the
Administrative Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

 

2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)     All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio or the Secured Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Total Leverage Ratio or the Secured Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Facilities and the repayment of all other Obligations hereunder.

 

85

--------------------------------------------------------------------------------

 

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans under the applicable Facility in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)     In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.12     Payments Generally.

 

(a)     All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

86

--------------------------------------------------------------------------------

 

 

(b)     If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(c)     Unless the Borrower has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Rate Loans or LIBOR Daily Floating Rate Loan
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:

 

(i)     if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

 

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

87

--------------------------------------------------------------------------------

 

 

(d)     If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)     The obligations of the Lenders hereunder to make Committed Loans and the
obligations of the Revolving Lenders to fund participations in Letters of Credit
and Swing Line Loans are several and not joint. The failure of any Lender to
make any Committed Loan or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan or purchase its participation.

 

(f)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)     Notwithstanding anything to the contrary in this Agreement, the Borrower
may terminate Revolving Commitments under any Revolving Credit Facility on a
non-pro rata basis with, and without terminating Revolving Commitments or
repaying Revolving Loans under, any other Revolving Credit Facility and may
repay Revolving Loans on a non-pro rata basis with, and without repaying the
Revolving Loans under, any other Revolving Credit Facility.

 

2.13     Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders
entitled to such payment such participations in the Committed Loans made by them
and/or such subparticipations in the participations in L/C Obligations or Swing
Line Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Committed Loans
or such participations, as the case may be, pro rata with each other Lender
entitled to such payment; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

88

--------------------------------------------------------------------------------

 

 

2.14     [Reserved].

 

2.15     Incremental Facilities.

 

(a)     Request for Increase. ProvidedSubject to Sections 1.08 and 1.09,
provided there exists no Event of Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time request (i) an increase in the Revolving Commitments under any Revolving
Credit Facility (an “Increased Revolving Commitment”), (ii) commitments from
Lenders to make additional Term Loans under any then-existing Term Facility
(each, an “Increased Term Loan Commitment”) or (iii) one or more new term loan
facilities (each, an “Incremental Term Facility”); provided that (x) any such
Increased Revolving Commitments, Increased Term Loan Commitments and Incremental
Term Facility shall be in a minimum amount of $25,000,000 and (y) the aggregate
principal amount of allsuch requested Increased Revolving Commitment, Increased
Term Loan Commitments, Increased Revolving Commitments and Increased Term Loan
Commitments incurred pursuant to this Section 2.15 and all Incremental
Equivalent Debt incurred pursuant to Section 7.03(f) in each case after the
Amendment No. 1 Effective DateCommitment or Incremental Term Facility shall not
exceed the Incremental Loan Amount at such time.

 

(b)     Notification by the Administrative Agent; Additional Lenders. Any
Increased Revolving Commitments, Increased Term Loan Commitments and Incremental
Term Facility may, at the option of the Borrower, be provided by existing
Lenders or, subject to the approval of the Administrative Agent (which approvals
shall not be unreasonably withheld) but only to the extent the Administrative
Agent’s consent would be needed for an assignment to such Lender under Section
10.07, the Borrower may also invite additional Eligible Assignees to become
Lenders (each, an “Additional Lender”). For the avoidance of doubt, no existing
Lender shall have any obligation to provide any portion of any Increased
Revolving Commitments, Increased Term Loan Commitments or Incremental Term
Facility.

 

(c)     Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of any Increased Revolving Commitments, Increased Term Loan
Commitments or Incremental Term Facility. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.

 

(d)     Conditions to Effectiveness of Increases. As conditions precedent to any
such increase, (i) before and after giving effect to such increase, subject to
SectionSections 1.08 and 1.09, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, except that any
such representation or warranty qualified by materiality or as to Material
Adverse Effect shall be true and correct in all respects and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01; provided that, if the proceeds of any such increase are being
used to finance a Limited Condition Transaction,

 

89

--------------------------------------------------------------------------------

 

 

(1) the accuracy of such representations and warranties shall refer to the
accuracy of the representations and warranties that would constitute “Specified
Representations” (the definition of which shall be agreed by the Borrower and
the lenders providing such Indebtedness) and the representations and warranties
in the relevant acquisition agreement the breach of which would permit the buyer
to terminate its obligations thereunder or decline to consummate such Limited
Condition Transaction and (2) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or a similar definition as defined in the main
transaction agreement governing such Limited Condition Transaction, and (B) no
Event of Default exists (subject, in the case of such increase that are being
used to finance a Limited Condition Transaction, to Section 1.09), (ii) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, (y) in the case of the
Borrower, certifying that, the conditions described in subsection (i) above have
been satisfied, (iii) if the proposed Increased Revolving Commitments, Increased
Term Loan Commitments or Incremental Term Facility, as applicable, would be
incurred in reliance on subsection (b) of the definition of “Incremental Loan
Amount,”, subject to Sections 1.08 and 1.09, the First Lien Leverage Ratio would
not exceed 4.25 to 1.00 on a Pro Forma Basis (without netting any cash proceeds
from the incurrence of such Increased Revolving Commitment, Increased Term Loan
Commitment or Incremental Term Facility and calculated as though any such
Increased Revolving Commitments were fully drawn), (iv) the Administrative Agent
shall have received a joinder agreement (each, an “Incremental Joinder”) duly
executed by the Borrower, each Lender providing any portion of such Increased
Revolving Commitments, Increased Term Loan Commitments or Incremental Term
Facility and the Administrative Agent setting forth the commitments and other
provisions relevant to such Increased Revolving Commitments, Increased Term Loan
Commitments or Incremental Term Facility (which in the case of any Incremental
Term Facility shall in any event include interest rates, the Maturity Date and
any amortization) which shall in each case be customary for facilities of such
type and, in the case of any Additional Lender (provided that any such Increased
Revolving Commitments shall be additional Revolving Commitments hereunder having
terms and conditions (other than any upfront or similar fees payable on the
Increase Effective Date) identical to the existing Revolving Commitments), such
Additional Lender shall agree to become a party to this Agreement, and provide
legal opinions reasonably requested by the Administrative Agent relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Amendment No. 1 Effective Date, (v) in the case of an
Incremental Term Facility (other than Customary Bridge Loans), the maturity date
applicable to such Incremental Term Facility shall be on or after the Maturity
Date of the Refinancing Term B Facility and the Weighted Average Life to
Maturity of such Incremental Term Facility shall be no shorter than the Weighted
Average Life to Maturity of the Refinancing Term B Facility; provided that, any
Incremental Term Facility that is a “term loan A” may have a Weighted Average
Life to Maturity that is shorter than the Weighted Average Life to Maturity of
the Refinancing Term B Facility (but not shorter than the Weighted Average Life
to Maturity of the Term A Facility),

 

90

--------------------------------------------------------------------------------

 

 

(vi) in the case of an Incremental Term Facility, in the event that the All-In
Yield for such Incremental Term Facility is greater than the Applicable Rate for
the Refinancing Term B Facility by more than 0.50%, the Applicable Rate for the
Refinancing Term B Facility shall be increased to the extent necessary so that
the All-In Yield for such Incremental Term Facility (and any other Incremental
Term Facility) is not more than 0.50% higher than the All-In Yield for the
Refinancing Term B Facility, (vii) in the case of an Incremental Term Facility
that is a “term loan A,”, in the event that the All-In Yield for such
Incremental Term Facility is greater than the Applicable Rate for the Term A
Facility by more than 0.50%, the Applicable Rate for the Term A Facility shall
be increased to the extent necessary so that the All-In Yield for such
Incremental Term Facility (and any other Incremental Term Facility that is a
“term loan A”) is not more than 0.50% higher than the All-In Yield for the Term
A Facility, (viii) in the case of an Incremental Term Facility, any other terms
and provisions applicable to such Incremental Term Facility shall be reasonably
satisfactory to the Administrative Agent, (ix) the Administrative Agent shall
have received modification endorsements to the Title Policies increasing the
title insurance thereunder to an aggregate amount of not less than the sum of
the Revolving Commitment plus the principal amount of all outstanding Term Loans
in effect after the making of such Incremental Term Loans, (x) the
Administrative Agent shall have received such amendments and modifications in
respect of the Collateral (including date-downs of the Title Policies) as the
Administrative Agent may reasonably request, (xi) the Administrative Agent shall
have received a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Pledged Property,
together with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party relating
thereto and such other flood diligence items and evidence of compliance with
flood insurance requirements set forth in this Agreement as the Administrative
Agent may reasonably request and (xii) subject to Sections 1.08 and 1.09, after
giving effect to such Increased Revolving Commitments, Increased Term Loan
Commitments or Incremental Term Facility, the Borrower would be in compliance
with Section 7.10 on a Pro Forma Basis (regardless of whether any Covenant
Facility is then outstanding, without netting any cash proceeds from the
incurrence of such Increased Revolving Commitment, Increased Term Loan
Commitment or Incremental Term Facility and calculated as though any such
Increased Revolving Commitments were fully drawn). If the Borrower shall
increase the Revolving Commitments, the Borrower shall prepay any Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Revolving Commitments under this Section.
The Borrower shall also pay any costs and expenses (including, without
limitation, Attorney Costs) incurred in connection with the increase of any
Commitment pursuant to this Section 2.15.

 

(e)     Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section 2.15 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, (x) benefit equally
and ratably from the Guaranty and the Collateral and (y) not have any borrower
or guarantors other than the Borrower and the Guarantors or benefit from any
collateral other than the Collateral.

 

(f)     Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

 

91

--------------------------------------------------------------------------------

 

 

2.16     Cash Collateral.

 

(a)     Certain Credit Support Events. If there shall exist a Defaulting Lender,
within one Business Day following any written request by the Administrative
Agent or the L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(b)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided (other than
Permitted Liens), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.17 in respect of Letters of Credit shall be held and applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce the L/C Issuer’s Fronting Exposure shall be released pursuant to this
Section 2.16 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
10.06(b)(vi))), or (ii) the determination by the Administrative Agent and the
L/C Issuer that there exists excess Cash Collateral; provided, however, that,
subject to Section 2.17 the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

92

--------------------------------------------------------------------------------

 

 

2.17     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Covenant Lenders”, “Required Revolving Lenders”, “Required Term Lenders” and
Section 10.01.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)     Certain Fees.

 

93

--------------------------------------------------------------------------------

 

 

(A)     No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)     With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to subsection (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to subsection (iv) below, (y) pay to the
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Aggregate Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause any
Non-Defaulting Lender’s aggregate Pro Rata Share of the Total Revolving
Outstandings to exceed such Non-Defaulting Lender’s Revolving Commitment.
Subject to Section 10.2610.27, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in subsection (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Facility or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans under any Facility to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares of such
Facility (without giving effect to Section 2.17(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

94

--------------------------------------------------------------------------------

 

 

2.18     Reverse Dutch Auction Repurchases.

 

(a)     Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the Borrower may, at any time and from time to time
after the Amendment No. 1 Effective Date, conduct reverse Dutch auctions in
order to purchase Term Loans with respect to any Term Facility (each, an
“Auction”), each such Auction to be managed exclusively by an investment bank of
recognized standing selected by the Borrower following consultation with (but
not subject to the approval of) the Administrative Agent in such capacity (the
“Auction Manager”), so long as the following conditions are satisfied:

 

(i)     each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section 2.18 and Schedule 2.18;

 

(ii)     no Default shall have occurred and be continuing on the date of the
delivery of each auction notice and at the time of purchase of any Term Loans in
connection with any Auction;

 

(iii)     the minimum principal amount (calculated on the face amount thereof)
of all Term Loans that the Borrower offers to purchase in any such Auction shall
be no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;

 

(iv)     the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans so purchased by the Borrower shall automatically be cancelled
and retired by the Borrower on the settlement date of the relevant purchase (and
may not be resold);

 

(v)     no more than one Auction may be ongoing at any one time;

 

(vi)     no more than four Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);

 

(vii)     each Auction shall be open and offered to all Lenders under the
relevant Term Facility on a pro rata basis and shall be revocable and/or
conditional at the Borrower’s option; and

 

(viii)     at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding subsection (ii).

 

95

--------------------------------------------------------------------------------

 

 

(b)     With respect to all purchases of Term Loans made by the Borrower
pursuant to this Section 2.18, (x) the Borrower shall pay on the settlement date
of each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to, but not including (if paid prior to 12:00 p.m.) the
settlement date of such purchase and (y) subject to Section 2.05(f) and the
definition of “Incremental Loan Amount”, such purchases (and the payments made
by the Borrower and the cancellation of the purchased Term Loans, in each case
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of this Agreement (although the par principal amount of
Term Loans under the respective Facility so purchased pursuant to this Section
2.18 shall be applied to reduce the remaining scheduled amortization payments
with respect to such Term Facility of the applicable Lenders being repaid on a
pro rata basis).

 

(c)     The Administrative Agent and the Lenders hereby consent to the Auctions
and the other transactions contemplated by this Section 2.18 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (it being understood
and acknowledged that purchases of the Term Loans by the Borrower contemplated
by this Section 2.18 shall not constitute Investments by the Borrower) or any
other Loan Document that may otherwise prohibit or conflict with any Auction or
any other transaction contemplated by this Section 2.18 or result in an Event of
Default as a result of the Auction or purchase of Term Loans pursuant to this
Section 2.18. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article IX and Section 10.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.

 

2.19     Refinancing Amendments.

 

(a)     At any time after the Amendment No. 1 Effective Date, the Borrower may
obtain Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
subsection (a) will be deemed to include any Revolving Loan under the Initial
Revolving Credit Facility, any Term A Loan, any Refinancing Term B Loan, any
then outstanding Other Term Loans, Incremental Term Loans, Other Revolving
Loans, Extended Term Loans and Extended Revolving Loans) or other Credit
Agreement Refinancing Indebtedness, in the form of Other Term Loans, Other Term
Commitments, Other Revolving Loans or Other Revolving Commitments (in each case,
which may have the same terms as any other then existing Class of Term Loans or
Revolving Commitments) pursuant to a Refinancing Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.19 or otherwise, (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings), (B)
repayments required upon the maturity date of the Other Revolving Commitments
and (C) repayment made in connection with a permanent repayment and termination
of commitments (subject to subsection (2) below)) of Loans with respect to Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, (2) the permanent repayment of Revolving Loans with respect to, and
termination of, Revolving Commitments after the date of obtaining any Other
Revolving Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments under any Facility on a non-pro rata basis that is
more favorable to the Borrower and as determined by the Borrower in its sole
discretion as compared to any other Facility with a later maturity date than
such Facility, (3) assignments and participations of Other Revolving Commitments
and Other Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans, (4) in the case of any Other Term Facility, the applicable Refinancing
Amendment shall specify whether such Facility is a Covenant Facility or a
Non-Covenant Facility and

 

96

--------------------------------------------------------------------------------

 

 

(52) the covenants set forth in Section 7.10 may be modified in a manner
acceptable to the Borrower, the Administrative Agent and the Lenders party to
the applicable Refinancing Amendment, such modifications to become effective
only after the latest Maturity Date for any Covenant Facility in effect
immediately prior to giving effect to such Refinancing Amendment that remains in
effect after giving effect to such Refinancing Amendment (it being understood
that each Lender providing Other Term Loans, Other Term Commitments, Other
Revolving Loans or Other Revolving Commitments, by executing an Extensiona
Refinancing Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 2.13 or Section 10.09). Each Lender
holding Other Term Loans shall be entitled to all the benefits afforded by this
Agreement (including, without limitation, the provisions set forth in Section
2.05 applicable to such Term Loans) and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and the Collateral. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02, and to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) a certificate
of each Loan Party dated as of the effective date of such Refinancing Amendment
signed by a Responsible Officer of such Loan Party (x) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
refinancing, (y) in the case of the Borrower, certifying that, before and after
giving effect to such refinancing, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.19, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists, (ii) in the case of any Refinancing Amendment in respect of Other Term
Loans, Other Term Commitments, Other Revolving Loans or Other Revolving
Commitments which would have a maturity date later than the Term Loans or
Revolving Loans, as applicable, being refinanced, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Pledged Property, together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto and such other flood diligence
items and evidence of compliance with flood insurance requirements set forth in
this Agreement as the Administrative Agent may reasonably request and (iii)
legal opinions reasonably requested by the Administrative Agent relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Amendment No. 1 Effective Date. Each issuance of
Credit Agreement Refinancing Indebtedness under this Section 2.19(a) shall be in
an aggregate principal amount that is (x) not less than $5,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof (or if less, the entire
remaining aggregate principal amount of the applicable Refinanced Debt).

 

(b)     The Other Term Loans, Other Term Commitments, Other Revolving Loans and
Other Revolving Commitments established pursuant to this Section 2.19 and the
applicable Refinancing Amendment shall constitute Loans and Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranty and the security interests created by the
Collateral Documents.

 

97

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Term Commitments and Other Revolving Commitments, as applicable). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19.

 

(c)     This Section 2.19 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

2.20     Extension of Loans and Commitments.

 

(a)     The Borrower may, at any time request that all or a portion of the Term
Loans of any Facility (an “Existing Term Facility” and any related Term Loans
thereunder, “Existing Term Loans”) be modified to constitute another Facility of
Term Loans in order to extend the scheduled final maturity date thereof (any
such Term Loans which have been so modified, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.20. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Facility) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Facility from which they are to be modified except
(i) the scheduled final maturity date shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to the
Extended Term Loans may be higher or lower than the yield for the Term Loans of
such Existing Term Facility and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased yield contemplated by the preceding subsection (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) any
Extendingtranche of Extended Term LenderLoans may receive optional or(A)
mandatory prepayments of Term Loans in an amount equal to or less than its Pro
Rata Share of such mandatory prepayments offered to all Extending Term Lenders
in the Term Loan Extension Request (but no Extending Term Lender may
receivetranches of Term Loans (but not more than its Pro Rata Share of such
prepayments offered to all Extending Term Lenders in the Term Loan Extension
Request), with the amount of any such prepayments as specified in the respective
Extension Amendment) and (B) voluntary prepayments of Term Loans in an amount
greater than, equal to or less than its Pro Rata Share of such voluntary
prepayments made to all tranches of Term Loans, (iv) the amortization schedule
set forth in Section 2.07 or the applicable Incremental Joinder or Refinancing
Amendment applicable to such Existing Term Facility shall be adjusted to reflect
the scheduled final maturity date of the Extended Term Loans and the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of such Extended Term Loans set forth in the applicable Extension
Amendment; provided, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Facility and (v) the covenants set forth in
Section 7.10 may be modified in a manner acceptable to the Borrower, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the latest Maturity
Date for any Covenant Facility in effect immediately prior to giving effect to
such Extension Amendment that remains in effect after giving effect to such
Extension Amendment (it being understood that each Lender providing Extended
Term Loans, by executing an Extension Amendment, agrees to be bound by such
provisions and waives any inconsistent provisions set forth in Section 2.13 or
Section 10.09).

 

98

--------------------------------------------------------------------------------

 

 

Each Lender holding Extended Term Loans shall be entitled to all the benefits
afforded by this Agreement (including, without limitation, the provisions set
forth in Section 2.05 applicable to such Term Loans) and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the Collateral. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Facility
modified to constitute Extended Term Loans pursuant to any Term Loan Extension
Request. Any Extended Term Loans established pursuant to the same Extension
Amendment shall constitute a separate facility of Term Loans (each, an “Extended
Term Facility”) from the Existing Term Facility from which they were modified.

 

(b)     The Borrower may at any time request that all or a portion of the
Revolving Commitments of any Facility (an “Existing Revolving Facility” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Facility of Revolving Commitments in order to extend the
scheduled maturity date thereof (any such Revolving Commitments which have been
so modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.20. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Facility) (a “Revolving Extension Request”) setting forth the proposed terms of
the Extended Revolving Commitments to be established, which terms shall be
identical to those applicable to the Revolving Commitments of the Existing
Revolving Facility from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the yield with
respect to the Extended Revolving Loans may be higher or lower than the yield
for the Revolving Loans of such Existing Revolving Facility and/or (B)
additional fees may be payable to the Lenders providing such Extended Revolving
Commitments in addition to or in lieu of any increased yield contemplated by the
preceding subsection (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Rate with respect to the Extended
Revolving Commitments may be higher or lower than the Applicable Rate for the
Revolving Commitments of such Existing Revolving Facility and (iv) the covenants
set forth in Section 7.10 may be modified in a manner acceptable to the
Borrower, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the
latest Maturity Date of any Existing Revolvingfor any Covenant Facility in
effect immediately prior to giving effect to such Extension Amendment that
remains in effect after giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.13 or Section 10.09).
Each Lender holding Extended Revolving Commitments shall be entitled to all the
benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.05 applicable to Existing Revolving Loans) and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranties and the Collateral.

 

99

--------------------------------------------------------------------------------

 

 

No Lender shall have any obligation to agree to have any of its Revolving
Commitments of any Existing Revolving Facility modified to constitute Extended
Revolving Commitments pursuant to any Revolving Extension Request. Any Extended
Revolving Commitments established pursuant to the same Extension Amendment shall
constitute a separate facility of Revolving Commitments (each, an “Extended
Revolving Facility”) from the Existing Revolving Facility from which they were
modified. If, on the date of any Extension DateAmendment, any Revolving Loans of
any Extending Lender are outstanding under the applicable Existing Revolving
Facility, such Revolving Loans (and any related participations) shall be deemed
to be allocated as Extended Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s Extended Revolving Commitments bear
to its remaining Revolving Commitments of the Existing Revolving Credit
Facility. In addition, if so provided in the relevant Extension Amendment and
with the consent of the applicable L/C Issuer, upon the termination of Revolving
Commitments under a Revolving Credit Facility with an earlier Maturity Date than
an Extended Revolving Facility, participations in Letters of Credit under such
Revolving Credit Facility shall be re-allocated from Lenders of such Revolving
Credit Facility to Lenders holding Extended Revolving Commitments in accordance
with the terms of such Extension Amendment; provided, that (i) such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Extended Revolving Commitments, be deemed to be participation interests
in respect of such Extended Revolving Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly and (ii) such re-allocation
shall not cause the aggregate Outstanding Amount of the Committed Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans to exceed such Revolving Lender’s
Revolving Commitment.

 

(c)     The Borrower shall provide the applicable Extension Request at least
five Business Days prior to the date on which Lenders under the existing
Facility are requested to respond. Any Lender wishing to have all or a portion
of its Term Loans or Revolving Commitments of the existing Facility subject to
such Extension Request modified to constitute Extended Loans and related
Commitments (an “Extending Lender”) shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans or Revolving Commitments of the existing
Facility which it has elected to modify to constitute Extended Loans and related
Commitments. In the event that the aggregate amount of Term Loans or Revolving
Commitments of the existing Facility subject to Extension Elections exceeds the
amount of Extended Loans and related Commitments requested pursuant to the
Extension Request, Term Loans or Revolving Commitments subject to such Extension
Elections shall be modified to constitute Extended Loans and related Commitments
on a pro rata basis based on the amount of Term Loans or Revolving Commitments
included in such Extension Elections. The Borrower shall have the right to
withdraw any Extension Request upon written notice to the Administrative Agent.

 

(d)     Extended Loans and related Commitments shall be established pursuant to
an amendment (an “Extension Amendment”) to this Agreement reasonably
satisfactory to the Administrative Agent.

 

100

--------------------------------------------------------------------------------

 

 

Each Extension Amendment shall be executed by the Borrower, the Administrative
Agent and the Extending Lenders (it being understood that such Extension
Amendment shall not require the consent of any Lender other than the Extending
Lenders with respect to the Extended Loans and related Commitments established
thereby) extending their respective Loans and Commitments thereunder and, in the
case of any Extended Term Facility, shall specify whether such Facility is a
Covenant Facility or a Non-Covenant Facility. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
An Extension Amendment may, subject to Sections 2.20(a) and (b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or advisable, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.20 (including, without limitation, such technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Extended
Loans and related Commitments); provided that each Lender whose Loans or
Commitments are affected by such Extension Amendment shall have approved such
Extension Amendment.

 

(e)     The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02, and to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) a certificate of each Loan Party
dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
extension, (y) in the case of the Borrower, certifying that, before and after
giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.20, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists, (ii) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Pledged Property,
together with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party relating
thereto and such other flood diligence items and evidence of compliance with
flood insurance requirements set forth in this Agreement as the Administrative
Agent may reasonably request and (iii) legal opinions reasonably requested by
the Administrative Agent relating to the matters described above covering
matters similar to those covered in the opinions delivered on the Amendment
No. 1 Effective Date.

 

(f)     This Section 2.20 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

101

--------------------------------------------------------------------------------

 

 

Article III     

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

102

--------------------------------------------------------------------------------

 

 

(i)     The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (ii).

 

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)     Status of Lenders; Tax Documentation.

 

103

--------------------------------------------------------------------------------

 

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENEBEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENEBEN-E (or W-8BEN, as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

104

--------------------------------------------------------------------------------

 

 

(II)     executed copies of IRS Form W-8ECI;

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENEBEN-E (or W-8BEN, as applicable); or

 

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENEBEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

105

--------------------------------------------------------------------------------

 

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(e)     FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 1 Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

(f)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

3.02     Illegality. If any Lender determines that as a result of any Change in
Law any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain, issue or fund Credit Extensions, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to such
Credit Extensions or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans or LIBOR Daily Floating Rate Loans to Eurodollar Rate Loans or
LIBOR Daily Floating Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans and LIBOR Daily
Floating Rate Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, in the case of Eurodollar Rate Loans if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or in the case of LIBOR Daily Floating Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

106

--------------------------------------------------------------------------------

 

 

3.03     Inability to Determine Rates.

 

(a)     If (ai) the Required Revolving Lenders or (bii) the Required Term
Lenders with respect to any Term Facility determine (iA) (Ax) that dollar
deposits are not being offered to banks in the London interbank market for the
applicable requested amount and Interest Period with respect to a proposed
Eurodollar Rate Loan, or for a period of one month in the case of LIBOR Daily
Floating Rate Loans, or (B)y) that for any reason adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or for a period of one
month for a LIBOR Daily Floating Rate Loan, (in each case with respect to this
subsection (iA), “Impacted Loans”), or (iiB) that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
for a period of one month for a LIBOR Daily Floating Rate Loan, does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender under
the applicable Facility. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans, as
applicable, under such Facility shall be suspended until the Administrative
Agent (upon the instruction of the Required Revolving Lenders or the Required
Term Lenders with respect to the applicable Facility, as applicable) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans under such Facility or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans under such Facility in the amount specified
therein.

 

(b)     Notwithstanding the foregoing, if relevant Lenders have made the
determination described in subsection (iA) of the first sentence of this Section
3.03(a), the Administrative Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1i) the Required Revolving Lenders or the Required
Term Lenders revoke the notice delivered with respect to the Impacted Loans
under such Facility under subsection (iA) of the first sentence of this
sectionSection 3.03(a), (2ii) the Required Revolving Lenders or the Required
Term Lenders for such Facility notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3iii) any Lender under
such Facility determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans.

 

(a)     Changes in Law. If any Change in Law shall:

 

107

--------------------------------------------------------------------------------

 

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subsections (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the L/C Issuer or other Recipient, the
Borrower will pay to such Lender, the L/C Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
L/C Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 15 days after receipt thereof.

 

108

--------------------------------------------------------------------------------

 

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)     Reserves on Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans.
The Borrower shall pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan and LIBOR Daily Floating Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 30 days from receipt of
such notice.

 

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)     any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;

 

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan and LIBOR Daily Floating Rate Loan made by it at the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan was in fact
so funded. Any Lender making a claim for compensation for losses pursuant to
this Section 3.05 shall make such claim within 30 days after such Lender first
becomes aware of the loss, cost or expense incurred by it.

 

109

--------------------------------------------------------------------------------

 

 

3.06     Matters Applicable to all Requests for Compensation.

 

(a)     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder (including calculations thereof in reasonable
detail) shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods. Any and all claims for compensation under
this Article III (other than Section 3.05) shall be made by a Lender within 180
days after such Lender becomes aware of the facts or circumstances giving rise
to such claim. Each Lender agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for or reduce
the amount of any request for compensation under this Article III and take any
other action available to reduce or mitigate such costs in each case if such
action will not, in the good faith judgment of such Lender, be materially
disadvantageous to such Lender.

 

(b)     If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.16(b).

 

3.07     Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Facilities and repayment of all other
Obligations hereunder.

 

Article IV     

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.01     Conditions of Effectiveness. The effectiveness of this Agreement and
the occurrence of the Effective Date are subject to satisfaction of the
following conditions precedent:

 

(a)     The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)     executed counterparts of this Agreement by the Borrower and the
Administrative Agent;

 

(ii)     a Note (or Notes) executed by the Borrower and dated the Effective Date
in favor of each Lender requesting a Note (or Notes);

 

(iii)     the Guaranty, dated as of the Effective Date, duly executed by each
Guarantor;

 

110

--------------------------------------------------------------------------------

 

 

(iv)     the Security Agreement, dated as of the Effective Date, duly executed
by each Loan Party, together with:

 

(A)     acknowledgment copies of properly filed Uniform Commercial Code
financing statements (Form UCC-1), or such other evidence of filing as may be
acceptable to the Administrative Agent, naming each of the Loan Parties (as
appropriate) as the debtor, and the Administrative Agent on behalf of the
Secured Parties, as the secured party, or other similar instruments or
documents, filed under the Uniform Commercial Code of all jurisdictions as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the security interest of the Administrative Agent pursuant to the
Security Agreement;

 

(B)     Uniform Commercial Code termination statements necessary to release all
Liens and other rights of any Person securing any existing Liens (other than
Permitted Liens);

 

(C)     certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-3), or a similar search report certified by a party acceptable
to the Administrative Agent, dated a date reasonably near to the Effective Date,
listing all effective financing statements which name any of the Loan Parties as
the debtor and which are filed in the jurisdictions in which filings were made
pursuant to subsection (iv)(A) above or subsection (v)(A) below, together with
copies of such financing statements (none of which (other than those described
in subsection (iv)(A) or (v)(A), if such Form UCC-3 or search report, as the
case may be, is current enough to list such financing statements described in
subsection (iv)(A) or (v)(A)) shall cover any Collateral described in the
Security Agreement except as permitted by Section 7.01);

 

(D)     certificates representing the pledged securities referred to therein
accompanied by undated stock powers executed in blank; and

 

(E)     all instruments and documents required to be delivered to the
Administrative Agent pursuant to the Security Agreement;

 

(v)     executed counterparts of an amendment to each of the Deeds of Trust
dated on or before the Effective Date with respect to each Pledged Property,
each in form and substance reasonably satisfactory to the Administrative Agent
and duly executed by the owner of such Pledged Property and in recordable form,
together with:

 

(A)     evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each such amendment as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
effectively to continue the Lien of the applicable Deeds of Trust (as so
modified) as valid, perfected Liens against each of the respective Pledged
Properties, which Liens are subject to no outstanding monetary Liens (other than
Permitted Liens) recorded against such Guarantor’s interest in the Pledged
Properties;

 

111

--------------------------------------------------------------------------------

 

 

(B)     modification endorsements to each of the title policies issued in
connection with the Deeds of Trust (collectively, the “Title Policies”) in favor
of the Administrative Agent on behalf of the Secured Parties providing title
insurance in an aggregate amount of not less than the sum of the Revolving
Commitment, Term A Commitment and Term B Commitment (as defined in this
Agreement prior to the Amendment No. 1 Effective Date), in each case, as of the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent and issued by the Title Company with respect to the Deeds
of Trust, and otherwise insuring (i) the continuing valid, perfected Lien of the
applicable Deeds of Trust against each respective Pledged Property, (ii) that
since the date of the Prior Credit Agreement, there has been no change in the
condition of title to such Pledged Property that was prohibited by the Loan
Documents and (iii) that there are no intervening Liens (including inchoate
mechanics’ liens) on such Pledged Property which may then or thereafter take
priority over the Lien of the applicable Deeds of Trust (other than Permitted
Liens); and

 

(C)     such other approvals, opinions, or documents in connection with the
foregoing as the Administrative Agent may reasonably request;

 

(vi)     to the extent necessary for the Title Company to issue the modification
endorsements to the Title Policies for each respective Pledged Property without
a survey exception, an updated surveyor’s plat of survey of each of the Pledged
Properties prepared (and so certified) in compliance with the provisions of the
applicable state survey standards by a registered land surveyor of the state in
which each such Pledged Property is located, and certified to the Administrative
Agent and the Title Company;

 

(vii)     executed counterparts of the First Preferred Ship Mortgages duly
executed by each of Boyd Tunica, Inc., Par-A-Dice Gaming Corporation, Treasure
Chest Casino, L.L.C., Blue Chip Casino, LLC and Red River Entertainment of
Shreveport, L.L.C. (collectively, the “Initial Boyd Ship Owners”), together with

 

(A)     evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of each of the First Preferred Ship
Mortgages as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable effectively to record the First Preferred Ship
Mortgages as valid, perfected Liens against the vessels described therein, which
Liens are subject to no outstanding monetary Liens recorded against such vessels
(other than liens in favor of the Administrative Agent);

 

(B)     an Abstract of Title issued by the National Vessel Documentation Center
showing each Initial Boyd Ship Owner to be the sole owner of the applicable
vessel no earlier than 60 days prior to the Effective Date, and that such vessel
is free and clear of all liens of record other than liens in favor of the
Administrative Agent and liens to be released substantially concurrently with
the Effective Date;

 

112

--------------------------------------------------------------------------------

 

 

(C)     if such vessel is inspected, or required to be inspected, by the United
States Coast Guard, a copy of the current certificate of inspection issued by
the U.S. Coast Guard for such vessel, reflecting no outstanding conditions
affecting the operation of such vessel; and

 

(D)     a vessel opinion with respect to the First Preferred Ship Mortgages;

 

(viii)     evidence of the following insurance coverages with respect to the
Pledged Properties:

 

(A)     comprehensive general public liability insurance in an amount reasonably
satisfactory to the Administrative Agent and the Borrower covering the Borrower
and the Guarantors;

 

(B)     worker’s compensation insurance (or self-insurance therefor) and
employer’s liability insurance for the Borrower and the Guarantors, all in such
amounts as may be required by statute;

 

(C)     flood insurance with respect to any Pledged Property that is located in
an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area; and

 

(D)     rental or business interruption insurance in amounts sufficient to pay
operating expenses, lost rental income and debt service for a period of up to
six months on each Pledged Property;

 

(ix)     the Hazardous Materials Indemnity, dated as of the Effective Date, duly
executed by the Borrower and each Guarantor that owns or leases real property
Collateral;

 

(x)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(xi)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is qualified to do
business;

 

113

--------------------------------------------------------------------------------

 

 

(xii)     a favorable opinion of Morrison & Foerster LLP, McDonald Carano Wilson
LLP, Jones Walker LLP, Greenberg Traurig, LLP, Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Ice Miller LLP, Brownstein Hyatt Farber Schreck, LLP,
and Phelps Dunbar LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

 

(xiii)     a certificate of a Responsible Officer of the Borrower stating that
each Loan Party has received all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, that such consents, licenses and approvals are in full force and effect,
or that no such consents, licenses or approvals are required;

 

(xiv)     a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

(xv)     such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

 

(b)     Any fees required to be paid on or before the Effective Date shall have
been paid.

 

(c)     The Effective Date shall have occurred on or before August 31, 2013.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)     The representations and warranties of the Borrower contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02,

 

114

--------------------------------------------------------------------------------

 

 

the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, as applicable.; provided however that, if such Credit
Extension constitutes the incurrence of Increased Revolving Commitments,
Increased Term Loan Commitments or an Incremental Term Facility and the proceeds
thereof are being used to finance a Limited Condition Transaction, (1) the
accuracy of such representations and warranties shall refer to the accuracy of
the representations and warranties that would constitute “Specified
Representations” (the definition of which shall be agreed by the Borrower and
the lenders providing such Indebtedness) and the representations and warranties
in the relevant acquisition agreement the breach of which would permit the buyer
to terminate its obligations thereunder or decline to consummate such Limited
Condition Transaction and (2) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or a similar definition as defined in the main
transaction agreement governing such Limited Condition Transaction.

 

(b)     No Default shall exist or would result from such proposed Credit
Extension.; provided however that, if such Credit Extension constitutes the
incurrence of Increased Revolving Commitments, Increased Term Loan Commitments
or Incremental Term Facility and the proceeds thereof are being used to finance
a Limited Condition Transaction, this clause (b) shall be subject to Section
1.09.

 

(c)     The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

Article V     

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is (i) duly organized or formed and validly existing and (ii) in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in
subsection (a)(i) (other than with respect to the Borrower), (a)(ii), (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

115

--------------------------------------------------------------------------------

 

 

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) except where such conflict, breach
or contravention or creation of a Lien may not reasonably be expected to have a
Material Adverse Effect, conflict with or result in any breach or contravention
of, or the creation of any Lien under, (i) any Contractual Obligation to which
such Person is a party, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) except where such violation may not reasonably be
expected to have a Material Adverse Effect, violate any Law.

 

5.03     Governmental Authorization; Other Consents. Except for (a) such
authorizations, approvals or notices obtained or delivered as of the Amendment
No. 14 Effective Date, (b) authorizations, approvals or notices to or from
Gaming Boards which may subsequently be required in connection with the addition
of any Guarantor, the pledge of any additional Collateral pursuant to Section
6.13 or the enforcement remedies, (c) the requirement to provide routine
post-closing notices and/or copies of Loan Documents to a Gaming Board, (d)
consent of the State of Louisiana to the granting of the Deed of Trust in
respect of a leasehold at Amelia Belle, and (e) ratification by the Indiana
Gaming Commission of its Executive Director’s letter granting a request to waive
the two meeting rule and granting interim approval to the transactions
contemplated by the Loan Documents, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and general principles of
equity.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

116

--------------------------------------------------------------------------------

 

 

(b)     The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries dated June 30March 31, 20162020, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of subsections (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)     Since December 31, 20152019, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

5.06     Litigation. Except as specifically disclosed in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) as of the Amendment No. 14 Effective Date, purport to affect
or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07     No Default. Neither the Borrower nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing.

 

5.08     Ownership of Property; Liens. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Restricted Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

 

5.09     Environmental Compliance. The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10     Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.

 

117

--------------------------------------------------------------------------------

 

 

5.11     Taxes. Each Loan Party and each other Restricted Subsidiary has filed
all Federal, state and other material taxTax returns and reports required to be
filed, and have paid all Federal, state and other material taxesTaxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except:

 

(a) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or

 

(b) as could not, individually or in the aggregate reasonably be expected to
have a Material Adverse Effect. There is no proposed taxTax assessment against
any Loan Party or any other Restricted Subsidiary that such Loan Party or such
Restricted Subsidiary has received written notice of and that would, if made,
have a Material Adverse Effect.

 

5.12     ERISA Compliance.

 

(a)     Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Each Loan Party
and each ERISA Affiliate have made all contributions to each Pension Plan
required under the ERISA Funding Rules, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Pension Plan.

 

(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     (i) Except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur
with respect to any Pension Plan; (ii) except as would not reasonably be
expected to have a Material Adverse Effect, no ERISA Event has occurred or could
reasonably be expected to occur with respect to any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to such Multiemployer Plan or the PBGC; (iii) no Pension
Plan has violated the ERISA Funding Rules and no Pension Plan has been in
“at-risk” status within the meaning of Section 430 of the Code within the last
five (5) years; (iv) except as would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (v) except as would not reasonably be expected to
have a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (vi) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

118

--------------------------------------------------------------------------------

 

 

5.13     Subsidiaries. As of the Amendment No. 14 Effective Date, the Borrower
has no Subsidiaries other than those specifically disclosed on Schedule 5.13.
All Guarantors as of the Amendment No. 14 Effective Date are identified in Part
(a) of Schedule 5.13. All Unrestricted Subsidiaries as of the Amendment No. 14
Effective Date are identified in Part (c) of Schedule 5.13.

 

5.14     Margin Regulations; Investment Company Act.

 

(a)     The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulations U and X issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b)     Neither any Loan Party nor any other Restricted Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

 

5.15     Disclosure. All written reports, financial statements, certificates and
other written information (other than projections, estimates, budgets, forward
looking statements and information of a general economic or industry nature)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, are
complete and correct in all material respects and do not omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being recognized that such projected
financial information is not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).

 

5.16     Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Restricted Subsidiary infringes upon any rights held by any other Person,
except as would not be reasonably expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 5.16, no claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

119

--------------------------------------------------------------------------------

 

 

5.17     Collateral Documents. The provisions of the Security Agreement, the
Deeds of Trust and the First Preferred Ship Mortgages are effective to create,
in favor of the Administrative Agent (for the benefit of the LendersSecured
Parties), valid and perfected first priority Liens on the Pledged Properties,
the vessels subject to the First Preferred Ship Mortgages and all personal
property described in the Security Agreement and the Deeds of Trust (subject to
any applicable provisions set forth in the Security Agreement, Deed of Trust and
First Preferred Ship Mortgages Documents with respect to limitations or
exclusions from the requirement to perfect the security interests and Liens on
the collateral described therein), to the extent that such Liens can be
perfected by filing of Uniform Commercial Code financing statements, the
recordation of the Deeds of Trust or the filing of the First Preferred Ship
Mortgages, subject only to the Permitted Liens.

 

5.18     OFAC. Neither any Loan Party, nor any of their respective Subsidiaries
or, to the knowledge of the Borrower and its Subsidiaries, any director,
officer, employee, agent or Affiliate of the Borrower or any of its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List or
any similar list enforced by the United Nations Security Council, the European
Union or, to the extent applicable to such Loan Party, Subsidiary or Affiliate,
any member state of the European Union, or (iii) located, organized or resident
in a Designated Jurisdiction.

 

5.19     Anti-Corruption Laws. Each Loan Party and each of their respective
Subsidiaries and, to the Borrower’s knowledge, each of their respective
Affiliates and employees, has conducted its businesses in material compliance
with, to the extent applicable to such Loan Party or such other Person, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and any other applicable anti-corruption, anti-bribery or anti-money laundering
laws, regulations and rules in any applicable jurisdiction, and each Loan Party
and each Subsidiary thereof has instituted and maintains policies and procedures
designed to prevent violation in any material respect of any such law,
regulation or rule.

 

5.20     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

5.21     Taxpayer Identification Numbers. The Borrower’s and each Restricted
Subsidiary’s true and correct U.S. taxpayer identification number as of the
Amendment No. 14 Effective Date is set forth on Schedule 10.02.

 

5.22     Beneficial Ownership Certification. As of the Amendment No. 4 Effective
Date, the information included in the Beneficial Ownership Certification (if
any) is true and correct in all material respects.

 

Article VI     

AFFIRMATIVE COVENANTS

 

From the Amendment No. 1 Effective Date and thereafter so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
(other than contingent obligations as to which no claim has been asserted) shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless Cash Collateralized):

 

120

--------------------------------------------------------------------------------

 

 

6.01     Financial Statements. The Borrower shall deliver to the Administrative
Agent for delivery to each Lender:

 

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and (other than solely with respect to, or resulting
solely from an upcoming maturity date under any series of Indebtedness occurring
within one year from the time such opinion is delivered or potential inability
to satisfy a financial covenant set forth in Section 7.10); and

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02     Certificates; Other Information. The Borrower shall:

 

(a)     concurrently with the delivery of the financial statements referred to
in Section 6.01(a), to the extent permitted by the policies of such independent
certified public accountants, deliver to the Administrative Agent for delivery
to each Lender, a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Article VII
or, if any such Default shall exist, stating the nature and status of such
event;

 

121

--------------------------------------------------------------------------------

 

 

(b)     deliver to the Administrative Agent for delivery to each Lender, within
five (5) Business Days after the delivery of the financial statements referred
to in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2016), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(c)     promptly after any request by the Administrative Agent or any request by
a Lender made through the Administrative Agent, deliver to the Administrative
Agent for delivery to each Lender copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Restricted Subsidiary, or any audit of any of them;

 

(d)     promptly after the same are available, deliver to the Administrative
Agent for delivery to each Lender copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), deliver to the Administrative Agent for delivery to
each Lender management’s discussion and analysis of the important operational
and financial developments of the Borrower and the Restricted Subsidiaries
during such fiscal year or quarter, as applicable, in form and detail materially
consistent with the Borrower’s past practice; provided, that the Borrower shall
not be required to deliver the foregoing information so long as a management’s
discussion and analysis is delivered to the holders of the Borrower’s
securities;

 

(f)     to the extent requested by the Administrative Agent or any Lender made
through the Administrative Agent within five Business Days after the delivery of
the financial statements referred to in Sections 6.01(a) and (b), the Borrower
shall, within ten Business Days after such delivery, host a conference call or
meeting with the Lenders; provided that any such conference call or meeting
shall not be required so long as the Borrower hosts a conference call or meeting
(in which the Administrative Agent and Lenders are permitted to participate) for
its investors to review its financial results;

 

(g)     as soon as available, and in any event no later than 120 days after the
end of each fiscal year of the Borrower, deliver to the Administrative Agent for
delivery to each Lender for the then current fiscal year a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of such current fiscal year, together with the related consolidated
statements of projected cash flow and projected income; and

 

(h)     promptly, deliver to the Administrative Agent for delivery to each
Lender such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
acting through the Administrative Agent may from time to time reasonably
request.

 

122

--------------------------------------------------------------------------------

 

 

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents and the Administrative
Agent shall post such documents and notify (which may be by facsimile or
electronic mail) each Lender of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide a paper copy or a .pdf or facsimile copy of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion or the Platform not
designated “Public Investor.”

 

6.03     Notices. The Borrower shall promptly notify the Administrative Agent
for delivery to each Lender:

 

(a)     of the occurrence of any Default;

 

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including as a result of (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any other Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any other
Restricted Subsidiary and any Governmental Authority (including under any
Environmental Laws); or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any other
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

 

123

--------------------------------------------------------------------------------

 

 

(c)     of the occurrence of any ERISA Event;

 

(d)     of any material modification of any insurance policy; and

 

(e)     of the (i) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.05(d),
and (ii) occurrence of any Disposition of property or assets or any
Extraordinary Loss for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(e).

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04     Preservation of Existence, Etc. The Borrower shall, and shall cause
each Guarantor to: (a) preserve, renew and maintain in full force and effect its
legal existence under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05 or, in the case of the
Guarantors, to the extent failure to do so could not reasonably be expected to
have a Material Adverse Effect; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses (including, without limitation, liquor
licenses) and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marksIP Rights, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.05     Maintenance of Properties. The Borrower shall, and shall cause its
Guarantors to: (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted except to the extent failure to
do so could not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.06     Maintenance of Insurance. The Borrower shall, and shall cause each
Restricted Subsidiary, to maintain liability, casualty and other insurance
(subject to customary deductibles and retentions) with responsible insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards) and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrower and its Restricted Subsidiaries operate.
Each policy evidencing such insurance shall name the Administrative Agent as
loss payee and additional insured, as applicable, and the Borrower shall use
commercially reasonable efforts to ensure that such policies provide that such
insurance companies provide the Administrative Agent thirty (30) days (or ten
(10) days in the case of termination for failure to pay premium) written notice
before the termination thereof.

 

124

--------------------------------------------------------------------------------

 

 

Without limiting the obligations of the Borrower under the foregoing provisions
of this Section 6.06, in the event the Borrower shall fail to maintain in full
force and effect insurance as required by the foregoing provisions of this
Section 6.06, then the Administrative Agent may, and shall if instructed so to
do by the Required Lenders, procure insurance covering the interests of the
Lenders and the Administrative Agent in such amounts and against such risks as
otherwise would be required hereunder and the Borrower shall reimburse the
Administrative Agent in respect of any premiums paid by the Administrative Agent
in respect thereof. If any portion of any Pledged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to applicable flood insurance laws and (ii)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent. In the event of any
change in the insurance carrier of any policy of the Borrower and its Restricted
Subsidiaries required pursuant to this Section 6.06, and in the event of any
other material change relating to any such policy, the Borrower shall promptly
deliver copies of certificates evidencing such policies to the Administrative
Agent.

 

6.07     Compliance with Laws. The Borrower shall, and shall cause each other
Loan Party and each other Restricted Subsidiary, to comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.08     Books and Records. The Borrower shall, and shall cause each Restricted
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in all material respects in material conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Restricted Subsidiary, as the case may be.

 

6.09     Inspection Rights. The Borrower shall, and shall cause each Restricted
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect the Collateral, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided that the Borrower has the
opportunity to participate in such discussions), and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that excluding any such
visits and inspections during the continuation of an Event of Default (x) the
Administrative Agent shall not exercise the rights set forth in this Section
more than one time (in the aggregate) in any calendar year and (y) only one (in
the aggregate) such visit and inspection shall be at the Borrower’s expense.

 

125

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Section, the Borrower and its
Restricted Subsidiaries will not be required to disclose or permit the
visitation or inspection or discussion of, any document, information or other
matter (1) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or contractors) is prohibited by Law
(including any applicable Gaming Laws) or any binding agreement not entered into
in contemplation of avoiding such inspection and disclosure rights, (2) that is
subject to attorney client or similar privilege or constitutes attorney work
product, (3) in respect of which the Borrower or any of its Restricted
Subsidiaries owes confidentiality obligations to any third party not entered
into in contemplation of avoiding such inspection and disclosure or (4) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Borrower or any of its Restricted Subsidiaries and/or any customers
and/or suppliers of the foregoing.

 

6.10     Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions for any one or more of the following: (a) to refinance all Term A
Loans under and as defined in this Agreement (prior to giving effect to the
Amendment No. 1 Effective Date), (b) to fund the transaction costs in connection
with this Agreement and the Loan Documents, and (cb) for working capital and
general corporate purposes not in contravention of any Law or of any Loan
Document (including permitted refinancing of Indebtedness and Investments).

 

6.11     Environmental Covenant. The Borrower shall, and shall cause each
Restricted Subsidiary to:

 

(a)     use and operate all of its facilities and properties in compliance with
all applicable Environmental Laws, keep all permits, approvals, certificates,
licenses and other authorizations required pursuant to applicable Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws except to the
extent failure to do so, whether singly or in aggregate, could not reasonably be
expected to have a Material Adverse Effect;

 

(b)     promptly (i) notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties under, or compliance of its
facilities and properties with, applicable Environmental Laws which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) commence and diligently proceed to take any action
required pursuant to Environmental Laws to mitigate and eliminate such
condition; and

 

(c)     provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 6.11.

 

6.12     Accuracy of Information. The Borrower shall cause all factual
information (other than projections, estimates, budgets, forward looking
statements and information of a general economic or industry nature) furnished
after the date of execution and delivery of this Agreement by or on behalf of
the Borrower or any Guarantor in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby to be complete and correct in all material respects and not
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
(it being recognized that such projected financial information is not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, that no assurance can be given
that any particular financial projections will be realized, that actual results
may differ from projected results and that such differences may be material).

 

126

--------------------------------------------------------------------------------

 

 

6.13     Additional Guarantors and Collateral.

 

(a)     Within 60 days of the determination that any Restricted Subsidiary who
is a Domestic Subsidiary has become a Significant Subsidiary (other than any
Excluded Subsidiary) or of any Significant Subsidiary that was an Excluded
Subsidiary ceasing to be an Excluded Subsidiary and receipt of all necessary
approvals under Gaming Laws (as such 60-day deadline may be extended by the
Administrative Agent in its reasonable discretion), the Borrower shall cause
such Significant Subsidiary to become a Guarantor by executing and delivering to
the Administrative Agent for the benefit of the Lenders all documents reasonably
requested by the Administrative Agent, which may include (i) an amendment or
joinder to the Guaranty, if such Subsidiary is not already a party thereto,
joining such Subsidiary as a party thereto, (ii) an amendment or joinder to the
Security Agreement, if such Subsidiary is not already a party thereto, joining
such Subsidiary as a party thereto, together with the documentation required by
subsection (A), (B), (C), (D) and (E) of Section 4.01(a)(iv), (iii) any Deeds of
Trust or First Preferred Ship Mortgages required pursuant to subsection (c)
below, (iv) an amendment or joinder to the Hazardous Materials Indemnity, if
such Subsidiary is not already a party thereto, joining such Subsidiary as a
party thereto, (v) legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and (vi) the documentation required by subsections
(x) and (xi) of Section 4.01(a) in respect of such Restricted Subsidiary;
provided that no real property or vessel having a fair market value of less than
$25,000,000 shall be required to be pledged hereunder (as reasonably determined
by the Borrower). The Borrower hereby agrees to use commercially reasonable
efforts to, and to cause each applicable Significant Subsidiary to, obtain all
necessary approvals under Gaming Laws in connection with the foregoing
requirements.

 

(b)     Upon written notice from the Borrower to the Administrative Agent, the
Borrower may cause any other Domestic Subsidiary to become a Guarantor by
executing and delivering documentation described in the preceding sentence;
provided that the Borrower may not effect a release of a Subsidiary based solely
on the fact that such Subsidiary was not required to become a Guarantor at the
time it first became a Guarantor.

 

(c)     Within 60 days of the acquisition by the Borrower or any Significant
SubsidiaryGuarantor of any fee interest in real property or any vessel used in
the casino or hotel business of the Borrower or any Significant
SubsidiaryGuarantor (other than Excluded Property) and receipt of all necessary
approvals under Gaming Laws (as such 60-day deadline may be extended by the
Administrative Agent in its reasonable discretion), the Borrower shall deliver
or cause any Significant SubsidiaryGuarantor to deliver, a Deed of Trust or
First Preferred Ship Mortgage, as applicable, with respect thereto, together
with such title insurance (in the case of real property) and other ancillary
documents as may be requested by the Administrative Agent, including without
limitation documentation of a type similar to that described in Sections
1(c)(ii) and (iii) of Article IV of Amendment No. 1, that described in Sections
2(d)(ii) and (iii) of Article V of Amendment No. 1 and that described in items 1
and 2 of Schedule 6.13, as applicable;

 

127

--------------------------------------------------------------------------------

 

 

provided that in the case of real property, at least 45 days (or such shorter
period as may be agreed by the Administrative Agent) prior to delivery of the
applicable Deed of Trust, a compeltedcompleted “Life-of-Loan” Federal
EmeregencyEmergency Management Agency Standard Flood Hazard Determination with
respect to such property shall be delivered to the Administrative Agent,
together with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and the applicable Loan Party relating
thereto and such other flood diligence items and evidence of compliance with
flood insurance requirements set forth in this Agreement as the Administrative
Agent may reasonably request; provided further that no real property or vessel
having a fair market value of less than $25,000,000 shall be required to be
pledged hereunder. The Borrower hereby agrees to, and to cause each applicable
Significant SubsidiaryGuarantor to, use commercially reasonable efforts to
obtain all necessary approvals under Gaming Laws in connection with the
foregoing requirements.

 

(d)     If the Administrative Agent reasonably determines it is required by
applicable law to have an appraisal prepared for only Pledged Property but not
more than once every 24 months with respect to any Pledged Property, upon the
request of the Administrative Agent, the Borrower shall provide for an appraisal
of such Pledged Property complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989.

 

(e)     The Borrower shall, and shall cause each Significant SubsidiaryGuarantor
to, undertake all actions which are necessary or appropriate in the reasonable
judgment of the Administrative Agent and as required by the Gaming Laws to
(a) maintain the Administrative Agent’s security interests under the Loan
Documents in the Collateral in full force and effect at all times (including the
priority thereof) and (b) preserve and protect the Collateral and protect and
enforce the Loan Parties’ rights and title and the respective rights of the
Administrative Agent to the Collateral.

 

(f)     The Borrower shall, within the time periods specified on Schedule 6.13
(as each may be extended by the Administrative Agent in its reasonable
discretion), complete such undertakings as are set forth on Schedule 6.13.

 

6.14     Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain (a) a public corporate credit rating from S&P, (b) a public
corporate family rating from Moody’s and (c) a public rating of the Facilities
under this Agreement so long as there is any Outstanding Amount under the
Refinancing Term B Facility, any Extended Term Facility or any Other Term
Facility; provided that in no event shall the Borrower be required to maintain
any specific rating.

 

6.15     Anti-Corruption Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, conduct its businesses in material compliance with, as
applicable, the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and any other anti-corruption, anti-bribery and anti-money
laundering laws, regulations and rules in any applicable jurisdiction, and the
Borrower and each Restricted Subsidiary shall maintain policies and procedures
designed to prevent violation of such laws, regulations and rules.

 

128

--------------------------------------------------------------------------------

 

 

6.16     Holding Company Election. The Borrower may, at its option following the
Amendment No. 1 Effective Date, deliver a written notice to the Administrative
Agent informing the Administrative Agent that a Holding Company Election has
been made, so long as after giving effect to any such election (i) no Event of
Default would exist and (ii) the Borrower shall be in compliance with Section
7.10 (regardless of whether any Covenant Facility is then outstanding). Within
sixty days (or such longer period as the Administrative Agent may agree in its
sole discretion) of the date of such notice (the “Joinder Date”), the Borrower
shall cause Holdings to become a party to this Agreement (and agrees that the
representations and warranties set forth in Sections 5.01, 5.02, 5.03, 5.04,
5.11, 5.12, 5.14, 5.15, 5.17, 5.18 and 5.19 shall be applicable to it from and
after such Joinder Date and to abide by Sections 6.03, 6.04, 6.07, 6.13(a), and
7.15 of this Agreement and any other Section of this Agreement that is expressly
applicable to Holdings), the Guaranty and the Security Agreement, in each case,
pursuant to joinder documentation reasonably satisfactory to the Borrower and
the Administrative Agent (which joinder documentation may make such technical
amendments and modifications to the Loan Documents as the Administrative Agent
and the Borrower determine to be necessary in order to implement the Holding
Company Election with Holdings as a customary passive parent guarantor) and to
deliver to the Administrative Agent the items set forth in
Sections 4.01(a)(iv)(A), 4.01(a)(iv)(D) (with respect to the Capital Stock of
the Borrower, subject to any necessary Gaming Board approvals), 4.01(a)(x),
4.01(a)(xi), and 4.01(a)(xii).

 

Article VII     

NEGATIVE COVENANTS

 

From the Amendment No. 1 Effective Date and thereafter so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied (other than contingent obligations as to
which no claim has been asserted), or any Letter of Credit shall remain
outstanding (unless Cash Collateralized):

 

7.01     Liens. Each of Holdings and the Borrower shall not, and shall not
permit any Restricted Subsidiary to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

 

(a)     Liens pursuant to any Loan Document;

 

(b)     Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the Indebtedness, if any, secured
or benefited thereby is permitted by Section 7.03(c);

 

(c)     Liens for taxes, assessments or other governmental charges or levies not
yet delinquent or thereafter payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, Liens
for labor done and materials and services supplied and furnished or other like
Liens and statutory Liens (i) which are for amounts not yet overdue for a period
of more than 60 days, (ii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person, or (iii) which
have been bonded in a manner reasonably satisfactory to the Administrative
Agent;

 

129

--------------------------------------------------------------------------------

 

 

(e)     pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation and deposits and
other Liens to secure premiums or reimbursement or indemnification obligations
to (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance companies in the ordinary course of business;

 

(f)     deposits to secure the performance of bids, tenders, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds, agreements
with utilities, and other obligations of a like nature incurred in the ordinary
course of business, including during the course of any development;

 

(g)     Liens on Capital Stock not required to be pledged pursuant hereto;

 

(h)     easements, rights-of-way, reservations, covenants, conditions,
restrictions, defects and irregularities in title to any real property and other
similar encumbrances affecting real property which, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(i)     rights reserved to or vested in any Governmental AgencyAuthority to
control or regulate, or obligations or duties to any Governmental
AgencyAuthority with respect to (i) the use of any real property or vessel, or
(ii) any right, power, franchise, grant, license, or permit, including present
or future zoning laws, building codes and ordinances, zoning restrictions, or
other laws and ordinances restricting the occupancy, use, or enjoyment of real
property or vessel;

 

(j)     rights of tenants under leases and rental agreements covering real
property or vessel entered into in the ordinary course of business of the Person
owning such real property;

 

(k)     Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;of a collection bank arising
under Section 4-210 of the Uniform Commercial Code on items in the course of
collection, in favor of a banking institution, financial institution, or
securities intermediary arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry or otherwise relate to depositary relations
with such institution or intermediary, and securing customary cash management
obligations not otherwise prohibited by this Agreement;

 

130

--------------------------------------------------------------------------------

 

 

(l)     Liens securing writs of attachment or similar instruments or judgments
for the payment of money not constituting an Event of Default under
Section 8.01(h) or securing appeal or other surety bonds related to such
judgments;

 

(m)     Liens on cash securing only Defeased Indebtedness or Escrowed
Indebtedness;

 

(n)     precautionary UCC financing statement filings made in connection with
operating leases;

 

(o)     Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and any accessions and additions thereto
and the proceeds and products thereof and customary security deposits and
related property; provided that individual financings provided by one lender may
be cross-collateralized to other financings provided by such lender, and (ii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving the property which is the subject of such financing;

 

(p)     Liens securing Indebtedness permitted under Section 7.03(f), Section
7.03(g) or, Section 7.03(i);

 

(q)     Liens ratably secured by the Collateral in favor of counterparties to
Swap Contracts permitted under Section 7.03(d);

 

(r)     Liens on property, assets or revenues of any Restricted Subsidiary that
is not a Guarantor (and not required to become a Guarantor pursuant to Section
6.13) securing Indebtedness permitted under Section 7.03(h);

 

(s)     any Lien existing on property, assets or revenue prior to the
acquisition thereof by the Borrower or any of its Restricted Subsidiaries or
existing on property, assets or revenue of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of, or in connection with, such acquisition or such Person
becoming a Restricted Subsidiary, as the case may be and (ii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Restricted Subsidiary, as the case may be, and
any Permitted Refinancing thereof;

 

(t)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Restricted Subsidiary in the ordinary course of business;business;

 

(u)     Licenses, leases and subleases (including licenses of Intellectual
Propertyintellectual property) granted by the Borrower or any Restricted
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Restricted Subsidiaries, taken as a whole;whole;

 

131

--------------------------------------------------------------------------------

 

 

(v)     other Liens on property securing obligations in an aggregate amount not
to exceed the greater of (x) $100,000,000 and (y) 2.5% of Consolidated Total
Assets on the date of incurrence of such Liens based on the most recent
financial statements furnished pursuant to Section 6.01(a) or (b), as
applicable; provided that in the event such Liens secure Indebtedness for
borrowed money and encumber Collateral, such Indebtedness shall be permitted
under Section 7.03(k); and

 

(w)     Liens on assets of a Person existing at the time such Person is acquired
or merged with or into or consolidated with the Borrower or any Restricted
Subsidiary (and not created in connection with or in anticipation or
contemplation thereof); provided, however, that such Liens do not extend to
assets not subject to such Liens at the time of acquisition (other than
improvements and attachments thereon, accessions thereto and proceeds thereof).;

 

(x)     Liens securing Indebtedness incurred pursuant to Section 7.03(ms) and
subject to a Customary Intercreditor Agreement.;

 

(y)     (i) Liens pursuant to leases entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets
(including, without limitation, the Master Lease and any Gaming Lease), which
Liens are limited to the leased property under the applicable lease and granted
to the landlord under such lease for the purpose of securing the obligations of
the tenant under such lease to such landlord and (ii) Liens on cash and Cash
Equivalents (and on the related escrow accounts or similar accounts, if any)
required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in an escrow account or similar account pending application
of such proceeds in accordance with the applicable lease;

 

(z)     Liens encumbering customary initial deposits and margin accounts, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the gaming industry;

 

(aa)     Liens encumbering deposits made to secure obligations arising from
statutory or regulatory requirements of that Person or its Subsidiaries;

 

(bb)     any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

 

(cc)     Liens created by a Transfer Agreement;

 

(dd)     Liens in respect of Permitted Wilton Financings that extend only to the
assets subject thereto; and

 

(ee)     any Liens on Collateral securing Permitted Pari Passu Refinancing Debt
and Permitted Junior Refinancing Debt and any Permitted Refinancing thereof.

 

7.02     Investments. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Investments, except:

 

132

--------------------------------------------------------------------------------

 

 

(a)     Investments held by the Borrower or such Restricted Subsidiary in the
form of cash, cash equivalents or short-term marketable securities;

 

(b)     advances to officers, directors and employees of the Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)     purchases or redemption of the Borrower’s Capital Stock to the extent
permitted by Section 7.06;

 

(d)     (i) Investments of the Borrower in any Guarantor and Investments of any
Restricted Subsidiary in the Borrower or in a Guarantor and (ii) investments by
the Borrower or any Guarantor in any Restricted Subsidiary whothat is not a
Guarantor, not to exceed $25,000,000 in the aggregate at any time outstanding;

 

(e)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(f)     capital expenditures; and Investments consisting of or to finance
purchases and acquisitions of inventory, supplies, materials, services or
equipment or purchases of contract rights or licenses or leases of intellectual
property in the ordinary course of business;

 

(g)     Investments representing all or a portion of the sales price for
property sold to another Person;

 

(h)     Investments identified on Schedule 7.02;

 

(i)     Permitted Acquisitions so long as (i) immediately before and after
giving effect thereto, no Event of Default has occurred and is continuing and
(ii) immediately after giving effect thereto on a Pro Forma Basis as of the last
day of the most recently-ended Test Period (x) the Borrower shall be in
compliance with Section 7.10 (regardless of whether any Covenant Facility is
then outstanding) and (y) the Total Leverage Ratio would not exceed 6.00 to
1.00;

 

(j)     additional Investments so long as (i) the outstanding amount of such
Investments at any time pursuant to this Section 7.02(j) dodoes not exceed the
sum of (x) $50,000,000 plus (y) the Initial Restricted Payment Base Amount plus
(z) the Available Amount determined at the time such Investment is made, (ii)
immediately before and after giving effect thereto, no Event of Default has
occurred and is continuing and (iii) immediately after giving effect thereto on
a Pro Forma Basis as of the last day of the most recently-ended Test Period (x)
the Borrower shall be in compliance with Section 7.10 (regardless of whether any
Covenant Facility is then outstanding) and (y) to the extent such Investment is
made using any portion of the Available Amount, the Total Leverage Ratio would
not exceed 5.00 to 1.00;

 

133

--------------------------------------------------------------------------------

 

 

(k)     additional Investments so long as (i) immediately before and after
giving effect thereto, no Event of Default has occurred and is continuing and
(ii) immediately after giving effect thereto on a Pro Forma Basis as of the last
day of the most recently-ended Test Period (x) the Borrower shall be in
compliance with Section 7.10 (regardless of whether any Covenant Facility is
then outstanding) and (y) the Total Leverage Ratio would not exceed 4.00 to
1.00; and

 

(l)     Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons in the
ordinary course of business;

 

(m)     any Investment required by a Gaming Board or made in lieu of payment of
a Tax or in consideration of a reduction in Tax;

 

(n)     Investments of a Person existing at the time such Person is acquired,
becomes a Restricted Subsidiary or is amalgamated, merged or consolidated with
or into the Borrower or any Restricted Subsidiary after the Amendment No. 1
Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, designation,
redesignation, amalgamation, merger or consolidation and were in existence on
the date of such acquisition, merger or consolidation;

 

(o)     Investments resulting from pledges and deposits under Sections 7.01(e),
(f), (k), (l) or (q) (to the extent in respect of the foregoing clauses);

 

(p)     Investments arising as a result of the occurrence of a Triggering Event
or Reverse Triggering Event under any applicable Transfer Agreement;

 

(q)     (i) Investments constituting Wilton Investments in existence as of the
Amendment No. 4 Effective Date and (ii) Investments arising as a result of
Permitted Wilton Financings; and

 

(r)     (l) to the extent constituting Investments, transactions permitted under
Section 7.04(a), (b) and (c).

 

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investment described in subsections (a) through (kr) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such
Investment (or any portion thereof) and will only be required to include the
amount and type of such Investment in one or more of the above subsections.

 

7.03     Indebtedness. The Borrower shall not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, in each case, other than:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     unsecured intercompany Indebtedness;

 

134

--------------------------------------------------------------------------------

 

 

(c)     (A) the Existing Unsecured Notes and all other Indebtedness outstanding
on the date hereof and listed on Schedule 7.03 and (B) any Permitted
RefinancingsRefinancing thereof;

 

(d)     obligations under Swap Contracts entered into by the Borrower other than
a Swap Contract entered into for speculative purposes;

 

(e)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(o); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
greater of (x) $200,000,000 and (y) 5.0% of Consolidated Total Assets on the
date of incurrence of such Indebtedness based on the most recent financial
statements furnished pursuant to Section 6.01(a) or (b), as applicable;

 

(f)     (A) Indebtedness of the Borrower in respect of one or more series of
senior unsecured notes or loans, senior secured first lien or junior lien notes
or loans or subordinated notes or loans that may be secured by the Collateral on
a junior or, solely in the case of senior notes, pari passu, basis with the
Secured Obligations, that are issued or made in lieu of Increased Revolving
Commitments, Increased Term Loan Commitments and/or Incremental Term Facilities
pursuant to an indenture, a loan agreement or a note purchase agreement or
otherwise (any such Indebtedness, “Incremental Equivalent Debt”); provided that
(i) the aggregate principal amount of allsuch Incremental Equivalent Debt issued
or incurred pursuant to this Section 7.03(f) shall not, together with any
Increased Revolving Commitments, Increased Term Loan Commitments and/or
Incremental Term Facilities issued or incurred pursuant to Section 2.15 on or
prior to such dateshall not exceed the Incremental Loan Amount on the date of
incurrence (with the Incremental Loan Amount to be determined as if any
Incremental Equivalent Debt is secured by Liens on a pari passu basis with the
Liens securing the Secured Obligations even if such Incremental Equivalent Debt
is unsecured or secured on a junior basis to the Liens securing the Secured
Obligations); (ii) subject to Section 1.08, no Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence or issuance; (iii) if such Incremental Equivalent Debt (other
than Customary Bridge Loans) is secured on a pari passu basis with the Secured
Obligations, the maturity date applicable to such Incremental Equivalent Debt
shall be on or after the Maturity Date of each of any then-existing Term
Facility and the Weighted Average Life to Maturity of such Incremental
Equivalent Debt shall be no shorter than the longest Weighted Average Life to
Maturity of any then-existing Term Facility, (iv) if such Incremental Equivalent
Debt (other than Customary Bridge Loans) is secured on a second lien (or other
junior basis) or is unsecured, such Incremental Equivalent Debt shall satisfy
the definition of Permitted Junior Debt Conditions; (v) if such Incremental
Equivalent Debt is secured, the holders of such Indebtedness (or their
representative) shall be party to a Customary Intercreditor Agreement with the
Administrative Agent and such Incremental Equivalent Debt shall not be secured
by any assets other than Collateral; (vi) after giving effect to such
Incremental Equivalent Debt, the Borrower would be in compliance with Section
7.10 on a Pro Forma Basis (regardless of whether any Covenant Facility is then
outstanding, without netting any cash proceeds from the incurrence of such
Incremental Equivalent Debt and calculated as though any such Incremental
Equivalent Debt were fully drawn); (vii) such Incremental Equivalent Debt shall
not benefit from any borrower or guarantor other than the Loan Parties; and
(viii) except as set forth in subsections (i) through (vii) of this Section
7.03(f), the terms (excluding pricing, fees, original issue discount, rate
floors, premiums, optional prepayment or optional redemption provisions) of such
Incremental Equivalent Debt are (as determined by the Borrower in good faith),
taken as a whole, no more restrictive in any material respect to the Borrower
and its Restricted Subsidiaries than the terms set forth in this Agreement; and
(B) any Permitted Refinancing in respect thereof that satisfies subsection
(A)(v) and (A)(viii) above;

 

135

--------------------------------------------------------------------------------

 

 

(g)     (A) Indebtedness of the Borrower or any Guarantor in respect of one or
more series of senior unsecured notes or loans, senior secured first lien or
junior lien notes or loans or subordinated notes or loans that may be secured by
the Collateral on a junior or, solely in the case of senior notes, pari passu,
basis with the Secured Obligations; provided that (i) (x) if such Indebtedness
is unsecured, the Total Leverage Ratio (calculated on a Pro Forma Basis) as of
the end of the most recently-ended Test Period is not greater than 6.00 to 1.00;
and (y) if such Indebtedness is secured by a Lien on the Collateral that is pari
passu with the Liens securing the Obligations, the First Lien Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recently-ended Test
Period is not greater than 4.25 to 1.00; (ii) subject to Section 1.08, no Event
of Default shall have occurred and be continuing or would exist immediately
after giving effect to such incurrence or issuance; (iii) if such Indebtedness
is(other than Customary Bridge Loans) is secured on a pari passu basis with the
Secured Obligations, the maturity date applicable to such Indebtedness shall be
on or after the Maturity Date of each of any then-existing Term Facility and the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the longest Weighted Average Life to Maturity of any then-existing Term
Facility, (iv) if such Indebtedness is secured on a second lien (or other junior
basis) or is unsecured, such Indebtedness shall satisfy the definition of
Permitted Junior Debt Conditions; (v) if such Indebtedness is secured, the
holders of such Indebtedness (or their representative) shall be party to a
Customary Intercreditor Agreement with the Administrative Agent and such
Indebtedness shall not be secured by any assets other than Collateral; (vi)
after giving effect to the incurrence of such Indebtedness, the Borrower would
be in compliance with Section 7.10 on a Pro Forma Basis (regardless of whether
any Covenant Facility is then outstanding); (vii) such Indebtedness shall not
benefit from any borrower or guarantor other than the Loan Parties; and (viii)
except as set forth in subsections (i) through (vii) of this Section 7.03(g),
the terms (excluding pricing, fees, original issue discount, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by the Borrower in good faith), taken as a
whole, no more restrictive in any material respect to the Borrower and its
Restricted Subsidiaries than the terms set forth in this Agreement; and (B) any
Permitted Refinancing in respect thereof that satisfies subsection (A)(v) and
(A)(viii) above;

 

(h)     Indebtedness (including Indebtedness secured by Liens permitted under
Section 7.01(r)) of any Restricted Subsidiary that is not a Guarantor (and not
required to become a Guarantor pursuant to Section 6.13) in an aggregate
principal amount outstanding at any time not to exceed $25,000,000;

 

136

--------------------------------------------------------------------------------

 

 

(i)     (A) Indebtedness of the Borrower or of any Restricted Subsidiary in
connection with the acquisition of any Restricted Subsidiary acquired after the
Amendment No. 1 Effective Date, as part of an Investment otherwise permitted by
Section 7.02, which Indebtedness may be unsecured or secured by the Collateral
on a junior or, solely in the case of senior notes, pari passu, basis with the
Secured Obligations; provided that (i) (x) if such Indebtedness is unsecured,
the Total Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the
most recently-ended Test Period is not greater than 6.00 to 1.00; and (y) if
such Indebtedness is secured by a Lien on the Collateral that is pari passu with
the Liens securing the Obligations, the First Lien Leverage Ratio (calculated on
a Pro Forma Basis) as of the end of the most recently-ended Test Period is not
greater than 4.25 to 1.00; (ii) subject to Section 1.08, no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such acquisition, assumption, incurrence or issuance; (iii) if such
Indebtedness is(other than Customary Bridge Loans) is secured on a pari passu
basis with the Secured Obligations, the maturity date applicable to such
Indebtedness shall be on or after the Maturity Date of each of any then-existing
Term Facility and the Weighted Average Life to Maturity of such Indebtedness
shall be no shorter than the longest Weighted Average Life to Maturity of any
then-existing Term Facility, (iv) if such Indebtedness is secured on a second
lien (or other junior basis) or is unsecured, such Indebtedness shall satisfy
the definition of Permitted Junior Debt Conditions; (v) if such Indebtedness is
secured, the holders of such Indebtedness (or their representative) shall be
party to a Customary Intercreditor Agreement with the Administrative Agent and
such Indebtedness shall not be secured by any assets other than Collateral; (vi)
after giving effect to the incurrence of such Indebtedness, the Borrower would
be in compliance with Section 7.10 on a Pro Forma Basis (regardless of whether
any Covenant Facility is then outstanding); (vii) such Indebtedness shall not
benefit from any borrower or guarantor other than the Loan Parties; and (viii)
except as set forth in subsections (i) through (vii) of this Section 7.03(i),
the terms (excluding pricing, fees, original issue discount, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by the Borrower in good faith), taken as a
whole, no more restrictive in any material respect to the Borrower and its
Restricted Subsidiaries than the terms set forth in this Agreement; and (B) any
Permitted Refinancing in respect thereof that satisfies subsection (A)(v) and
(A)(viii) above;

 

(j)     Indebtedness of any Person acquired by, or merged into or consolidated
or amalgamated with, the Borrower or any Restricted Subsidiary after the
Amendment No. 1 Effective Date as part of an Investment otherwise permitted by
Section 7.02 (provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of, or in connection
with, such Person becoming a Subsidiary) and any Permitted Refinancing thereof;

 

(k)     additional Indebtedness in an aggregate amount not to exceed the greater
of (x) $100,000,000 and (y) 2.5% of Consolidated Total Assets on the date of
incurrence of such Indebtedness based on the most recent financial statements
furnished pursuant to Section 6.01(a) or (b), as applicable; provided that in
the event that such Indebtedness is secured by Collateral, (i) the holders of
such Indebtedness (or their representative) shall be party to a Customary
Intercreditor Agreement with the Administrative Agent, and (ii) no Event of
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result from such incurrence, (iii) such Indebtedness shall
not benefit from any borrower or guarantor other than the Loan Parties and (iv)
such Indebtedness shall not be secured by any assets other than Collateral; and;

 

137

--------------------------------------------------------------------------------

 

 

(l)     Indebtedness of the Borrower or any Restricted Subsidiary in connection
with one or more letters of credit, bankers’ acceptances, worker’s compensation
claims, surety bonds, appeal bonds, performance bonds or completion guarantees
issued in the ordinary course of business or pursuant to self-insurance and
similar obligations and not in connection with the borrowing of money or the
obtaining of advances or credit;

 

(m)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

 

(n)     Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for deferred purchase price for goods or services,
earnouts, indemnification, adjustment of purchase price or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business, assets or Person otherwise permitted by this
Indenture;

 

(o)     Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements;

 

(p)     Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower or any Restricted
Subsidiary incurred in the ordinary course of business;

 

(q)     Indebtedness constituting advances or other loans in respect of, secured
by, or intended to be repaid by Wilton Investments or the proceeds thereof,
Guarantees permitted by Section 7.02(q) and/or obligations of the Borrower or
any of its Restricted Subsidiaries as the seller of participation interests in
Wilton Investments, in each case, in connection with Permitted Wilton
Financings;

 

(r)     (i) Defeased Indebtedness and (ii) Escrowed Indebtedness; provided that,
in the case of clause (ii), from and after the release of such Indebtedness from
escrow, it shall no longer be deemed Escrowed Indebtedness under this Agreement;

 

(s)     (l) with respect to any of the foregoing Indebtedness (other than any
Indebtedness permitted under subsection (h) above), any Guarantee of such
Indebtedness given by a Guarantor.;

 

(t)     (m) (i) unsecured Indebtedness or Indebtedness that is secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations, of Borrower and its Restricted Subsidiaries incurred
during the Covenant Relief Period pursuant to any bail-out, support or relief
plan offered by any Governmental Authority in connection with the COVID-19
pandemic so long as at the time of incurrence thereof, no Event of Default shall
have occurred and be continuing after giving effect thereto and (ii) Permitted
Refinancings thereof.; and

 

138

--------------------------------------------------------------------------------

 

 

(u)     (i) Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing
Debt, Permitted Unsecured Refinancing Debt and (ii) any Permitted Refinancing
thereof.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in subsections (a) through (mu) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above subsections;
provided that all Indebtedness outstanding under the Loan Documents will be
deemed to have been incurred in reliance only on the exception in subsection (a)
of this Section 7.03 and the Existing Unsecured Notes will be deemed to have
been incurred in reliance only on the exception set forth in subsection (c) of
this Section 7.03.

 

7.04     Fundamental Changes. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that:

 

(a)     any Restricted Subsidiary may merge or consolidate with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Restricted Subsidiaries, provided that
when any Guarantor is merging with another Restricted Subsidiary that is not a
Guarantor, the Guarantor shall be the continuing or surviving Person or such
surviving Person shall execute and deliver a Guaranty;

 

(b)     any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or a Guarantor;

 

(c)     the Borrower or any Restricted Subsidiary may make a Disposition to the
extent permitted by Section 7.05 or an Investment permitted by Section 7.02
(other than Section 7.02(r))); and

 

(d)     the Borrower or any Restricted Subsidiary may purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof) so long as both before and after giving pro forma effect to
any such purchase or acquisition (i) no Event of Default shall then exist and
(ii) the Borrower would have been in compliance with Section 7.10 on a Pro Forma
Basis on the last day of the fiscal quarterTest Period most recently ended if
such acquisition had been made on such date (regardless of whether any Covenant
Facility is then outstanding).

 

7.05     Dispositions. The Borrower will not, and shall cause each Guarantor not
to, directly or indirectly, make any Disposition except:

 

139

--------------------------------------------------------------------------------

 

 

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)     Dispositions of inventory in the ordinary course of business;

 

(c)     Dispositions of machinery and equipment no longer used or useful in the
business;

 

(d)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(e)     Dispositions of property by the Borrower or any Guarantor to any other
Guarantor or to the Borrower;

 

(f)     Dispositions of property by any entity that is not required to be a
Guarantor pursuant to the terms hereof; provided that in connection with such
Disposition, such Guarantor is released from the Guaranty pursuant to Section
9.10;

 

(g)     Dispositions permitted by Sections 7.02 (other than Section
7.02(q)(ii)), 7.04 and 7.06;

 

(h)     the Disposition, abandonment, cancellation or lapse of intellectual
property which, in the reasonable determination of the Borrower, are not
material to the conduct of the business of the Borrower and its Subsidiaries, or
are no longer economical to maintain in light of their respective use, in the
ordinary course of business;

 

(i)     Dispositions of cash, cash equivalents and short-term marketable
securities;

 

(j)     Leases, licenses and, subleases or sublicenses by the Borrower or any of
any Guarantor of any real or personal property (including software and
intellectual property) in the ordinary course of business;

 

(k)     Disposition of receivables in connection with the compromise, settlement
or collection thereof;

 

(l)     any surrender or waiver of contractual rights or the settlement,
release, recovery on or surrender of contract, tort or other claims of any kind
that occur in the ordinary course of the Borrower’s or any Restricted
Subsidiary’s business;

 

(m)     (k) Dispositions of property subject to an Extraordinary Loss; and

 

(n)     (l) Dispositions of property having a fair market value of not to exceed
$25,000,000 in any single transaction or series of related transactions; and

 

 

140

--------------------------------------------------------------------------------

 

 

(o)     (m) Dispositions by the Borrower and the Guarantors not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Event of Default shall exist or would result from such
Disposition (determined at the date the definitive agreements for such
Disposition are entered into), (ii) such Disposition is made at the fair market
value, as determined in good faith by the Borrower, (iii) the Borrower or the
applicable Restricted SubsidiaryGuarantor shall receive not less than 75% of the
consideration for such Disposition in the form of cash or Cash Equivalents, and
(iv) the Net Cash Proceeds of such Disposition are applied to the extent
required by Section 2.05(e).

 

For purposes of determining compliance with this Section 7.05, in the event that
an Disposition meets the criteria of more than one of the categories of
Disposition described in subsections (a) through (mo) above, the Borrower may
from time to time, in its sole discretion, classify or reclassify such
DistributionDisposition (or any portion thereof) and will only be required to
include the amount and type of such DistributionDisposition in one or more of
the above subsections.

 

7.06     Restricted Payments. The Borrower shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, except that:

 

(a)     each Restricted Subsidiary may make Restricted Payments to the Borrower
and to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to the Borrower and any
Restricted Subsidiary and to each other owner of capital stock or other equity
interests of such Restricted Subsidiary on a pro rata basis based on their
relative ownership interests);

 

(b)     the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;

 

(c)     the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

 

(d)     the Borrower and its Restricted Subsidiaries may make Restricted
Payments to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or, warrants or rights or upon the
conversion or exchange of or into capital stock, or payments or distributions to
dissenting stockholders pursuant to applicable law;

 

(e)     the Borrower may make such Restricted Payments to Holdings:

 

(i)     the proceeds of which shall be used to pay the portion of any
consolidated, combined or similar income tax liability attributable to the
income of the Borrower or its Subsidiaries; provided that (x) no such payments
shall exceed the income tax liability that would have been imposed on the
Borrower and/or the applicable Subsidiaries had such entity or entities filed on
a stand-alone basis and (y) any such payments attributable to an Unrestricted
Subsidiary shall be limited to the amount of any cash paid by such Unrestricted
Subsidiary to the Borrower or any Restricted Subsidiary for such purposes;
provided, further, that the aggregate amount of such Restricted Payments
permitted under this subsection (i) shall not exceed the aggregate consolidated,
combined or similar income tax liability attributable to the income of the
Borrower or its Subsidiaries for any applicable period;

 

141

--------------------------------------------------------------------------------

 

 

(ii)     the proceeds of which shall be used to pay Holdings’ operating costs
and expenses incurred in the ordinary course of business, other overhead costs
and expenses and fees (including insurance premiums, administrative, legal,
accounting, reporting and similar expenses provided by third parties) as well as
trustee, directors and general partner fees which are reasonable and customary
and incurred in the ordinary course of business and attributable to the
ownership or operations of the Loan Parties and their respective Subsidiaries
(including any reasonable and customary indemnification claims made by directors
or officers attributable to the direct or indirect ownership or operations of
the Loan Parties and their Subsidiaries);

 

(iii)     the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses, required to maintain Holdings’ existence;

 

(iv)     to finance any Investment permitted to be made pursuant to
Section 7.03; provided that (x) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (y) Holdings
shall, immediately following the closing thereof, cause all property acquired
(whether assets or Capital Stock) to be held by or contributed to a Loan Party;

 

(v)     the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any equity or debt offering,
refinancing, issuance, incurrence, Disposition, acquisition or Investment
permitted by this Agreement (including, without limitation, Section 7.15 hereof)
(in each case, whether or not consummated); and

 

(vi)     the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to current and former employees of the Loan
Parties or Holdings to the extent such salaries, bonuses, severance and other
benefits are attributable to the ownership or operation of the Loan Parties;

 

(f)     the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash so long as (i) the amount
of such Restricted Payments to be made pursuant to this Section 7.06(f) do not
exceed the sum of (x) the Initial Restricted Payment Base Amount plus (y) the
Available Amount determined at the time such Restricted Payment is made,
(ii) immediately before and after giving effect thereto, no Event of Default has
occurred and is continuing and (iii) immediately after giving effect thereto on
a Pro Forma Basis as of the last day of the most recently-ended Test Period (x)
the Borrower shall be in compliance with Section 7.10 (regardless of whether any
Covenant Facility is then outstanding) and (y) to the extent such Restricted
Payment is made using any portion of the Available Amount, the Total Leverage
Ratio would not exceed 5.00 to 1.00;

 

142

--------------------------------------------------------------------------------

 

 

(g)     the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash so long as (i) immediately
before and after giving effect thereto, no Event of Default has occurred and is
continuing and (ii) immediately after giving effect thereto on a Pro Forma Basis
as of the last day of the most recently-ended Test Period (x) the Borrower shall
be in compliance with Section 7.10 (regardless of whether any Covenant Facility
is then outstanding) and (y) the Total Leverage Ratio would not exceed 4.00 to
1.00; and

 

(h)     so long as no Default or Event of Default has occurred and is
continuing, repurchases by the Borrower of its common stock or options, warrants
or other securities exercisable or convertible into such common stock (excluding
any debt security that is convertible into, or exercisable for, common stock)
held by employees, officers, consultants or directors of the Borrower or any of
its direct or indirect Subsidiaries upon death, disability or termination of
employment or directorship of such employees, officers, consultants or directors
not to exceed $10,000,000 in the aggregate in any fiscal year; and

 

(i)     (h) the Borrower may pay any dividend within 60 days after the date of
the declaration thereof if at the date of such declaration or notice, the
dividend would have complied with the provisions of this Section 7.06.

 

For purposes of determining compliance with this Section 7.06, in the event that
any Restricted Payment meets the criteria of more than one of the categories of
Restricted Payment described in subsections (a) through (gi) above, the Borrower
may from time to time, in its sole discretion, classify or reclassify such
Restricted Payment (or any portion thereof) and will only be required to include
the amount and type of such Restricted Payment in one or more of the above
subsections.

 

7.07     Change in Nature of Business. The Borrower shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted or proposed to be conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

 

7.08     Transactions with Affiliates. The Borrower shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, enter into any
transaction of any kind involving aggregate consideration in excess of
$10,000,000 with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Borrower and any of its wholly-owned Restricted Subsidiaries or between and
among any wholly-owned Restricted Subsidiaries; (b) transactions between or
among the Borrower or any Restricted Subsidiary, on the one hand, and any Person
that becomes a Restricted Subsidiary, on the other, as a result of such
transaction which transaction is otherwise permitted hereunder; (c) customary
indemnification and employment arrangements, agreements and provisions with
officers, directors employees; (d) Restricted Payments permitted under Section
7.06; and (e) Investments in Unrestricted Subsidiaries permitted under Section
7.02(h), (j) or (k).

 

7.09     Negative Pledges and Other Contractual Restrictions. The Borrower shall
not, and shall cause each Restricted Subsidiary not to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Obligations or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Secured Obligations; provided, however,
that (1) subsection (iii) shall not prohibit any Contractual Obligation in an
agreement evidencing Indebtedness permitted under any of Section 7.03(c), (e)
or, (h) or (u) solely to the extent any such Contractual Obligation relates to
the property financed by or the subject of such Indebtedness, (2) this
subsection (a) shall not apply to any non-recourse Indebtedness permitted under
Section 7.03(c), (e) or, (h) or (u) of any Restricted Subsidiary which is not a
Guarantor so long as the Contractual Obligations relate solely to the property
financed by or the subject of such Indebtedness and, (3) subsection (i) shall
not prohibit restrictions in any Indebtedness permitted under Section 7.03(f),
(g), (i), (j) or, (k) or (u) that are not more restrictive than those set forth
in this Agreement, (4) with respect to clause (a)(iii) only,subsection (iii)
shall not prohibit Contractual Obligations incurred in the ordinary course of
business and on customary terms which limit Liens on such Contractual
Obligation, (5) this subsection (a) shall not apply to customary restrictions
and conditions contained in any agreement relating to a Disposition permitted by
Section 7.05 (provided that such restrictions and conditions apply only to the
asset or Person to be sold), and (6) this subsection (a) shall not apply to
restrictions contained in Indebtedness of Persons acquired pursuant to, or
assumed in connection with, permitted acquisitions or Investments not prohibited
hereunder after the Amendment No. 1 Effective Date and which restrictions apply
only to such Persons, and Permitted Refinancings thereof and (7) this
subsection (a) shall not apply to restrictions contained in any Gaming Lease; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Secured Obligations, other than any Permitted
Lien.

 

143

--------------------------------------------------------------------------------

 

 

7.10     Financial Covenants. Solely for the benefit of the Covenant Lenders, so
long as any Lender shall have any Commitment under any Covenant Facility, any
Loan or other Obligation under any Covenant Facility shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding, subject to Section
1.08:

 

(a)     Interest Coverage Ratio.

 

(i)     Subject to Section 7.10(a)(ii), Borrower shall not permit the Interest
Coverage Ratio as of the endlast day of any fiscal quarter of the BorrowerTest
Period to be less than 1.75 to 1.00.

 

(ii)     Notwithstanding Section 7.10(a)(i) above, during the Initial Covenant
Relief Period, Borrower shall not be required to comply with Section 7.10(a)(i);
provided that (1) for the avoidance of doubt, (I) if at any time during the
Initial Covenant Relief Period, a default shall be made in the due observance or
performance by Borrower or any Restricted Subsidiary of any Covenant Relief
Period Condition or (II) if Borrower shall fail to deliver the Compliance
Certificate in respect of the fiscal quarter ending June 30, 2021 on or prior to
the dates required by this Agreement, then this Section 7.10(a)(ii) shall be
null and void and shall be deemed to not have applied in respect of any fiscal
quarterTest Period ending during the Initial Covenant Relief Period and (2) if
the Initial Covenant Relief Period is terminated in accordance with clauses (ii)
or (iii) of the definition thereof, then the minimum Interest Coverage Ratio
levels for each fiscal quarterTest Period ending after the Qualifying Quarter
shall be those as in effect and set forth in Section 7.10(a)(i).

 

(b)     Total Leverage Ratio.

 

(i)     Subject to Section 7.10(b)(ii), Borrower shall not permit the Total
Leverage Ratio on the last day of any period of four fiscal quarters of the
BorrowerTest Period set forth below to be greater than the ratio set forth below
opposite such period:

 

Four Fiscal QuartersTest Period Ending   Maximum Total
Leverage Ratio

September 30, 2016 through December 31, 2016

 

7.75 to 1.00

March 31, 2017 through December 31, 2017

 

7.00 to 1.00

March 31, 2018 through December 31, 2018

 

6.25 to 1.00

March 31, 2019 through December 31, 2019

 

6.00 to 1.00

March 31, 2020 through December 31, 2020

 

5.75 to 1.00

March 31, 2021 and thereafter

 

5.50 to 1.00

 

(ii)     Notwithstanding Section 7.10(b)(i) above, (A) during the Initial
Covenant Relief Period, Borrower shall not be required to comply with Section
7.10(b)(i) and (B) commencing with the fiscal quarter ending June 30, 2021, the
Borrower shall not permit the Total Leverage Ratio on the last day of any Test
Period set forth below to be greater than the ratio set forth below opposite
such period:

 

Test Period Ending

Maximum Total
Leverage Ratio

June 30, 2021 through December 31, 2021

7.75 to 1.00

March 31, 2022

7.00 to 1.00

June 30, 2022

6.75 to 1.00

September 30, 2022

6.50 to 1.00

December 31, 2022

6.00 to 1.00

March 31, 2023 and thereafter

5.50 to 1.00

 

144

--------------------------------------------------------------------------------

 

 

(ii) Notwithstanding Section 7.10(b)(i) above, (A) during the Initial Covenant
Relief Period, Borrower shall not be required to comply with Section 7.10(b)(i)
and (B) commencing with the fiscal quarter ending June 30, 2021, Borrower shall
not permit the Total Leverage Ratio as of the last day of any fiscal quarter of
Borrower to exceed 7.75:1.00; provided that, in the case of each of (A) and (B),
(1) for the avoidance of doubt, (I) if at any time during the Covenant Relief
Period, a default shall be made in the due observance or performance by Borrower
or any Restricted Subsidiary of any Covenant Relief Period Condition or (II) if
Borrower shall fail to deliver the Compliance Certificate in respect of the
fiscal quarter ending June 30, 2021 on or prior to the dates required by this
Agreement, then this Section 7.10(b)(ii) shall be null and void and shall be
deemed to not have applied in respect of any fiscal quarterTest Period ending
during the Covenant Relief Period and (2) if the Covenant Relief Period is
terminated due to a termination of the Initial Covenant Relief Period in
accordance with clauses (ii) or (iii) of the definition thereof or due to a
termination of the Extended Covenant Relief Period in accordance with clauses
(ii) or (iii) of the definition thereof, then the maximum Total Leverage Ratio
levels for each fiscal quarterTest Period ending after the last fiscal quarter
of the most recent Test Period ended prior to such termination shall be those as
in effect and set forth in Section 7.10(b)(i).

 

(c)     Secured Leverage Ratio.

 

(i)     Subject to Section 7.10(c)(ii), Borrower shall not permit the Secured
Leverage Ratio onas of the last day of any period of four fiscal quarters of the
Borrower set forth belowTest Period to be greater than the ratio set forth below
opposite such period:3.50 to 1.00.

 

Four Fiscal Quarters Ending

Maximum Secured Leverage Ratio

September 30, 2016 through December 31, 2017

4.50 to 1.00

March 31, 2018 through December 31, 2018

4.00 to 1.00

March 31, 2019 through December 31, 2019

3.75 to 1.00

March 31, 2020 and thereafter

3.50 to 1.00

 

(ii)     Notwithstanding Section 7.10(c)(i) above, during the Initial Covenant
Relief Period, Borrower shall not be required to comply with Section 7.10(c)(i);
provided that (1) for the avoidance of doubt, (I) if at any time during the
Initial Covenant Relief Period, a default shall be made in the due observance or
performance by Borrower or any Restricted Subsidiary of any Covenant Relief
Period Condition or (II) if Borrower shall fail to deliver the Compliance
Certificate in respect of the fiscal quarter ending June 30, 2021 on or prior to
the dates required by this Agreement, then this Section 7.10(c)(ii) shall be
null and void and shall be deemed to not have applied in respect of any fiscal
quarterTest Period ending during the Initial Covenant Relief Period and (2) if
the Initial Covenant Relief Period is terminated in accordance with clauses (ii)
or (iii) of the definition thereof, then the maximum Secured Leverage Ratio
levels for each fiscal quarterTest Period ending after the Qualifying Quarter
shall be those as in effect and set forth in Section 7.10(c)(i).

 

(d) Section 7.10 Defined Terms. As used in this Section 7.10, the following
terms shall have the following meanings:

 

(i) “Covenant Relief Period” means the period commencing on the Covenant Relief
Period Commencement Date and ending on the later of (i) the Initial Covenant
Relief Period Termination Date and (ii) the Extended Covenant Relief Period
Termination Date.

 

(ii) “Covenant Relief Period Commencement Date” means March 30, 2020.

 

(iii) “Covenant Relief Period Conditions” means the Borrower complies with each
of the requirements listed on Schedule I to that certain Amendment No. 3 to this
Agreement, dated as of May 8, 2020, among the Borrower, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

(iv) “Covenant Relief Period Termination Notice” means a certificate of a
Responsible Officer of the Borrower that is delivered to the Administrative
Agent (x) stating that the Borrower irrevocably elects to terminate the Covenant
Relief Period effective as of the date on which the Administrative Agent
receives such Covenant Relief Period Termination Notice and that commencing with
the first fiscal quarter ending after the Qualifying Quarter, the financial
covenants in Section 7.10 shall be governed by clauses (a)(i), (b)(i) and (c)(i)
thereof (instead of clauses (a)(ii), (b)(ii) and (c)(ii) thereof) and (y)
certifying that the Borrower would have been in compliance with the financial
covenants in Section 7.10(a)(i), (b)(i) and (c)(i) as of the most recent Test
Period if such financial covenants had been applicable, and setting forth in
reasonable detail the computations necessary to determine such compliance.

 

(v) “Extended Covenant Relief Period” means the period commencing on the date on
which the Administrative Agent receives from the Borrower the Compliance
Certificate in respect of the fiscal quarter ending June 30, 2021 and ending on
the earliest of (i) the first date on which the Total Leverage Ratio is equal to
or less than 6.00 to 1.00 (the “Extended Relief Period Threshold”), (ii) the
date that the Administrative Agent receives a Covenant Relief Period Termination
Notice from Borrower and (iii) the date upon which the Borrower fails to satisfy
the Covenant Relief Period Conditions. The date on which the Extended Covenant
Relief Period ends is referred to as the “Extended Covenant Relief Period
Termination Date”.

 

145

--------------------------------------------------------------------------------

 

 

(vi) “Initial Covenant Relief Period” means the period commencing on the
Covenant Relief Period Commencement Date and ending on the earliest of (i) the
date on which the Administrative Agent receives from the Borrower the Compliance
Certificate in respect of the fiscal quarter ending June 30, 2021, (ii) the date
that the Administrative Agent receives a Covenant Relief Period Termination
Notice from Borrower and (iii) the date upon which the Borrower fails to satisfy
the Covenant Relief Period Conditions. The date on which the Initial Covenant
Relief Period ends is referred to as the “Initial Covenant Relief Period
Termination Date”.

 

(vii) “Qualifying Quarter” means the last fiscal quarter of the most recent Test
Period ended prior to the termination of the Initial Covenant Relief Period.

 

(e) Notwithstanding anything to the contrary in the definition of “Consolidated
EBITDA”, solely for purposes of Section 7.10(a)(ii), 7.10(b)(ii) and 7.10(c)(ii)
and calculating the Extended Relief Period Threshold and the Incremental
Threshold if the Initial Covenant Relief Period is terminated in accordance with
clause (i) of the definition thereof, Consolidated EBITDA for the Test Period
ending June 30, 2021 shall be deemed to be Consolidated EBITDA for the fiscal
quarters ending March 31, 2021 and June 30, 2021 multiplied by 2, and (ii)
Consolidated EBITDA for the Test Period ending September 30, 2021 shall be
deemed to be Consolidated EBITDA for the fiscal quarters ending March 31, 2021,
June 30, 2021 and September 30, 2021 multiplied by 4/3.

 

(f) Notwithstanding anything to the contrary in the definition of “Consolidated
EBITDA”, solely for purposes of (A) any Covenant Relief Period Termination
Notice and (B) Section 7.10(a)(i), 7.10(b)(i) and 7.10(c)(i) and calculating the
Extended Relief Period Threshold and the Incremental Threshold if the Initial
Covenant Relief Period is terminated in accordance with clauses (ii) or (iii) of
the definition thereof, (i) Consolidated EBITDA for the Test Period ending on
the last day of the Qualifying Quarter, shall be deemed to be Consolidated
EBITDA for the Qualifying Quarter multiplied by 4, (ii) Consolidated EBITDA for
the Test Period ending on the last day of the fiscal quarter immediately
following the Qualifying Quarter shall be deemed to be Consolidated EBITDA for
the Qualifying Quarter and the immediately following fiscal quarter multiplied
by 2 and (iii) Consolidated EBITDA for the Test Period ending on the last day of
the second fiscal quarter following the Qualifying Quarter shall be deemed to be
Consolidated EBITDA for the Qualifying Quarter and the two fiscal quarters
following the Qualifying Quarter multiplied by 4/3.

 

7.11     Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulations U and X of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.12     Certain Prepayments of Indebtedness. The Borrower shall not, and shall
cause each Restricted Subsidiary not to, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal and
interest shall be permitted) any Disqualified Capital Stock or, Other Junior
Indebtedness, Permitted Junior Refinancing Debt or Permitted Unsecured
Refinancing Debt or make any payment in violation of any subordination terms or
intercreditor agreement applicable to any such Indebtedness (such payments,
“Junior Prepayments”), except:

 

146

--------------------------------------------------------------------------------

 

 

(a)     with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof;

 

(b)     a Permitted Refinancing of any such Indebtedness (including through
exchange offers and similar transactions);

 

(c)     the conversion of any such Indebtedness to Capital Stock (or exchange of
any such Indebtedness for Capital Stock) of the Borrower or any direct or
indirect parent of the Borrower (other than Disqualified Capital Stock);

 

(d)     exchanges of Indebtedness issued in private placements and resold in
reliance on Regulation S or Rule 144A for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers;

 

(e)     Junior Prepayments of Indebtedness of Persons acquired pursuant to, or
Indebtedness assumed in connection with, Investments not prohibited by this
Agreement;

 

(f)     Junior Prepayments in respect of intercompany Indebtedness owing to any
Loan Party;

 

(g)     Junior Prepayments of Disqualified Capital Stock with the proceeds of
any issuance of Disqualified Capital Stock permitted to be issued hereunder or
in exchange for Disqualified Capital Stock or other Capital Stock permitted to
be issued hereunder;

 

(h)     additional Junior Prepayments so long as (i) the amount of such Junior
Prepayments to be made pursuant to this Section 7.12(h) do not exceed the sum of
(x) the Initial Restricted Payment Base Amount plus (y) the Available Amount
determined at the time thereof, (ii) immediately before and after giving effect
thereto, no Event of Default has occurred and is continuing and (iii)
immediately after giving effect thereto on a Pro Forma Basis as of the last day
of the most recently-ended Test Period (x) the Borrower shall be in compliance
with Section 7.10 (regardless of whether any Covenant Facility is then
outstanding) and (y) to the extent such prepayment, redemption, purchase,
defeasance or satisfaction is made using any portion of the Available Amount,
the Total Leverage Ratio would not exceed 5.00 to 1.00; and

 

(i)     additional Junior Prepayments so long as (i) immediately before and
after giving effect thereto, no Event of Default has occurred and is continuing
and (ii) immediately after giving effect thereto on a Pro Forma Basis as of the
last day of the most recently-ended Test Period (x) the Borrower shall be in
compliance with Section 7.10 (regardless of whether any Covenant Facility is
then outstanding) and (y) the Total Leverage Ratio would not exceed 5.50 to
1.00.

 

147

--------------------------------------------------------------------------------

 

 

7.13     Sanctions. The Borrower shall not, and shall cause each Subsidiary not
to, directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity (a) to fund any activities of or
business with any individual, or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or (b) in any
other manner that will result in a violation of Sanctions by any party hereto.

 

7.14     Anti-Corruption Laws. The Borrower shall not, and shall cause each
Subsidiary not to, directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach, to the extent applicable, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or
any other applicable anti-corruption, anti-bribery or anti-money laundering
laws, regulations or rules in any applicable jurisdiction.

 

7.15     Limitation on Activities of Holdings. In the case of Holdings only,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document:

 

(a)     conduct, transact or otherwise engage in any business or operations
other than (i) those incidental to its ownership of the Capital Stock of the
Borrower and those incidental to other Investments by or in Holdings (including
the issuance of preferred Capital Stock (other than Disqualified Capital Stock)
in consideration for the purchase of its Capital Stock from present or former
employees (and their spouses, former spouses, heirs, estates and assigns) of any
Loan Party or pursuant to any equity subscription, shareholder, employment or
other agreement), (ii) activities incidental to the maintenance of its existence
and compliance with applicable Laws and legal, tax and accounting matters
related thereto, (iii) activities relating to the performance of obligations
under the Loan Documents and, any Other Junior Indebtedness and any Gaming Lease
to which it is a party or in respect of which Holdings is a guarantor or any
other Indebtedness otherwise permitted hereunder for which Holdings provides a
Guarantee, (iv) the receipt and payment by Holdings of Restricted Payments
permitted under Section 7.06, (v) preparing reports to Governmental Authorities
and to its shareholders, (vi) providing customary indemnification for its
employees in the ordinary course of business, (vii) making payments of the type
permitted under Section 7.08 and the performance of its obligations under any
document, agreement and/or Investment contemplated by the transactions hereunder
or Investments consisting of Guarantees (other than in respect of Indebtedness)
entered into in the ordinary course of business and otherwise permitted
hereunder, (viii) the other transactions expressly permitted under this Section
7.15 and (ix) activities incidental to any of the foregoing;

 

(b)     incur, create, assume or suffer to exist any Indebtedness or any Liens
on its assets, except (i) the Indebtedness incurred by Holdings under the Loan
Documents (including any Credit Agreement Refinancing Indebtedness) and any
Other Junior Indebtedness and Other First Lien Indebtedness, (ii) Guarantees of
obligations of the Loan Parties pursuant to Indebtedness permitted under clause
(i), (iii) the Liens created under the Loan Documents to which it is a party
and, subject to the applicable Customary Intercreditor Agreement, any security
documents relating to Other Junior Indebtedness or Other First Lien
Indebtedness, and (iv) Permitted Liens arising in the ordinary course of
business or by operation of Law;

 

148

--------------------------------------------------------------------------------

 

 

(c)     own, lease, manage or otherwise operate or transfer any properties or
assets (including cash other than (i) the ownership of shares of Capital Stock
of the Borrower and de minimis amounts of other assets incidental to its
business, (ii) cash, Cash Equivalents and other assets received in connection
with Restricted Payments permitted under Section 7.06 received from any of its
Subsidiaries or permitted contributions to the capital of, or proceeds from the
issuance of Capital Stock of, Holdings pending the application thereof,
(iii) the other transactions expressly permitted under this Section 7.15 and
(iv) assets temporarily held by Holdings pending contribution to the Borrower or
any other Loan Party);

 

(d)     consummate any merger, consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its Property or business; or

 

(e)     change its fiscal year from December 31; provided, however, that
Holdings may, upon written notice to, and consent by, the Administrative Agent,
change the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case Holdings and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement and the other Loan
Documents that are necessary in order to reflect such change in financial
reporting.

 

Notwithstanding anything herein to the contrary, Holdings may merge or
consolidate with or into any other Person (other than the Borrower) so long as:
(i) Holdings shall be the continuing or surviving corporation or, in the case of
a merger or consolidation in which Holdings is not the continuing or surviving
Person, the Person formed by or surviving any such merger or consolidation shall
be an entity organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof (Holdings or
such Person, as the case may be, being herein referred to as the “Successor
Holdings”), (ii) the Successor Holdings (if other than Holdings) shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (iii) no Event of Default has occurred
and is continuing at the date of such merger, consolidation or liquidation or
would result from such merger, consolidation or liquidation,

 

149

--------------------------------------------------------------------------------

 

 

(iv) each Guarantor, unless it is the other party to such merger or
consolidation, or unless the Successor Holdings is Holdings, shall have by a
supplement to the Guaranty in form reasonably satisfactory to the Administrative
Agent confirmed that its obligation under the Guaranty shall apply to the
Successor Holdings’ obligations under this Agreement, (v) the Successor Holdings
shall, immediately following such merger, consolidation or liquidation directly
or indirectly own all Subsidiaries owned by Holdings immediately prior to such
merger, consolidation or liquidation; (vi) the Secured Parties’ rights and
remedies under the Loan Documents, taken as a whole, including their rights and
remedies with respect to any Collateral owned by the Successor Holdings, and the
Successor Holdings’ obligations under the Guaranty and under the Security
Agreement, will not be impaired in any manner as a result of such merger,
consolidation or liquidation; (vii) if reasonably requested by the
Administrative Agent, an opinion of counsel shall be required to be provided to
the effect that such merger, consolidation or liquidation does not violate this
Agreement or any other Loan Document; and (viii) immediately after giving effect
to such merger, consolidation or liquidation on a Pro Forma Basis as of the last
day of the most recently-ended Test Period the Borrower shall be in compliance
with Section 7.10 (regardless of whether any Covenant Facility is then
outstanding); provided that, if the foregoing are satisfied, the Successor
Holdings (if other than Holdings) will succeed to, and be substituted for,
Holdings under this Agreement; provided, further, that the Borrower agrees to
provide any documentation and other information regarding the Successor Holdings
as shall have been reasonably requested in writing by any Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

 

Article VIII     

EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

 

(a)     Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or

 

(b)     Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 6.04(a) (with respect to the
Borrower), 7.04, 7.05, 7.06, 7.07, 7.09, 7.10, 7.12, 7.13 or 7.14; provided,
that an Event of Default under this subsection (b) as a result of the Borrower’s
failure to perform or observe any covenant contained in Section 7.10 shall not
constitute an Event of Default with respect to any Non-Covenant Facility unless
and until a Covenant Facility Acceleration shall have occurred; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

150

--------------------------------------------------------------------------------

 

 

(e)     Cross-Default. The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
an amount equal to or greater than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case after giving effect to any
applicable notice and cure periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; or any counterparty under
Swap Contract terminates such Swap Contract as a result of an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is equal to or greater than the
Threshold Amount and the Borrower or such Restricted Subsidiary, as the case may
be, has not paid such Swap Termination Value within 30 days of the due date
thereof, unless such termination or such Swap Termination Value is being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves in accordance with GAAP have been provided; or

 

(f)     Insolvency Proceedings, Etc. The Borrower or any Guarantor institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding; or

 

151

--------------------------------------------------------------------------------

 

 

(g)     Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 90 calendar days after its issue or levy; or

 

(h)     Judgments. There is entered against the Borrower or any Guarantor a
final judgment or order for the payment of money in an aggregate amount equal to
or greater than the Threshold Amount (to the extent not covered by independent
third-party insurance of a solvent insurer and as to which the insurer does not
dispute coverage) and either (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in that would reasonably be expected to have a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan that would reasonably be expected to have a
Material Adverse Effect; or

 

(j)     Invalidity of Loan Documents. Any Loan Document or any portion or
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Secured Obligations, ceases to be in full force and effect and binding
on each party thereto and, in the reasonable judgment of the Required Lenders,
such circumstance is materially adverse to the interests of the Lenders; or any
Lien in favor of the Administrative Agent on a material portion of the
Collateral any time after its perfection and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Secured
Obligations, ceases to be in full force and effect and, in the reasonable
judgment of the Required Lenders, such circumstance is materially adverse to the
interests of the Lenders; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)     Change of Control. There occurs any Change of Control with respect to
the Borrower; or

 

(l)     License Revocation. The occurrence of a License Revocation with respect
to gaming operations at any gaming facility accounting for ten percent or more
of the Consolidated Total Assets, Consolidated Gross Revenue or Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries in each case for the Test
Period most recently ended prior to such License Revocation, provided, however,
that such License Revocation continues for at least (i) 15 consecutive calendar
days with respect to gaming operations at any property located in the State of
Nevada or (ii) 30 consecutive calendar days with respect to gaming operations at
any property located outside of the State of Nevada; or.

 

152

--------------------------------------------------------------------------------

 

 

(m) Governmental Approvals. Any Loan Party shall fail to obtain, renew, maintain
or comply with any such governmental approvals as shall be necessary (1) for the
execution, delivery or performance by such Loan Party of its obligations, or the
exercise of its rights, under the Loan Documents, or (2) for the grant of the
Liens created under the Security Agreement or for the validity and
enforceability or the perfection of or exercise by the Administrative Agent of
its rights and remedies under Security Agreement; or any such governmental
approval shall be revoked, terminated, withdrawn, suspended, modified or
withheld or shall cease to be effective; or any proceeding shall be commenced by
or before any Governmental Authority for the purpose of revoking, terminating,
withdrawing, suspending, modifying or withholding any such governmental approval
and such proceeding is not dismissed within 60 days; and such failure,
revocation, termination, withdrawal, suspension, modification, cessation or
commencement is reasonably likely to materially adversely affect (i) the rights
or the interests of the Lenders, taken as a whole, under the Loan Documents or
(ii) the ability of the Loan Parties to perform their obligations under the Loan
Documents.

 

8.02     Remedies Upon Event of Default. If (x) any Event of Default (other than
an Event of Default under Section 8.01(b) as a result of the Borrower’s failure
to perform any covenant contained in Section 7.10) occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, and (y) an Event of Default under Section 8.01(b) occurs and
is continuing as a result of the Borrower’s failure to perform any covenant
contained in Section 7.10, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Covenant Lenders, take any or all of the
following actions:

 

(a)     declare the commitment of each Lender (but only the Covenant Lenders in
the case of a declaration under clause (y) at the request of or with the consent
of the Required Covenant Lenders) to make Loans (but only the Loans under
Covenant Facilities in the case of a declaration under clause (y) at the request
of or with the consent of the Required Covenant Lenders) and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans (but only
the Covenant Facilities in the case of a declaration under clause (y) at the
request of or with the consent of the Required Covenant Lenders), all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document (but only amounts relating to the Covenant
Facilities in the case of a declaration under clause (y) at the request of or
with the consent of the Required Covenant Lenders) to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law (but
only as relate to Covenant Facilities in the case of a declaration under clause
(y) at the request of or with the consent of the Required Covenant Lenders);

 

153

--------------------------------------------------------------------------------

 

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, L/C Borrowings and other Secured
Obligations and interest payments under any Secured Hedge Agreements and Secured
Cash Management Agreements, ratably among the Lenders, the L/C Issuer and the
Hedge Banks in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings and remaining payments due to
any Hedge Bank or Cash Management Bank under any Secured Hedge Agreement or
Secured Cash Management Bank, as applicable, ratably among the Lenders, the L/C
Issuer, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

154

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank. Each Hedge
Bank and Cash Management Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article IX hereof for itself and its Affiliates
as if a “Lender” party hereto.

 

Article IX     
ADMINISTRATIVE AGENT

 

9.01     Appointment and Authority.

 

(a)     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

 

(b)     The Administrative Agent shall also act as the “collateral agent” or
“security trustee” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), or party to a Swap
Contract (and on behalf of any of its Affiliates that is party to a Swap
Contract) or to a Cash Management Agreement (and on behalf of any of its
Affiliates that is a party to a Cash Management Agreement)) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender (and such Affiliates of such Lender) and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent”, “security trustee”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Sections 10.04 and
10.05 as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” or “security trustee” under the Loan Documents) as if set
forth in full herein with respect thereto.

 

9.02     Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03     Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

155

--------------------------------------------------------------------------------

 

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04     Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

156

--------------------------------------------------------------------------------

 

 

9.05     Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06     Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any successor Administrative Agent be a Defaulting Lender; provided
further that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.

 

157

--------------------------------------------------------------------------------

 

 

Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer with respect to the
issuance of any Letter of Credit after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, (ii) the
retiring L/C Issuer shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07     Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the joint lead arrangers, joint bookrunners, co-syndication agents or
co-documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09     Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise,

 

158

--------------------------------------------------------------------------------

 

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the equity interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).

 

159

--------------------------------------------------------------------------------

 

 

In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
subsections (a) through (j) of Section 10.01 of this Agreement), (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any equity
interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10     Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)     to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facilities and payment in full of all Obligations (other than contingent
indemnification obligations and obligations and liabilities under Secured Hedge
Agreements and Secured Cash Management Agreements as to which arrangements
satisfactory to the applicable Hedge Bank or Cash Management Bank shall have
been made) and the Cash Collateralization, expiration or termination of all
Letters of Credit, (ii) in connection with a corporate restructuring of the
Borrower and its Subsidiaries permitted hereunder so long as after giving effect
thereto substantially all Collateral of the Borrower and of each Subsidiary that
remains a Guarantor after giving effect thereto remains Collateral, (iii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iv) that constitutes or becomes
Excluded Property, (v) that was granted by a Guarantor that is released from the
Guaranty in accordance with the terms hereof or (vi) if approved, authorized or
ratified in writing in accordance with Section 10.01;

 

(b)     to release any Guarantor from its obligations under the Guaranty if such
Person is not a Significantan Excluded Subsidiary or will cease to be a
Significantbecomes an Excluded Subsidiary or ceases to be a Subsidiary of the
Borrower as a result of a transaction permitted hereunder; (provided that,
notwithstanding the foregoing, a Guarantor shall not be released from its
Guaranty solely due to becoming an Excluded Subsidiary of the type described in
clause (a) of the definition thereof due to a disposition of less than all of
the Equity Interests of such Guarantor to an Affiliate of any Loan Party);

 

(c)     to release any Guarantor from its obligations under the Guaranty as a
result of a corporate restructuring of the Borrower and its Subsidiaries
permitted hereunder so long as after giving effect thereto each Person that
areis required to be a Guarantor pursuant to the terms hereof becomes or
continues to be a Guarantor;

 

(d)     in the case of a Successor Holdings, to release the prior Holdings in
accordance with the conditions set forth in Section 7.15; and

 

(e)     to subordinate or release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(o).; and

 

160

--------------------------------------------------------------------------------

 

 

(f)     to consent to and enter into (and execute documents permitting the
filing and recording, where appropriate) the grant of easements and covenants
and subordination rights with respect to real property, conditions, restrictions
and declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by the Borrower
with respect to leases entered into by the Borrower and its Restricted
Subsidiaries, to the extent requested by the Borrower and reasonably acceptable
to the Administrative Agent, and, with respect to any Gaming Lease, to the
extent reasonably requested by the landlord under such Gaming Lease and
reasonably acceptable to the Administrative Agent.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

9.11     Secured Hedge Agreements and Secured Cash Management Banks. No Hedge
Bank or Cash Management Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be obligated to any Lender to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Hedge Agreements or Secured Cash
Management Agreements unless the Administrative Agent has received written
notice of such Secured Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank.

 

Article X     
MISCELLANEOUS

 

10.01     Amendments, Etc. Subject to subsection (i) below, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

161

--------------------------------------------------------------------------------

 

 

(a)     extend or increase the Commitment of any Lender without the written
consent of such Lender;

 

(b)     postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) without the written consent of each Lender directly affected
thereby;

 

(c)     reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
(i) the Required Lenders shall be necessary to amend the definition of “Default
Rate”, (ii) the Required Revolving Lenders shall be necessary to waive any
obligation of the Borrower to pay Letter of Credit Fees at the Default Rate or
(iii) the Required Revolving Lenders or Required Term Lenders under any Facility
shall be necessary to waive any obligation of the Borrower to pay interest with
respect to such Facility at the Default Rate;

 

(d)     change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

 

(e)     change any provision of this Section or the definition of “Required
Covenant Lenders”, “Required Lenders”, “Required Revolving Lenders”, “Required
Term Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the related Facility or Facilities (or, in the case
of changes to the definition of “Required Lenders” or any provision of this
Section or any other provision of this Agreement directly affecting all Lenders,
without the written consent of all Lenders);

 

(f)     impose any greater restriction on the ability of any Lender (i) under
any Revolving Credit Facility (or under all Revolving Credit Facilities) to
assign any of its rights or obligations hereunder without the written consent of
the Required Revolving Lenders under such Revolving Credit Facility (or under
all Revolving Credit Facilities, as the case may be) or (ii) under any Term
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Term Lenders under such Facility;

 

162

--------------------------------------------------------------------------------

 

 

(g)     release all or substantially all of the Guarantors from the Guaranty
without the written consent of each Lender;

 

(h)     release all or substantially all of the Collateral without the written
consent of each Lender;

 

(i)     (i) amend or otherwise waive Section 7.10 or (ii) waive or consent to
any Default or Event of Default resulting from a breach of Section 7.10, in each
case, without the written consent of the Required Covenant Lenders; provided,
that, notwithstanding anything to the contrary in this Agreement, the
amendments, modifications, waivers and consents described in this subsection (i)
shall not require the consent of any Lenders other than the Required Covenant
Lenders; or

 

(j)     waive any condition set forth in Section 4.02 in connection with a
Credit Extension to be made under the Revolving Credit Facility without the
approval of the Required Revolving Lenders;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, provided that (i) the Commitment of such Lender may not be
increased or extended or the principal or interest owing to such Lender reduced,
or the date for payment thereof extended, without the consent of such Lender,
and (ii) any amendment, waiver or consent requiring the consent of all Lenders
or each directly affected Lender which would affect such Lender more adversely
than the other directly affected Lenders or which would amend this proviso shall
require the consent of such Lender.

 

The Administrative Agent and the Borrower may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of Increased Term Loan Commitments, Increased
Revolving Commitments, Incremental Term Facilities, Other Term Loans, Extended
Term Loans, Other Revolving Commitments and Extended Revolving Commitments
(including, without limitation, such other technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Increased
Revolving Commitments, Increased Term Loan Commitments, Incremental Term
Facility, Other Term Loans, Extended Term Loans, Other Revolving Commitments and
Extended Revolving Commitments). Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

 

163

--------------------------------------------------------------------------------

 

 

In addition, upon the effectiveness of any Refinancing Amendment, the
Administrative Agent, the Borrower and the Lenders providing the relevant Credit
Agreement Refinancing Indebtedness may amend this Agreement to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans, Other Term Commitments, Other Revolving Loans and/or Other Revolving
Commitments). The Administrative Agent and the Borrower may effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any Refinancing Amendment.

 

10.02     Notices and Other Communications; Facsimile Copies.

 

(a)     General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)     if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if a confirmation of
transmittal is confirmed (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender and the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

164

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subsection (i) of notification that such notice or communication
is available and identifying the website address therefor.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(c)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(d)     Reliance by the Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.

 

The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03     No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

165

--------------------------------------------------------------------------------

 

 

10.04     Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (but limited in
the case of Attorney Costs to one primary counsel and one local and regulatory
counsel in each applicable jurisdiction), (b) to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs (but limited in the case of Attorney Costs to one primary counsel and one
local and regulatory counsel in each applicable jurisdiction), and (c) after the
occurrence and during the continuance of an Event of Default, to pay or
reimburse each Lender (subject to the second to last sentence in this Section
10.04) for all reasonable out-of-pocket costs and expenses incurred in
connection with any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent. All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefor.
In connection with any claim for reimbursement of Attorney Costs pursuant to
this Agreement by more than one party, all such parties shall be represented by
the one primary legal counsel and one local and regulatory counsel in each
applicable jurisdiction, in each case, selected by such parties; provided that
if such legal counsel determines in good faith that representing all such
parties is reasonably likely to result in a conflict of interest under Laws or
ethical principles applicable to such legal counsel or that a defense or
counterclaim is available to a party that is not available to all such parties,
then to the extent reasonably necessary to avoid such a conflict of interest or
to permit unqualified assertion of such a defense or counterclaim, each group of
similarly situated affected parties shall be entitled to separate
representation. The agreements in this Section 10.04 shall survive the
termination of the Facilities and repayment of all other Obligations.

 

10.05     Indemnification by the Borrower; Reimbursement by Lenders; Waiver. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, each Arranger and the L/C Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the fees, charges and
disbursements of any outside counsel for any Indemnitee),

 

166

--------------------------------------------------------------------------------

 

 

incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or releaseRelease of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or its Related
Parties, (y) result from a claim brought by the Borrower or any other Loan Party
against an Indemnitee formaterial breach in bad faith of such Indemnitee’s or
its Related Parties’ obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) arose from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the Borrower or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against the Administrative Agent, any Arranger or L/C Issuer in its
capacity as such or other similar role). In connection with any claim for
indemnification pursuant to this Agreement by more than one Indemnitee, all such
Indemnitees shall be represented by the sameone primary legal counsel and one
local and regulatory counsel in each applicable jurisdiction, in each case,
selected by the Indemnitees; provided that if such legal counsel determines in
good faith that representing all such Indemnitees is reasonably likely to result
in a conflict of interest under Laws or ethical principles applicable to such
legal counsel or that a defense or counterclaim is available to an Indemnitee
that is not available to all such Indemnitees, then to the extent reasonably
necessary to avoid such a conflict of interest or to permit unqualified
assertion of such a defense or counterclaim, each group of similarly situated
affected Indemnitee shall be entitled to separate representation.

 

167

--------------------------------------------------------------------------------

 

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.04 or Section 10.05 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(c).

 

To the fullest extent permitted by applicable law, the Borrowereach party hereto
shall not assert, and hereby waives, any claim against any Indemniteeother party
hereto or their respective Related Parties, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to above;
provided that nothing contained in this sentence shall limit the Borrower’s
indemnification obligations to the extent set forth hereinabove to the extent
such special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder. In addition, none of the Administrative Agent (and
any sub-agent thereof), any Lender, any Arranger or any L/C Issuer, nor any
Related Party of any of the foregoing Persons (collectively, the “Released
Parties”) shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such IndemniteeReleased Party through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such IndemniteeReleased Party as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

All amounts due under this Section 10.05 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive after
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations. This Section 10.05 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

10.06     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuer
under subsection (b) of the preceding sentence shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

168

--------------------------------------------------------------------------------

 

 

10.07     Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void ab initio). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it under any Facility); provided that any such assignment
shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Commitment under any Facility or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any such Lender’s Commitment or Loans subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of Revolving
Credit Facility, $1,000,000, in the case of any assignment in respect of any
Term Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

169

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this subsection (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     Unlessunless an Event of Default has occurred and is continuing at the
time of an assignment, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) a Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the same Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) except in the case of any Permitted Open Market Purchase or Term Loans
purchased through Auctions pursuant to Section 2.18, any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; provided,
that with respect to an assignment of Term Loans, such consent shall be deemed
to have been given if the Borrower has not responded within ten Business Days
after notice by the Administrative Agent;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) a Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment or Loans in respect of the same
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18, any Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)     the consent of the L/C Issuer shall be required for any assignment in
respect of any Revolving Credit Facility; and

 

170

--------------------------------------------------------------------------------

 

 

(D)     the consent of the Swing Line Lender shall be required for any
assignment in respect of any Revolving Credit Facility.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)     No Assignment to the Borrower or a Defaulting Lender. No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (except in the case of any Permitted Open Market Purchase or Term
Loans purchased through Auctions pursuant to Section 2.18) or (B) to any
Defaulting Lender or to any of its Subsidiaries, or to any Person who, upon
becoming a Lender, would constitute any of the foregoing Persons described in
this subsection (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment;

 

171

--------------------------------------------------------------------------------

 

 

provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(d).

 

(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.

 

(d)     Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that (i) reduces the fees, interest rate
or principal payable directly or indirectly to such Participant (or such Lender
in respect of such Participant), (ii) increases the Commitment of such
Participant (or such Lender in respect of such Participant) or (iii) extends the
final maturity date for the Loans held by such Participant (or such Lender in
respect of such Participant). Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(d)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided, however, that such Participant agrees
to be subject to the provisions of Sections 3.06 and 10.16 as if it were an
assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

172

--------------------------------------------------------------------------------

 

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and
statedrelated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations . The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent and except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
10.1510.16 as though it were a Lender.

 

(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

 

(g)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii).

 

173

--------------------------------------------------------------------------------

 

 

Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $2,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

(h)     Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Loans pursuant
to subsection (b) above, Bank of America may, upon 30 days’ notice to the
Borrower and the Revolving Lenders, resign as L/C Issuer. In the event of any
such resignation as L/C Issuer, the Borrower shall be entitled to appoint from
among the Revolving Lenders a successor L/C Issuer hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).

 

(i)     Notwithstanding anything to the contrary contained herein, if at any
time Wells assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Wells may, upon 30 days’ notice to the Borrower and the
Revolving Lenders, resign as Swing Line Lender. In the event of any such
resignation as Swing Line Lender, the Borrower shall be entitled to appoint from
among the Revolving Lenders a successor Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Wells as Swing Line Lender. If Wells resigns as Swing
Line Lender, it shall retain all the rights and obligations of the Swing Line
Lender hereunder with respect to all Swing Line Loans outstanding as of the
effective date of its resignation as Swing Line Lender (including the right to
require the Revolving Lenders to make Base Rate Committed Loans pursuant to
Section 2.04(c)).

 

(j)     Notwithstanding anything in this Section 10.07 to the contrary, the
rights of the Lenders to make assignments of their Loans and corresponding
Commitments therefor shall be subject to the approval of any Gaming Board, to
the extent required by applicable Gaming Laws.

 

10.08     Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective auditors, partners, directors, officers, employees,
agents, advisors and representatives that need to know such information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it

 

174

--------------------------------------------------------------------------------

 

 

(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided that notice of
such requirement or order shall be promptly furnished to the Borrower to the
extent practicable and legally permitted), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any pledgee referred to in Section 10.07(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the AgentsAdministrative Agent and the Lenders
in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. For purposes of this Section, “Information”
means all non-public information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure to any such Person by the Borrower or any Subsidiary, provided that,
in the case of information received from the Borrower or any Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

10.09     Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.10     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

175

--------------------------------------------------------------------------------

 

 

10.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12     Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.13     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15     [Reserved].

 

10.16     Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if a Lender is disqualified by
the Gaming AuthoritiesBoards, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, either (A)
terminate the Commitments and prepay the Loans (or the Commitments and Loans of
such Lender under the relevant Facility) of such Lender or (B) require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.07), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

176

--------------------------------------------------------------------------------

 

 

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances under the applicable
Facilit(ies), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) fromor any other amount to the extent required by
the Gaming Boards with respect to the applicable Facilit(ies) from (A) in the
case of an assignment, (x) at the election of the Borrower, either the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower or (y) the Borrower (in the case of all other amounts) or any other
amount to the extent required by the Gaming Authorities(B) in the case of a
termination and prepayment, the Borrower;

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     such assignment does not conflict with applicable Laws; and

 

(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation or be
terminated and prepaid if, prior thereto, as a result of a waiver by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation or termination and prepayment cease to apply. No
action by or consent of a Defaulting Lender or a Non-Consenting Lender shall be
necessary in connection with any assignment or delegation pursuant Section
10.16(B), which assignment and delegation shall be immediately and automatically
effective upon payment of the amounts described in clauses (a) and (b) above.

 

10.17     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS
TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

177

--------------------------------------------------------------------------------

 

 

(b)     SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.18     Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

178

--------------------------------------------------------------------------------

 

 

10.19     USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

10.20     OFAC. No Loan Party (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

10.21     Designation as Senior Debt. All Obligations shall be “Designated
Senior Indebtedness” for purposes of and as defined in any existing or future
indenture between the Borrower and a trustee relating to any subordinated debt
issued by the Borrower, if and to the extent that such term (or any comparable
term) is defined therein as providing specific rights to certain holders of
senior Indebtedness.

 

10.22     Gaming Boards. Each Lender and the Administrative Agent agrees to use
its best efforts to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Affiliates, including by providing in a timely manner such documents or other
information as may be requested by any such Gaming AuthorityBoard relating to
the Borrower or any of its Affiliates or to the Loan Documents. The Borrower and
each of its Affiliates hereby consents to any such disclosure by the Lenders and
Administrative Agent to any Gaming Board and releases such parties from any
liability for any such disclosure.

 

10.23     Gaming Regulations. Each party to this Agreement hereby acknowledges
that the consummation of the transactions contemplated by the Loan Documents is
subject to applicable Gaming Laws, including but not limited to any licensing or
qualification requirements imposed on the Lenders and the Loan Parties thereby.
The Borrower represents and warrants that it will use its best efforts to obtain
all requisite approvals necessary in connection with the transactions
contemplated hereby and in the other Loan Documents.

 

179

--------------------------------------------------------------------------------

 

 

10.24     Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in or related
to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to the procedures
approved by it.

 

10.25     Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.26     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an
EEAAffected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable;

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

 

180

--------------------------------------------------------------------------------

 

 

10.27     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person in connection
with the transactions contemplated hereby and by the other Loan Documents, and
(B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, the Arrangers
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

10.28     Statement to Creditors and Investors by Boyd Gaming Regarding the
Pledging of Kansas Star Casino Assets. Notwithstanding any promise, covenant, or
pledge made by, any condition agreed to, or any guaranty, indenture, agreement,
contract or other document executed by Boyd Gaming Corporation for the benefit
of any creditor or investor to pledge Kansas Star Casino, its assets, or any
assets purchased or leased by Boyd Gaming Corporation (or any predecessor
entity) for Kansas Star Casino on behalf of the State of Kansas, Boyd Gaming
hereby gives notice to all creditors and investors that, in the event of
bankruptcy or default on any loan or other debt secured in whole or in part by
Kansas Star Casino or Kansas Star Casino assets, KRGC does not waive, nor has it
waived, any of the State of Kansas’ rights under law or under the lottery gaming
facility management contract to secure the games and select a new casino
manager.

 

10.29     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

181

--------------------------------------------------------------------------------

 

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

10.30     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

182

--------------------------------------------------------------------------------

 

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that the Administrative Agent, the Arrangers
or any of their respective Affiliates is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Documents or any documents related hereto or thereto).

 

[Signature pages intentionally omitted.]

 

183

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

NOTICE OF EFFECTIVENESS OF
MATURITY EXTENSION AMENDMENTS

 

MEMORANDUM

________________________________________________________________________

 

TO: Boyd Gaming Corporation and the Lenders

 

DATE:               [•], 2020

 

SUBJECT:

Boyd Gaming Corporation – Amendment No. 4 to Credit Agreement

________________________________________________________________________

 

Reference is made to Amendment No. 4, dated as of August 6, 2020 (the
“Amendment”) to the that certain Third Amended and Restated Credit Agreement,
dated as of August 14, 2013, (as amended, restated, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Boyd
Gaming Corporation, a Nevada corporation (the “Borrower”), the Guarantors party
thereto, Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and the lenders from time to time party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amendment or Credit Agreement, as applicable.

 

The conditions to the effectiveness of the Maturity Extension Amendments set
forth in Section 1(h) and Section 6 of Article IV of the Amendment have been
satisfied and the Maturity Extension Amendments have become effective pursuant
to Article IV of the Amendment as of the date hereof.

 

 

 

 